EXECUTION VERSION


Exhibit 10.1


--------------------------------------------------------------------------------

 




$125,000,000

REVOLVING CREDIT AGREEMENT

among

CKX, INC.,

a Delaware corporation,

as Borrower,

The Several Lenders
from Time to Time Parties Hereto,

UBS SECURITIES LLC and THE BANK OF NEW YORK,

as Co-Syndication Agents,

LEHMAN COMMERCIAL PAPER, INC. and CREDIT SUISSE,
as Co-Documentation Agents,

and

BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent

Dated as of May 24, 2006






--------------------------------------------------------------------------------

 

 

BEAR, STEARNS & CO. INC., as Sole Lead Arranger and Sole Bookrunner


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

SECTION1.

 

DEFINITIONS

 

1

 

 

 

 

 

 

 

1.1.

 

Defined Terms

 

1

 

1.2.

 

Other Definitional Provisions

 

24

 

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

25

 

 

 

 

 

 

 

2.1.

 

Revolving Commitments

 

25

 

2.2.

 

Procedure for Revolving Loan Borrowing

 

26

 

2.3.

 

Swingline Commitment

 

26

 

2.4.

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

27

 

2.5.

 

Commitment Fees, etc

 

28

 

2.6.

 

Termination or Reduction of Revolving Commitments

 

29

 

2.7.

 

L/C Commitment

 

29

 

2.8.

 

Procedure for Issuance of Letter of Credit

 

29

 

2.9.

 

Fees and Other Charges

 

30

 

2.10.

 

L/C Participations

 

30

 

2.11.

 

Reimbursement Obligation of the Borrower

 

31

 

2.12.

 

Obligations Absolute

 

31

 

2.13.

 

Letter of Credit Payments

 

32

 

2.14.

 

Applications

 

32

 

2.15.

 

Incremental Facilities

 

32

 

 

 

 

 

 

SECTION 3.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

33

 

 

 

 

 

 

 

3.1.

 

Optional Prepayments

 

33

 

3.2.

 

Conversion and Continuation Options

 

34

 

3.3.

 

Limitations on Eurodollar Tranches

 

34

 

3.4.

 

Interest Rates and Payment Dates

 

34

 

3.5.

 

Computation of Interest and Fees

 

35

 

3.6.

 

Inability to Determine Interest Rate

 

35

 

3.7.

 

Pro Rata Treatment and Payments

 

36

 

3.8.

 

Requirements of Law

 

37

 

3.9.

 

Taxes

 

38

 

3.10.

 

Indemnity

 

41

 

3.11.

 

Change of Lending Office

 

41

 

3.12.

 

Replacement of Lenders

 

42

 

3.13.

 

Evidence of Debt

 

42

 

3.14.

 

Illegality

 

43

 

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

43

 

 

 

 

 

 

 

4.1.

 

Financial Condition

 

43

 

i


--------------------------------------------------------------------------------




 

4.2.

 

No Change

 

44

 

4.3.

 

Corporate Existence; Compliance with Law

 

44

 

4.4.

 

Power; Authorization; Enforceable Obligations

 

44

 

4.5.

 

No Legal Bar

 

45

 

4.6.

 

Litigation

 

45

 

4.7.

 

No Default

 

45

 

4.8.

 

Ownership of Property; Liens

 

45

 

4.9.

 

Intellectual Property

 

45

 

4.10.

 

Taxes

 

47

 

4.11.

 

Federal Regulations

 

47

 

4.12.

 

Labor Matters

 

47

 

4.13.

 

ERISA

 

47

 

4.14.

 

Investment Company Act; Other Regulations

 

48

 

4.15.

 

Subsidiaries

 

48

 

4.16.

 

Use of Proceeds

 

48

 

4.17.

 

Environmental Matters

 

48

 

4.18.

 

Accuracy of Information, etc.

 

49

 

4.19.

 

Security Documents

 

50

 

4.20.

 

Solvency

 

50

 

4.21.

 

Senior Indebtedness

 

50

 

4.22.

 

Foreign Assets Control Regulations and Anti-Money Laundering

 

51

 

4.23.

 

Double Vision Film.

 

51

 

 

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

51

 

 

 

 

 

 

 

5.1.

 

Conditions to Initial Extension of Credit

 

51

 

5.2.

 

Conditions to Each Extension of Credit

 

54

 

 

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

55

 

 

 

 

 

 

 

6.1.

 

Financial Statements

 

55

 

6.2.

 

Certificates; Other Information

 

56

 

6.3.

 

Payment of Obligations

 

57

 

6.4.

 

Maintenance of Existence; Compliance

 

57

 

6.5.

 

Maintenance of Property; Insurance

 

57

 

6.6.

 

Inspection of Property; Books and Records; Discussions

 

58

 

6.7.

 

Notices

 

58

 

6.8.

 

Intellectual Property

 

59

 

6.9.

 

Environmental Laws

 

60

 

6.10.

 

Interest Rate Hedging

 

60

 

6.11.

 

Additional Collateral, etc.

 

61

 

6.12.

 

Further Assurances

 

63

 

6.13.

 

Use of Proceeds

 

63

 

6.14.

 

Post-Closing Obligations

 

63

 

6.15.

 

UK Financial Assistance

 

63

 

ii


--------------------------------------------------------------------------------




 

 

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

 

64

 

 

 

 

 

 

 

7.1.

 

Financial Condition Covenants

 

64

 

7.2.

 

Indebtedness

 

64

 

7.3.

 

Liens

 

66

 

7.4.

 

Fundamental Changes

 

68

 

7.5.

 

Disposition of Property

 

68

 

7.6.

 

Restricted Payments

 

69

 

7.7.

 

Capital Expenditures

 

70

 

7.8.

 

Investments

 

71

 

7.9.

 

Optional Payments and Modifications of Certain Debt Instruments

 

73

 

7.10.

 

Transactions with Affiliates

 

73

 

7.11.

 

Sales and Leasebacks

 

74

 

7.12.

 

Hedge Agreements

 

74

 

7.13.

 

Changes in Fiscal Periods

 

74

 

7.14.

 

Negative Pledge Clauses

 

74

 

7.15.

 

Clauses Restricting Subsidiary Distributions

 

74

 

7.16.

 

Lines of Business

 

75

 

7.17.

 

Certain Amendments

 

75

 

7.18.

 

Accounting Changes

 

75

 

7.19.

 

Intellectual Property

 

75

 

7.20.

 

Hazardous Substances

 

75

 

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

 

76

 

 

 

 

 

 

SECTION 9.

 

THE AGENTS

 

80

 

 

 

 

 

 

 

9.1.

 

Appointment

 

80

 

9.2.

 

Delegation of Duties

 

80

 

9.3.

 

Exculpatory Provisions

 

80

 

9.4.

 

Reliance by Agents

 

81

 

9.5.

 

Notice of Default

 

81

 

9.6.

 

Non-Reliance on Agents and Other Lenders

 

81

 

9.7.

 

Indemnification

 

82

 

9.8.

 

Agent in Its Individual Capacity

 

82

 

9.9.

 

Successor Administrative Agent

 

82

 

9.10.

 

Agents Generally

 

83

 

9.11.

 

The Lead Arranger

 

83

 

9.12.

 

Withholding Tax

 

83

 

 

 

 

 

 

SECTION 10.   MISCELLANEOUS

 

83

 

 

 

 

 

 

 

10.1.

 

Amendments and Waivers

 

83

 

10.2.

 

Notices

 

84

 

10.3.

 

No Waiver; Cumulative Remedies

 

86

 

10.4.

 

Survival of Representations and Warranties

 

86

 

10.5.

 

Payment of Expenses and Taxes

 

86

 

iii


--------------------------------------------------------------------------------




 

10.6.

 

Successors and Assigns; Participations and Assignments

 

88

 

10.7.

 

Adjustments; Set-off

 

91

 

10.8.

 

Counterparts

 

92

 

10.9.

 

Severability

 

92

 

10.10.

 

Integration

 

92

 

10.11.

 

GOVERNING LAW

 

92

 

10.12.

 

Submission To Jurisdiction; Waivers

 

92

 

10.13.

 

Acknowledgments

 

93

 

10.14.

 

Releases of Guarantees and Liens

 

93

 

10.15.

 

Confidentiality

 

93

 

10.16.

 

WAIVERS OF JURY TRIAL

 

94

 

10.17.

 

Delivery of Addenda

 

94

 

10.18.

 

USA PATRIOT Act

 

94

 

ANNEX:

 

 

 

A

Pricing Grid

 

 

 

 

SCHEDULES:

 

 

 

4.1

Contingent Liabilities

4.4

Consents, Authorizations, Filings and Notices

4.13

ERISA

4.15

Subsidiaries; Subscriptions, Warrants, Etc.

4.19

Filing Jurisdictions

7.2(d)

Existing Indebtedness

7.3(f)

Existing  Liens

7.10

Affiliate Transactions

 

 

 

 

EXHIBITS:

 

 

 

A

Form of Addendum

B

Form of Assignment and Assumption

C

Form of Compliance Certificate

D-1

Form of Guarantee and Collateral Agreement

D-2

Form of UK Charge Over Shares

D-3

Form of UK Debenture

E

[Reserved]

F

[Reserved]

G

Form of Exemption Certificate

H-1

Form of Revolving Note

H-2

Form of Swingline Note

I

Form of Swingline Note

J-1

Form of Legal Opinion of Paul, Hastings, Janofsky and Walker LLP

 

iv


--------------------------------------------------------------------------------




 

 

J-2

Form of Legal Opinion of Baker & McKenzie

K

Form of Solvency Certificate

L

Subordination Provisions

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of May 24, 2006 (this “Agreement”), among CKX, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BEAR, STEARNS & CO. INC., as exclusive advisor, sole lead arranger
and sole bookrunner (in such capacity, the “Lead Arranger”), UBS SECURITIES LLC
and THE BANK OF NEW YORK, as co-syndication agents (in such capacity, the
“Syndication Agents”), LEHMAN COMMERCIAL PAPER, INC. and CREDIT SUISSE, as
co-documentation agents (in such capacity, the “Documentation Agents”), and BEAR
STEARNS CORPORATE LENDING INC., as administrative agent (in such capacity, the
“Administrative Agent”).

The parties hereto hereby agree as follows:


SECTION 1.  DEFINITIONS

1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

“Acquired Indebtedness”:  Indebtedness of any Person that becomes a Subsidiary
of the Borrower or one of its Subsidiaries after the Closing Date in connection
with a Permitted Acquisition or Permitted Joint Venture, but only to the extent
such Indebtedness was outstanding prior to giving effect to such Permitted
Acquisition or Permitted Joint Venture and was not incurred in contemplation of
or for purposes of consummating such Permitted Acquisition or Permitted Joint
Venture.

“Addendum”:  an instrument, substantially in the form of Exhibit A, by which a
Lender becomes a party to this Agreement as of the Closing Date.

“Additional Extensions of Credit”:  as defined in Section 10.1.

“Adjustment Date”:  as defined in the Pricing Grid.

“Administrative Agent”:  as defined in the recitals to this Agreement.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 5.0% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Syndication Agents, the Documentation
Agents, the Lead Arranger and the Administrative Agent, which term shall
include, for purposes of Section 9 only, the Issuing Lender and the Swingline
Lender.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the aggregate then unpaid principal amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.


--------------------------------------------------------------------------------




“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  this Credit Agreement.

“Applicable Margin”:  the rate per annum equal to (a) 1.50% in the case of
Eurodollar Loans and (b) .50% in the case of Base Rate Loans; provided, that, on
and after the first Adjustment Date occurring after the Closing Date, the
Applicable Margin will be determined pursuant to the Pricing Grid.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (including, without limitation, the sale of Capital Stock in any
Subsidiary and the issuance by any Subsidiary of its own Capital Stock) that
yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.

“Assignee”:  as defined in Section 10.6(a).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit B.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors).  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

2


--------------------------------------------------------------------------------




“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble to this Agreement.

“Borrower Credit Agreement Obligations”:  as defined in the Guarantee and
Collateral Agreement.

“Borrower Obligations”:  as defined in the Guarantee and Collateral Agreement.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans or issue Letters of
Credit hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, whether or
not presently convertible, exchangeable or exercisable.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one

3


--------------------------------------------------------------------------------




year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“CKX UK Holdings”: CKX UK Holdings Limited, a company incorporated in England
and Wales with registered number 05389449.

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date is May 24, 2006.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee Rate”:  (a) 0.375% per annum at such times as (i) the Facility
is rated at least BB- by S&P and at least Ba3 by Moody’s, in each case, with a
stable outlook, and (ii) the aggregate amount of the Revolving Extensions of
Credit is not less than 50% of the aggregate amount of the Revolving Commitments
and (b) at all other times, 0.50% per annum.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

4


--------------------------------------------------------------------------------




“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 3.8, 3.9, 3.10 or
10.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period (and provided that to
the extent that all or any portion of the income of any Subsidiary or other
Person is excluded from Consolidated Net Income pursuant to the definition
thereof for such period or portion thereof, any amounts set forth in the
following clauses (a) through (g) that are attributable to such Subsidiary or
other Person shall not be included for purposes of such clauses for such period
or portion thereof) the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organizational costs, (e) any extraordinary charges or losses determined in
accordance with GAAP, (f) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights to
the management of the Borrower, and (g) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any of its Subsidiaries for such
period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period), provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period) shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income, (b) any extraordinary income or
gains determined in accordance with GAAP and (c) any other non-cash income
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
the parenthetical to clause (g) above), all as determined on a consolidated
basis.

In addition to and without limitation of the foregoing, (x) with respect to any
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture as to
which the fair market value of the assets that are the subject of such Asset
Sale, Disposition, Permitted Acquisition or Permitted Joint Venture is equal to
or greater than $1,000,000, for purposes of this definition, “Consolidated
EBITDA” shall be calculated after giving effect to such Asset Sale, Disposition,
Permitted

5


--------------------------------------------------------------------------------




Acquisition or Permitted Joint Venture, on a pro forma basis for the four
quarter period to which such calculation relates (including, without limitation,
any Permitted Acquisition or Permitted Joint Venture giving rise to the need to
make such calculation as a result of such Person or one of its Subsidiaries
(including any Person who becomes a Subsidiary as a result of any such Permitted
Acquisition or Permitted Joint Venture) assuming or otherwise becoming liable
for any Acquired Indebtedness in accordance with the terms of this Agreement and
also including (or excluding, in the case of an Asset Sale or other Disposition)
any Consolidated EBITDA attributable to the assets which are the subject of such
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture), in
each case, occurring during such four quarter period or at any time subsequent
to the last day of such four quarter period and on or prior to the date of such
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture, as if
such Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture
(including the assumption of or liability for any such Acquired Indebtedness)
had occurred on the first day of such four quarter period and (y) “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to the
exclusion of costs and expenses incurred in connection with effecting the
transactions contemplated by the definitive documentation in respect of any such
Permitted Acquisition or Permitted Joint Venture.

For purposes of this definition and for purposes of the definitions of
“Consolidated Interest Expense” and “Consolidated Total Debt”, whenever pro
forma effect is to be given to any Asset Sale, Disposition, Permitted
Acquisition or Permitted Joint Venture and the amount of income or earnings
relating thereto, the pro forma calculations shall be determined in good faith
by a responsible financial or accounting officer of the Borrower and shall
comply with the requirements of Rule 11-02 of Regulation S-X promulgated by the
SEC, except that such pro forma calculations may include operating expense
reductions for the applicable period resulting from any such Asset Sale,
Disposition, Permitted Acquisition or Permitted Joint Venture which is being
given pro forma effect that have been realized or for which the steps necessary
for realization have been taken or are reasonably expected to be taken within
six months following such Asset Sale, Disposition, Permitted Acquisition or
Permitted Joint Venture, including, but not limited to, the execution or
termination of any contracts, the termination of any personnel or the closing
(or approval by the board of directors of such Person of any closing) of any
facility, as applicable, provided that, in either case, such adjustments are
reasonably satisfactory to the Administrative Agent and are set forth in a
certificate signed by the Person’s chief financial officer which states (i) the
amount of such adjustment or adjustments, (ii) that such adjustment or
adjustments are based on the reasonable good faith beliefs of the officer
executing such certificate at the time of such execution and (iii) that any
related incurrence of Indebtedness is permitted pursuant to this Agreement.

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of

6


--------------------------------------------------------------------------------




credit and bankers’ acceptance financing and net costs under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

In addition to and without limitation of the foregoing, with respect to any
Asset Sale, Disposition, Permitted Acquisition or Permitted Joint Venture as to
which the fair market value of the assets that are the subject of such Asset
Sale, Disposition, Permitted Acquisition or Permitted Joint Venture is equal to
or greater than $1,000,000, for purposes of this definition, “Consolidated
Interest Expense” shall be calculated after giving effect to such Asset Sale,
Disposition, Permitted Acquisition or Permitted Joint Venture, on a pro forma
basis for the four quarter period to which such calculation relates (including,
without limitation, any Permitted Acquisition or Permitted Joint Venture giving
rise to the need to make such calculation as a result of such Person or one of
its Subsidiaries (including any Person who becomes a Subsidiary as a result of
any such Permitted Acquisition or Permitted Joint Venture) assuming or otherwise
becoming liable for any Acquired Indebtedness in accordance with the terms of
this Agreement), in each case, occurring during such four quarter period or at
any time subsequent to the last day of such four quarter period and on or prior
to the date of such Asset Sale, Disposition, Permitted Acquisition or Permitted
Joint Venture, as if such Asset Sale, Disposition, Permitted Acquisition or
Permitted Joint Venture (including the assumption of or liability for any such
Acquired Indebtedness) had occurred on the first day of such four quarter
period.

“Consolidated Leverage Ratio”:  as of any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for period
of four fiscal quarters ended on such date (or, for purposes of Section 5.2, for
the four fiscal quarter period most recently ended for which internal financial
statements are available).

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or other distributions in respect of equity, (c) the income (or
deficit) of any Permitted Joint Venture that has issued Non-Recourse
Indebtedness, except to the extent that any such income is actually received by
the Borrower or any Subsidiary Guarantor in the form of dividends or other
distributions in respect of equity and (d) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than any Loan
Document) or Requirement of Law applicable to such Subsidiary.

“Consolidated Net Worth”:  at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ or members’ equity at such date.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date (exclusive of
Indebtedness of the

7


--------------------------------------------------------------------------------




type described in clause (b), (c), (e), (g), (h), (i), (j), (k) or (o) of
Section 7.2), determined on a consolidated basis in accordance with GAAP.

“Continuing Directors”:  as of any date of determination, each member of the
board of directors of the Borrower who is or was a member thereof on the Closing
Date and each other member of the board of directors of the Borrower elected to
the board of directors of the Borrower with the approval of at least a majority
of the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, license, covenant not to sue,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound, including undertakings evidenced primarily by a
course of dealing rather than by signed written agreement.

“Copyright”:  as defined in the Guarantee and Collateral Agreement.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”:  with respect to any Property, any sale, lease, license, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”:  that portion of any Capital Stock which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof) or upon the happening of
any event, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise on or prior to the date that is three months later than
the Revolving Termination Date, (b) is redeemable at the sole option of the
holder thereof on or prior to the date that is three months later than the
Revolving Termination Date or (c) contains any repurchase obligation which may
come into effect on or prior to the date that is three months later than the
Revolving Termination Date.

“Documentation Agents”:  as defined in the preamble to this Agreement.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Elvis Operating Companies”:  Elvis Presley Enterprises, Inc., a Tennessee
corporation, and Elvis Presley Enterprises, LLC, a Delaware limited liability
company, and each of their respective subsidiaries.

“Elvis Operating Company Charter Documents”:  (a) the limited liability company
operating agreement of Elvis Presley Enterprises, LLC, dated as of February 7,
2005, (b) the Amended and Restated Charter, dated February 7, 2005, of Elvis
Presley Enterprises, Inc. and (c) the Shareholders Agreement, dated as of
February 7, 2005, among the Borrower, the Trust and Elvis Presley Enterprises,
Inc.

8


--------------------------------------------------------------------------------




“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or safety or the
environment, as now or may at any time hereafter be in effect.

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

9


--------------------------------------------------------------------------------




“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934 as in effect on the Closing
Date.

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary (or any Subsidiary of a
Foreign Subsidiary) in respect of which either (a) the pledge of all of the
Capital Stock of such Subsidiary as Collateral or (b) the guaranteeing by such
Subsidiary of the Obligations, would, in the good faith judgment of the
Borrower, result in material adverse tax consequences to the Borrower.

“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fremantle”:  Fremantle Media Limited or Fremantle Media North America, as the
context requires.

“Fuller Employment Agreement”:  that certain Director’s Service Agreement by and
between 19E and Simon Robert Fuller, dated as of March 17, 2005.

“Fuller Non-Compete Agreement”:  that certain Confidentiality, Non-Competition,
Non-Solicitation and Non-Recruitment Agreement, by and among Simon Robert
Fuller, the Borrower, Fuller Nominees Limited, Ingenious Media plc, and
Ingenious Ventures Limited, dated as of March 17, 2005.

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

10


--------------------------------------------------------------------------------




“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or the
United Kingdom Accounting Standards Board, pronouncements of the Urgent Issues
Task Force, relevant Statements of Recommended Accounting Practice and
provisions of the Companies Act of 1985, as amended, as the case may be, or, if
applicable, the SEC.

“GOAT Acquisition Agreement”: that certain agreement, dated April 10, 2006, by
and among the Borrower, the GOAT Operating Company, CKX G.O.A.T. Holding Corp.,
G.O.A.T., Inc., Muhammad Ali Family Trust and Muhammad Ali.

“GOAT Operating Agreement”: the Limited Liability Operating Agreement, dated as
of April 10, 2006, as amended and restated by the “Agreed Upon Terms” under and
as defined in the GOAT Acquisition Agreement.

“GOAT Operating Company”:  means G.O.A.T. LLC, a California limited liability
company.

“Governmental Authority”:  any nation or government, union of nations, any
state, province, region or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit D-1.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a

11


--------------------------------------------------------------------------------




reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, royalties,
license fees, dividends or other obligations (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Hazardous Substances”: any material substance or waste presently listed,
defined, designated or classified as hazardous, toxic or radioactive under, or
otherwise regulated pursuant to, any applicable Environmental Law or by any
Governmental Authority including petroleum and any derivatives or by-products
thereof, asbestos, presumed asbestos-containing material or asbestos-containing
material, urea formaldehyde and polychlorinated biphenyls and including any
material, substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “contaminant,” “toxic waste” or “toxic
substance” under any provision of Environmental Law.

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies (including foreign currencies),
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a Hedge
Agreement.

“Immaterial Subsidiaries”:  with respect to the acquisition of the Capital Stock
or other ownership interests of another Person by the Borrower, the Subsidiaries
of such Person that (a) are not Wholly Owned Subsidiaries of such Person, (b) in
the aggregate for all such Subsidiaries, own or possess assets and property with
a fair market value equal to or less than 10% of the aggregate fair market value
of the assets of such Person and its Subsidiaries to be acquired, directly or
indirectly, in connection with such acquisition, and (c) in the aggregate for

12


--------------------------------------------------------------------------------




all such Subsidiaries, contribute or are otherwise accountable for 10% or less
of the Consolidated EBITDA of such Person and its Subsidiaries (provided that,
for purposes of this clause (c) only, all references to “the Borrower” and
“Subsidiaries” in the definitions of “Consolidated EBITDA” and “Consolidated Net
Income” shall be deemed to be references to such Person and its Subsidiaries
that are the subject of the applicable acquisition and shall not include any
amounts attributable to the Borrower or any of its Subsidiaries that are
Subsidiaries of the Borrower immediately prior to giving effect to such
acquisition).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of others of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) all Disqualified Capital Stock and Preferred Stock
issued by such Person (other than Preferred Stock issued by a Loan Party) and
(k) for the purposes of Sections 7.2 and 8(e) only (and not any defined terms
referenced therein), all obligations of such Person in respect of Hedge
Agreements; provided, however, that the items described in clauses (f) and (g)
above shall constitute Indebtedness only if and to the extent that any such
items would appear as a liability on a balance sheet of such Person prepared in
accordance with GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Liabilities”:  as defined in Section 10.5.

“Indemnitee”:  as defined in Section 10.5.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  as defined in the Guarantee and Collateral Agreement.

13


--------------------------------------------------------------------------------


“Intellectual Property Security Agreement”:  as defined in the Guarantee and
Collateral Agreement.

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two or three months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two or three months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent no later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

(I)            IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST
PERIOD INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH INTEREST PERIOD SHALL
END ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

(II)           THE BORROWER MAY NOT SELECT AN INTEREST PERIOD THAT WOULD EXTEND
BEYOND THE REVOLVING TERMINATION DATE;

(III)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH; AND

(IV)          THE BORROWER SHALL SELECT INTEREST PERIODS SO AS NOT TO REQUIRE A
PAYMENT OR PREPAYMENT OF ANY EURODOLLAR LOAN DURING AN INTEREST PERIOD FOR SUCH
LOAN.

“Investments”:  as defined in Section 7.8.

“Issuing Lender”:  The Bank of New York, in its capacity as issuer of any Letter
of Credit.

“L/C Commitment”:  $10,000,000.

14


--------------------------------------------------------------------------------




“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.11.

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arranger”:  as defined in the recitals to this Agreement.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”:  as defined in Section 2.7(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Management Subscription Agreements”:  the collective reference to any
subscription agreement or stockholders agreement between the Borrower and any
present or former officer or employee of any Group Member.

“Material Adverse Effect”:  a material adverse effect on (a) the transactions
contemplated hereby, (b) the business, assets, property, condition (financial or
otherwise), results of operations or prospects of the Borrower and its
Subsidiaries taken as a whole or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder or the validity, perfection or
priority of the Administrative Agent’s Liens on the Collateral.

“Material Environmental Amount”:  an amount payable by the Borrower and/or its
Subsidiaries in excess of $1,000,000 (after taking into account any amounts paid
to the Borrower or any Subsidiary of the Borrower in respect thereof pursuant to
indemnity claims made by the Borrower and/or its Subsidiaries) for any violation
of, or liability under, any Environmental Law, including, without limitation,
all remedial costs, compliance costs, compensatory damages, punitive damages,
fines, penalties or any combination thereof.

15


--------------------------------------------------------------------------------




“Material Subsidiary”:  any Subsidiary of the Borrower which, at any date of
determination, either (a) had Consolidated EBITDA (utilizing, in such definition
of Consolidated EBITDA and the related terms, such Subsidiary and its
consolidated Subsidiaries rather than the Borrower and its Subsidiaries) for the
four full fiscal quarters immediately preceding such date of determination,
equal to or greater than $1,000,000 or (b) held assets valued at or above
$5,000,000 in the aggregate.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moodys”:  Moody’s Investor Service, Inc.

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in the form and substance reasonably satisfactory to the
Administrative Agent (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”:  in connection with any Asset Sale, the proceeds thereof in
the form of cash and Cash Equivalents, net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).  Net Cash Proceeds shall exclude
any non-cash proceeds received from any Asset Sale, but shall include such
proceeds as and when converted by the Borrower or any Subsidiary of the Borrower
into cash.

“New Term Loan Commitments”: as defined in Section 2.15.

“New Term Loan Facility Amendment”:  as defined in Section 2.15.

“New Term Loan Facility Notice”:  as defined in Section 2.15.

“New Term Loan Lender”: as defined in Section 2.15.

“19E”: 19 Entertainment Limited, a company incorporated in England and Wales
with registered number 01886042.

“19TV”: 19TV Limited, a company incorporated in England and Wales with
registered number 03478214.

16


--------------------------------------------------------------------------------




“Non-Recourse Indebtedness”: secured Indebtedness for borrowed money of a
Permitted Joint Venture, provided that (a) such Indebtedness is not, in whole or
in part, Indebtedness of any Group Member other than such Permitted Joint
Venture and its Subsidiaries and for which no holder thereof has or could have
upon the occurrence of any contingency, any recourse against any Group Member or
any property or assets thereof other than such Permitted Joint Venture and its
Subsidiaries (including, for the avoidance of doubt any Capital Stock
representing the ownership interests in such Permitted Joint Venture), (b) such
Indebtedness is owing only to unaffiliated third-parties (which, for the
avoidance of doubt, does not include any Group Member or any Affiliate thereof),
(c) the source of repayment for such Indebtedness is expressly limited to the
assets or cash flows of such Permitted Joint Venture and its Subsidiaries, (d)
no Group Member (other than such Permitted Joint Venture and its Subsidiaries)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or is directly or indirectly
liable as a guarantor or otherwise in respect of such Indebtedness or in respect
of the business or operations of the applicable Permitted Joint Venture and its
Subsidiaries that are obligors under such Non-Recourse Indebtedness and (e) the
lenders of such Indebtedness have been notified in writing that they will not
have any recourse to any Group Member or the stock or assets of any Group Member
(other than such Permitted Joint Venture and its Subsidiaries), in the case of
clauses (a), (c) and (d) above, as reasonably determined by the Administrative
Agent.

“Non-Excluded Taxes”:  as defined in Section 3.9(a).

“Non-U.S. Lender”:  as defined in Section 3.9(d).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  as defined in the Guarantee and Collateral Agreement..

“OFAC”: as defined in Section 4.23(a).

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”:  as defined in Section 10.6(b).

“Patent”: as defined in the Guarantee and Collateral Agreement.

“Patriot Act”: as defined in Section 10.18.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”:  one or more acquisitions by any Loan Party after the
Closing Date of a business unit (with any associated assets) or all of the
outstanding capital stock or other ownership interests (other than margin stock)
of any other Person, or in-bound license on an exclusive basis by any Loan Party
of assets comprising a business unit or units of any other

17


--------------------------------------------------------------------------------




Person, provided that (a) in the case of an asset acquisition or in-bound
license, the applicable assets to be acquired are used, or, in the case of a
stock acquisition, the applicable Person to be acquired is predominantly
engaged, in media, entertainment or content related businesses, (b) the Borrower
shall be in compliance with the financial covenants set forth in Section 7.1 on
a pro forma basis after giving effect to such acquisition (and a Responsible
Officer of the Borrower shall have certified to such compliance), (c) in
connection with any such acquisition involving a merger, the Borrower or a
Wholly Owned Subsidiary of the Borrower shall be the surviving entity (provided
that if such merger involves the Borrower, the Borrower shall be the surviving
entity), (d) immediately prior, and after giving effect, to such acquisition or
in-bound license, no Default or Event of Default shall have occurred and be
continuing and (e) in the case of the acquisition of the Capital Stock or other
ownership interests of another Person by the Borrower, (i) such Person and each
of its Subsidiaries (other than Immaterial Subsidiaries of such Person) shall be
Wholly Owned Subsidiaries of the Borrower after giving effect to such
acquisition, (ii) the Administrative Agent (for the benefit of the Secured
Parties) shall have been granted a valid, perfected, first priority security
interest in such Capital Stock or other ownership interests (provided that, in
the case of the Capital Stock or other ownership interests in any Excluded
Foreign Subsidiary, such security interest shall be limited to 65% of voting
shares and 100% of the non-voting shares of such Capital Stock or other
ownership interests) and (iii) such Person and each of its Subsidiaries (other
than Immaterial Subsidiaries of such Person) shall have become Subsidiary
Guarantors, in the case of clauses (ii) and (iii), in accordance with the
Guarantee and Collateral Agreement (having first completed any requirements of
any applicable law or regulation in any relevant jurisdiction concerning
financial assistance by a company for the acquisition of or subscription for
shares or concerning the protection of shareholders’ capital), it being
acknowledged and agreed that the foregoing requirements of clause (iii) shall
not be applicable with respect to any Person or Subsidiary thereof that is an
Excluded Foreign Subsidiary.

“Permitted Joint Venture”: one or more joint ventures or similar arrangements
entered into after the Closing Date (which may be in the form of a limited
liability company or other Person) relating to assets that are not owned by any
Group Member as of the Closing Date, in which the Borrower or any of its
Subsidiaries holds Capital Stock or otherwise participates or invests; provided
that (a) the applicable joint venture shall be predominantly engaged in media,
entertainment or content related businesses, (b) the Borrower shall be in
compliance with the financial covenants set forth in Section 7.1 on a pro forma
basis after giving effect to such Permitted Joint Venture (and a Responsible
Officer of the Borrower shall have certified to such compliance), (c) no Loan
Party shall, pursuant to such joint venture, be under any Contractual Obligation
to make Investments or incur Guarantee Obligations after the later of the
Closing Date and the initial formation of such joint venture that would be in
violation of any provision of this Agreement and (d) immediately prior, and
after giving effect, to such joint venture, no Default or Event of Default shall
have occurred and be continuing.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were

18


--------------------------------------------------------------------------------




terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledged Equity Interests”:  the “Pledged Stock” as defined in the Guarantee and
Collateral Agreement, the “Securities” as defined in the UK Debenture and the
“Shares” as defined in the UK Charge Over Shares.

“Preferred Stock” means, as applied to the Capital Stock of any Person, Capital
Stock of any class or classes (however designated) which are preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class of such Person.

“Presley Preferred Equity”:  the shares of Series B Convertible Preferred Stock
of the Borrower on the terms and conditions set forth in the certificate of
designation in respect thereof, dated February 7, 2005.

“Pledged Notes”: the “Pledged Notes” as defined in the Guarantee and Collateral
Agreement and any such assets secured in accordance with the terms of the UK
Debenture.

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

“Pro Forma Financial Statements”:  as defined in Section 4.1(a).

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent.

“Reference Lender”:  The Bank of New York.

“Refunded Swingline Loans”:  as defined in Section 2.4.

“Refunding Date”:  as defined in Section 2.4.

“Register”:  as defined in Section 10.6.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.11 for amounts drawn under Letters of
Credit.

19


--------------------------------------------------------------------------------




“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reservations”:  (a) the principle that equitable remedies may be granted or
refused at the discretion of a court; the limitations imposed by laws relating
to bankruptcy, insolvency, liquidation, reorganization, court schemes,
moratoria, administration and other laws generally affecting the rights of
creditors or (as the case may be) secured creditors; (b) the time barring of
claims; (c) the possibility that an undertaking to assume liability for or to
indemnify against non-payment of United Kingdom stamp duty may be void; (d)
defenses of set-off or counterclaim and other similar principles of English law;
and (e) any other general principles which are set out as qualifications as to
matters of law in the legal opinions delivered pursuant to Section 5.1(i) of
this Agreement.

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

20


--------------------------------------------------------------------------------




“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 2.1(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding).

“Revolving Termination Date”:  May 24, 2011.

“S&P”:  Standard & Poor’s Ratings Services.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the UK Debenture, the UK Charge Over Shares, the Mortgages (if any),
each Intellectual Property Security Agreement, and all other security documents
hereafter delivered to the Administrative Agent granting (or purporting to
grant) a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document or Specified Hedge
Agreement.

“Sillerman Group”: (a) Robert F. X. Sillerman, (b) any spouse or other immediate
family member of Robert F. X. Sillerman and (c) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, owners, partners,
owners or  Persons beneficially holding an 80% or greater controlling interest
of which consist of such Persons specified in clauses (a) and (b) above.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors (or, in the case of Group Members
incorporated in England and Wales, the value of its assets exceeds its
liabilities (taking into account contingent and prospective liabilities)),
(b) the present fair saleable value of the assets of such Person will, as of
such date, be greater than the amount that will be required to pay the liability
of such Person on its debts as such debts become absolute and matured, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to

21


--------------------------------------------------------------------------------




conduct its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) ”debt” means liability on a
“claim”, and (ii) ”claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty, as
counterparty and (b) that has been designated by such Qualified Counterparty and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement provided, that (i) subject to Section 10.14, obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.  The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement except as provided in
Section 10.14.

“Subordinated Debt”:  any unsecured Indebtedness of the Borrower, no part of the
principal of which is required to be paid (whether by way of mandatory sinking
fund, mandatory redemption or mandatory prepayment), prior to the date that is
six months later than the Revolving Termination Date and the payment of
principal and interest of which and other obligations of the Borrower in respect
thereof are subordinated to the prior payment in full of the obligations on
terms and conditions (including subordination provisions) customary for
subordinated high yield bond financings.

“Subordinated Debt Indenture”:  the indenture pursuant to which any Subordinated
Debt is issued.

“Subordination Provisions”:  the subordination provisions attached hereto as
Exhibit L.

“Subsidiary”:  as to any Person, a company, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

22


--------------------------------------------------------------------------------




“Subsidiary Guarantor”: each US Subsidiary Guarantor, each UK Subsidiary
Guarantor and each other Subsidiary of the Borrower other than (a) the Elvis
Operating Companies, (b) the GOAT Operating Company, (c) 19 Entertainment GmbH,
(d) 19 Touring GmbH, (e) any Subsidiary acquired after the Closing Date that is
not a Wholly Owned Subsidiary (but only to the extent that the applicable joint
venture or other organizational documents prohibit such Subsidiary from becoming
a Subsidiary Guarantor) and (f) any Excluded Foreign Subsidiary.

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

“Swingline Lender”:  Bear Stearns Corporate Lending Inc., in its capacity as the
lender of Swingline Loans.

“Swingline Loans”:  as defined in Section 2.3.

“Swingline Participation Amount”:  as defined in Section 2.4.

“Syndication Agents”:  as defined in the preamble to this Agreement.

“Title Insurance Company”: as defined in Section 5.1(k).

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $125,000,000.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Trademark”:  as defined in the Guarantee and Collateral Agreement.

“Transferee”:  any Assignee or Participant.

“Trust”: the Promenade Trust, a grantor trust created under the laws of
Tennessee, pursuant to the Second Restated and Amended Trust Agreement, dated
December 15, 2004, by and among Barry Siegel and Gary Hovey, as Co-Trustees, and
Beneficiary.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UK Charge Over Shares”:  the Charge Over Shares to be executed and delivered by
the Borrower on the date hereof, substantially in the form of Exhibit A-3.

“UK Debenture”:  the Debenture to be executed and delivered by the UK Subsidiary
Guarantors on the date hereof, substantially in the form of Exhibit D-3.

“UK GAAP”: generally accepted accounting principles in the United Kingdom as in
effect from time to time, except that for purposes of Section 7.1, UK GAAP shall
be

23


--------------------------------------------------------------------------------




determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
Accounting Change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  Until such time as
such an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.

“UK Subsidiary Guarantor”: (a) CKX UK Holdings, (b) 19E, (c) 19 Recordings
Limited (a company incorporated in England and Wales with registered number
03602651), (d) 19TV, (e) 19 Merchandising Limited (a company incorporated in
England and Wales with registered number 03695399), (f) 19 Management Limited (a
company incorporated in England and Wales with registered number 04379115) and
(g) each other Subsidiary of the Borrower incorporated in England and Wales that
becomes a party to the Guarantee and Collateral Agreement and/or the UK
Debenture in accordance with the terms thereof or hereof.

“United States”:  the United States of America.

“US Subsidiary Guarantor”: (a) G.O.A.T., Inc., (b) CKX G.O.A.T. Holding Corp.,
(c) EPE Holding Corporation, (d) Focus Enterprises, Inc., (e) StepTeco, Inc.,
(f) Morra, Brezner, Steinberg & Tennenbaum Entertainment, Inc., (g) Uncle Dave’s
Boondoggle, Inc., (h) 19 Entertainment, Inc., (i) On the Road Productions, (j)
19 Touring LLC, (k) Dance Nation Productions, (l) Southside Productions, Inc.,
(m) 19 Recording Services, Inc., (n) J2K Productions, Inc., (o) All Girl
Productions, (p) 19 Recordings, Inc. and (q) each other Subsidiary of the
Borrower incorporated in the United States or any State or political subdivision
thereof that becomes a party to the Guarantee and Collateral Agreement in
accordance with the terms thereof or hereof.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2.          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue,

24


--------------------------------------------------------------------------------




assume, become liable in respect of or suffer to exist (and the words “incurred”
and “incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)  THE EXPRESSIONS, “PAYMENT IN FULL,” “PAID IN FULL” AND ANY OTHER SIMILAR
TERMS OR PHRASES WHEN USED HEREIN WITH RESPECT TO THE OBLIGATIONS SHALL MEAN THE
PAYMENT IN FULL IN CASH, IN IMMEDIATELY AVAILABLE FUNDS, OF ALL THE OBLIGATIONS.


(F)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING
OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP.


(G)  FOR THE PURPOSES OF THE LOAN DOCUMENTS, IF A DOLLAR AMOUNT NEEDS TO BE
DETERMINED, ANY AMOUNT WHICH IS DENOMINATED IN A CURRENCY OTHER THAN DOLLARS
WILL BE CONVERTED INTO DOLLARS USING THE SPOT RATE ON THAT DATE.  “SPOT RATE”
MEANS THE SPOT RATE OF EXCHANGE OF THE ADMINISTRATIVE AGENT (AS DETERMINED BY
THE ADMINISTRATIVE AGENT IN RELATION TO ITS CUSTOMERS GENERALLY) FOR THE
PURCHASE OF DOLLARS WITH THE APPROPRIATE AMOUNT OF A CURRENCY IN THE NEW YORK
CITY FOREIGN EXCHANGE MARKET IN THE ORDINARY COURSE OF BUSINESS AT OR ABOUT
10.00 A.M., NEW YORK CITY TIME, ON THE DAY IN QUESTION FOR DELIVERY TWO BUSINESS
DAYS LATER.


(H)  THE TERM “LICENSE” SHALL INCLUDE ANY SUB-LICENSE (AND VARIATIONS THEREOF).


(I)  REFERENCES TO (I) “KNOWLEDGE OF THE BORROWER”, “BORROWER’S KNOWLEDGE” OR
ANY PHRASE OF SIMILAR IMPORT SHALL MEAN (X) AS IT RELATES TO INFORMATION
PERTAINING TO THE BORROWER, THE ACTUAL KNOWLEDGE OF EXECUTIVE OFFICERS OF THE
BORROWER AND (Y) AS IT RELATES TO INFORMATION PERTAINING TO A GROUP MEMBER, THE
ACTUAL KNOWLEDGE OF EXECUTIVE OFFICERS OF THE BORROWER AND OF EXECUTIVE OFFICERS
OF SUCH GROUP MEMBER, IN EACH CASE, AFTER REASONABLE INQUIRY IN LIGHT OF
RELEVANT FACTS AND CIRCUMSTANCES, AND (II) “KNOWLEDGE OF ANY GROUP MEMBER”,
“GROUP MEMBER’S KNOWLEDGE” OR ANY PHRASE OF SIMILAR IMPORT SHALL MEAN THE ACTUAL
KNOWLEDGE OF THE EXECUTIVE OFFICERS OF SUCH GROUP MEMBER, AFTER REASONABLE
INQUIRY IN LIGHT OF RELEVANT FACTS AND CIRCUMSTANCES.


SECTION 2.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1.          Revolving Commitments.  (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to

25


--------------------------------------------------------------------------------




the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment. 
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.


(B)  THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.

2.2.          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans)
(provided that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 2.5 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor.  Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that (x) the Swingline Lender may request, on behalf
of the Borrower, borrowings under the Revolving Commitments that are Base Rate
Loans in other amounts pursuant to Section 2.4 and (y) borrowings of Base Rate
Loans pursuant to Section 2.11 shall not be subject to the foregoing minimum
amounts.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof.  Each Revolving
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Borrower at the Funding Office
prior to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

2.3.          Swingline Commitment.  (a)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time,

26


--------------------------------------------------------------------------------




when aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be Base Rate Loans
only.


(B)  THE BORROWER SHALL REPAY ALL OUTSTANDING SWINGLINE LOANS ON THE REVOLVING
TERMINATION DATE.

2.4.          Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period). 
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof.  Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.


(B)  THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE
GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
REQUEST EACH REVOLVING LENDER TO MAKE, AND EACH REVOLVING LENDER HEREBY AGREES
TO MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S
REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS (THE
“REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE
SWINGLINE LENDER.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH REVOLVING
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN IMMEDIATELY
AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER
FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED
SWINGLINE LOANS.  THE BORROWER IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO
CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT
AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH
REFUNDED SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING
LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


(C)  IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN MADE
PURSUANT TO SECTION 2.4(B), ONE OF THE EVENTS DESCRIBED IN SECTION 8(F) SHALL
HAVE OCCURRED AND BE

27


--------------------------------------------------------------------------------





CONTINUING WITH RESPECT TO THE BORROWER OR IF FOR ANY OTHER REASON, AS
DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE DISCRETION, REVOLVING LOANS MAY
NOT BE MADE AS CONTEMPLATED BY SECTION 2.4(B), EACH REVOLVING LENDER SHALL, ON
THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE
REFERRED TO IN SECTION 2.4(B) (THE “REFUNDING DATE”), PURCHASE FOR CASH AN
UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY
PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”)
EQUAL TO (I) SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE TIMES (II) THE SUM OF
THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO
HAVE BEEN REPAID WITH SUCH REVOLVING LOANS.


(D)  WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


(E)  EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN
SECTION 2.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 2.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST THE
SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;
(II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 5; (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER;
(IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER,
ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER; OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.

2.5.          Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the date hereof.


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.


(C)  THE BORROWER AGREES TO PAY THE FEES IN THE AMOUNTS AND ON THE DATES
PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND THE LENDERS.

28


--------------------------------------------------------------------------------



2.6.  TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS.  THE BORROWER SHALL
HAVE THE RIGHT, UPON NOT LESS THAN THREE BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, TO TERMINATE THE REVOLVING COMMITMENTS OR, FROM TIME TO
TIME, TO REDUCE THE AMOUNT OF THE REVOLVING COMMITMENTS; PROVIDED THAT NO SUCH
TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS SHALL BE PERMITTED IF, AFTER
GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE REVOLVING LOANS AND
SWINGLINE LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE TOTAL REVOLVING
EXTENSIONS OF CREDIT WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS.  ANY SUCH
REDUCTION SHALL BE IN AN AMOUNT EQUAL TO $1,000,000, OR A WHOLE MULTIPLE
THEREOF, (OR SHALL BE THE ENTIRE REMAINING TOTAL REVOLVING COMMITMENTS) AND
SHALL REDUCE PERMANENTLY THE REVOLVING COMMITMENTS THEN IN EFFECT.

2.7.          L/C Commitment.  (a)  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 2.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero.  Each Letter of Credit
shall (i) be denominated in Dollars, (ii) have a face amount of at least
$100,000 (unless otherwise agreed by the Issuing Lender) and (iii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).


(B)  THE ISSUING LENDER SHALL NOT AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER
OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.

2.8.          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will notify the Administrative Agent of the amount, the beneficiary and the
requested expiration of the requested Letter of Credit, and upon receipt of
confirmation from the Administrative Agent that after giving effect to the
requested issuance, the Available Revolving Commitments would not be less than
zero, the Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower.  The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower (with a copy to the
Administrative Agent) promptly following the issuance thereof.  The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn

29


--------------------------------------------------------------------------------




promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

2.9.          Fees and Other Charges.  (a)  The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date.  In addition, the Borrower shall pay
to the Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit as agreed by the Borrower and the
Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date after
the Issuance Date.


(B)  IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE THE
ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED
OR CHARGED BY THE ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING PAYMENT
UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.

2.10.        L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder.  Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.


(B)  IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER PURSUANT TO
SECTION 2.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
THE ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE
DATE SUCH PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE ISSUING LENDER ON DEMAND AN AMOUNT EQUAL TO THE
PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE
RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO
THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE ISSUING LENDER,
TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE
DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT
REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO SECTION 2.10(A) IS NOT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER
BY SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT
IS DUE, THE ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C
PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH
DUE DATE AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER

30


--------------------------------------------------------------------------------





THE FACILITY.  A CERTIFICATE OF THE ISSUING LENDER SUBMITTED TO ANY L/C
PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


(C)  WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.10(A), THE ADMINISTRATIVE AGENT OR THE
ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER
DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL
APPLIED THERETO BY THE ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT
THEREOF, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS THE CASE MAY BE,
WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY ADMINISTRATIVE
AGENT OR THE ISSUING LENDER, AS THE CASE MAY BE, SHALL BE REQUIRED TO BE
RETURNED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, SUCH L/C PARTICIPANT
SHALL RETURN TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER
THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR THE
ISSUING LENDER, AS THE CASE MAY BE, TO IT.

2.11.        Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment.  Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds. 
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 3.4(b)
and (ii) thereafter, Section 3.4(c).  Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 8(f) shall have occurred and be continuing with respect to the Borrower,
in which case the procedures specified in Section 2.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 2.4 of Swingline Loans) in the
amount of such drawing.  The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 2.2 or, if applicable,
Section 2.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.

2.12.        Obligations Absolute.  The Borrower’s obligations under
Section 2.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 2.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such

31


--------------------------------------------------------------------------------




Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee.  The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

2.13.        Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

2.14.        Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2, the provisions of this Section 2 shall apply.

2.15.        Incremental Facilities.  At any time prior to the Revolving
Termination Date, the Borrower may, by notice to the Administrative Agent (each
such notice, a “New Term Loan Facility Notice”), which New Term Loan Facility
Notice shall promptly be delivered by the Administrative Agent to each Lender,
request the addition of one or more tranches of term loans hereto and related
commitments in respect thereof (the “New Term Loan Commitments”); provided,
however, that both (x) at the time of any such request and (y) after giving
effect to any such New Term Loan Commitments, the borrowing of term loans
associated therewith and the use of proceeds thereof, no Default or Event of
Default shall exist and the Borrower shall be in compliance with each financial
covenant set forth in Section 7.1 (calculated, in the case of clause (y), as of
the date of the effectiveness of such New Term Loan Commitments and the
borrowing of term loans associated therewith on a pro forma basis to give effect
to such borrowing and the use of proceeds thereof).  The New Term Loan
Commitments shall (i) be in an aggregate principal amount not in excess of
$250,000,000 but in no event less than $100,000,000 for any single tranche of
term loans, (ii) rank pari passu in right of payment and of security with the
other Loans, (iii) mature not earlier than the date that is one year after the
Revolving Termination Date and amortize in an amount not greater than 1% per
annum for each year other than the final year thereof, (iv) be used solely to
finance acquisitions (including, without limitation, associated fees and
expenses, the refinancing of any indebtedness in connection with such
acquisition, and the refinancing of any equity or other financing used as a
deposit or other interim funding to effect such acquisition) that have been
approved by the Required Lenders (the determination of “Required Lenders” to be
made immediately prior to giving effect to such New Term Loan Commitments), (v)
have such pricing and other terms (including mandatory prepayment provisions and
call protection and/or premiums) as may reasonably be agreed by the Borrower

32


--------------------------------------------------------------------------------




and the Persons providing such New Term Loan Commitments (each, a “New Term Loan
Lender”), provided, that the yield with respect to the New Term Loan Commitments
(taking into account upfront fees and original issue discount paid to New Term
Loan lenders) may be no more than 0.25% per annum greater than the then-current
yield with respect to the Loans (as reasonably determined by the Administrative
Agent) at the time the New Term Loan Facility Amendment (as defined below)
becomes effective pursuant to its terms (it being understood that all levels of
the Pricing Grid will be increased and/or additional fees will be paid to the
Lenders, as applicable, to the extent necessary to satisfy such requirement),
and (vi) otherwise be treated hereunder substantially the same as (and in any
event no more favorably than) the Facility, provided, that the terms and
provisions applicable to the New Term Loan Commitments may provide for financial
or other covenants different or in addition to those applicable to the Loans
only to the extent that such terms and provisions are applicable only during
periods after the Revolving Termination Date.  The New Term Loan Facility Notice
shall (x) set forth the requested amount of New Term Loan Commitments, (y) offer
each Lender the opportunity to provide a New Term Loan Commitment by giving
written notice of such to the Administrative Agent prior to the termination of
the general syndication of the New Term Loan Commitments and (z) be provided to
each existing Lender not less than five Business Days prior to the commencement
of the general syndication of the New Term Loan Commitments; provided, however,
that no existing Lender will be obligated to subscribe for any portion of such
New Term Loan Commitments.  Each New Term Loan Commitment shall become a
Commitment under this Agreement and the facility for the New Term Loan
Commitments shall be implemented hereunder pursuant to an amendment to this
Agreement, which may take the form of an amendment and restatement of this
Agreement (a “New Term Loan Facility Amendment”), executed by each of the
Borrower, each other Loan Party, each New Term Loan Lender and the
Administrative Agent, which New Term Loan Facility Amendment will not require
the consent of any other Lender.  The effectiveness of any New Term Loan
Facility Amendment shall (in addition to any other conditions specified therein)
be subject to the satisfaction on the date thereof and, if different, on the
date on which the New Term Loan Commitments are funded, of each of the
conditions set forth in Sections 5.1(h) and (o) and Section 5.2.


SECTION 3.  GENERAL PROVISIONS APPLICABLE


TO LOANS AND LETTERS OF CREDIT

3.1.          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, on the
date of prepayment, in the case of Base Rate Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 3.10.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid.  Partial prepayments
of Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.  Partial prepayments of

33


--------------------------------------------------------------------------------




Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

3.2.          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions.  So long as no
Event of Default has occurred and is continuing, if the Borrower requests a
conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.


(B)  ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED
LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE
ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION
IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE
AUTOMATICALLY CONVERTED TO BASE RATE LOANS ON THE LAST DAY OF SUCH THEN EXPIRING
INTEREST PERIOD.  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
IF THE BORROWER REQUESTS A CONTINUATION OF EURODOLLAR LOANS IN ANY SUCH NOTICE,
BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN
INTEREST PERIOD OF ONE MONTH.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.

3.3.          Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $3,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than five
Eurodollar Tranches shall be outstanding at any one time.

3.4.          Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest on the outstanding principal amount thereof for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.

34


--------------------------------------------------------------------------------




(b)  Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin.


(C)  (I)  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE FACILITY PLUS 2%, AND (II) IF ALL OR A
PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY
COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS PLUS 2% (OR, IN THE CASE OF ANY SUCH OTHER AMOUNTS THAT DO
NOT RELATE TO THE FACILITY, THE RATE THEN APPLICABLE TO BASE RATE LOANS UNDER
THE FACILITY PLUS 2%), IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE,
FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS
WELL AS BEFORE JUDGMENT).  IN ADDITION, DURING THE CONTINUANCE OF A DEFAULT OR
EVENT OF DEFAULT, ALL OBLIGATIONS (WHETHER OR NOT OVERDUE) SHALL BEAR INTEREST
AT THE RATES SPECIFIED IN THE PRECEDING SENTENCE.


(D)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.

3.5.          Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.  Interest shall accrue on each Loan for each day
on which it is made or outstanding, except the day on which it is repaid unless
it is repaid on the same day that it was made.


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE BORROWER A STATEMENT
SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY
INTEREST RATE PURSUANT TO SECTION 3.4(A).

3.6.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

35


--------------------------------------------------------------------------------




(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(B)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE REQUIRED
LENDERS THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
(AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR
AFFECTED LOANS DURING SUCH INTEREST PERIOD,

in either such case, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter.  If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

3.7.          Pro Rata Treatment and Payments.  (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Revolving Percentages of the relevant
Lenders.


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING LOANS
THEN HELD BY THE REVOLVING LENDERS.


(C)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON,
NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT
HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF
ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO
SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.

36


--------------------------------------------------------------------------------





(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE
EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND (II) A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF SUCH BORROWING
DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT
WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS, ON
DEMAND, FROM THE BORROWER.


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE
PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE
ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE
DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE
PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL
BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST
THE BORROWER.

3.8.          Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 3.9
(including Non-Excluded Taxes not subject to indemnification under Section 3.9)
and changes in the rate of tax on the overall net income of such Lender);

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of

37


--------------------------------------------------------------------------------




credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)          shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY PERSON CONTROLLING SUCH
LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE
DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH PERSON’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER
OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR SUCH PERSON COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH PERSON’S POLICIES
WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO BE
MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST
THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH PERSON FOR SUCH REDUCTION.


(C)  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION
3.8 SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 3.8, THE BORROWER SHALL NOT BE REQUIRED
TO COMPENSATE A LENDER PURSUANT TO THIS SECTION 3.8 FOR ANY AMOUNTS INCURRED
MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF
SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED THAT, IF THE
CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION 3.8 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.

3.9.          Taxes.  (a)  All payments made by or on behalf of the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent, Lender or Participant as a
result of a present or former connection between such Agent, such Lender or such
Participant and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or

38


--------------------------------------------------------------------------------




taxing authority thereof or therein (other than any such connection arising
solely from such Agent, such Lender or such Participant having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent, Lender or Participant hereunder, the amounts so
payable to such Agent or such Lender shall be increased to the extent necessary
to yield to such Agent, such Lender or such Participant (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender, Agent or Participant with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s, such Agent’s or such
Participant’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender, such Agent or such Participant at the time such Lender,
such Agent or such Participant becomes a party to this Agreement, except to the
extent that such withholding is newly imposed or increased as a result of a
change in law effective after the date of this Agreement.  With respect to any
assignment or sale of a participation by a Person that is a Lender, Agent or
Participant, the obligation of the Borrower to make additional payments to such
Person’s Transferee due to a change in law shall not be greater than any
additional amount that would have been payable to such Person had the obligation
of the Borrower applied to such Person after giving effect to the provisions of
this Section 3.9(a).


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY OR ON BEHALF
OF THE BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO
THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS
TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REASONABLY REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE
AGENTS AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY
BECOME PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


(D)  EACH LENDER (OR TRANSFEREE) OR AGENT THAT IS NOT A “UNITED STATES PERSON”
AS DEFINED IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A
PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN
PURCHASED FOR TRANSMITTAL TO THE ADMINISTRATIVE AGENT) TWO COPIES OF U.S.
INTERNAL REVENUE SERVICE FORM W-8IMY, W-8ECI AND/OR FORM W-8BEN, AS APPLICABLE
(OR SUCCESSOR FORM) OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH
RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE
FORM OF EXHIBIT G AND A FORM W-8BEN AND/OR W-8IMY, OR ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH
NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S.
FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH LENDER

39


--------------------------------------------------------------------------------




(or Transferee) or Agent on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and promptly from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent.  In addition, each Lender (or Transferee) or Agent shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender (or Transferee) or Agent.  Each Lender (or Transferee)
or Agent shall promptly notify the Borrower in writing at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose).  Notwithstanding any other provision
of this paragraph, a Lender (or Transferee) or Agent shall not be required to
deliver any form pursuant to this paragraph that such Lender (or Transferee) or
Agent is not legally able to deliver.  Each Lender or Agent that is not a
Non-U.S. Lender shall furnish an accurate and complete U.S. Internal Revenue
Service Form W-9 (or successor form) establishing that such Lender or Agent is
not subject to U.S. backup withholding, and to the extent it may lawfully do so
at such times, provide a new Form W-9 (or successor form) upon the expiration or
obsolescence of any previously delivered form.  If any Non-U.S. Lender provides
a Form W-8IMY, such Non-U.S. Lender shall also attach the additional
documentation required to be transmitted with Form W-8IMY, including the
appropriate forms described in this Section.


(E)  A LENDER (OR TRANSFEREE) OR AGENT THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT OR, IN THE CASE OF A PARTICIPANT, TO
THE LENDER FROM WHICH THE RELATED PARTICIPATION HAS BEEN PURCHASED), AT THE TIME
OR TIMES PRESCRIBED BY APPLICABLE LAW AND AS REASONABLY REQUESTED IN WRITING BY
THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE, PROVIDED THAT SUCH LENDER (OR TRANSFEREE) OR AGENT IS LEGALLY
ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)  IF ANY AGENT, LENDER OR PARTICIPANT DETERMINES, IN ITS SOLE AND REASONABLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.9, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 3.9 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT OR SUCH LENDER AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE
REQUEST OF SUCH AGENT, SUCH LENDER OR SUCH PARTICIPANT, AGREES TO REPAY THE
AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH AGENT OR SUCH LENDER IN
THE EVENT SUCH AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER
PERSON.  EACH LENDER, AGENT OR PARTICIPANT, AS APPLICABLE, SHALL INDEMNIFY

40


--------------------------------------------------------------------------------





THE BORROWER FOR ANY LOSSES RESULTING FROM ANY FALSE, INACCURATE OR UNTRUE
STATEMENTS PROVIDED PURSUANT TO PARAGRAPHS (D) OR (E) OF THIS SECTION 3.9.


(G)  THE AGREEMENTS IN THIS SECTION 3.9 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(H)  FOR PURPOSES OF THIS SECTION 3.9, IN THE CASE OF ANY LENDER THAT IS A
TREATED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES, ANY NON-EXCLUDED
TAXES OR OTHER TAXES REQUIRED TO BE DEDUCTED AND WITHHELD BY SUCH LENDER WITH
RESPECT TO PAYMENTS MADE BY THE BORROWER UNDER ANY LOAN DOCUMENT SHALL BE
TREATED AS NON-EXCLUDED TAXES OR OTHER TAXES REQUIRED TO BE DEDUCTED BY THE
BORROWER AND EACH PARTNER OF SUCH PARTNERSHIP SHALL BE TREATED AS A LENDER AND
SHALL NOT BE ENTITLED TO ANY BENEFITS UNDER THIS SECTION 3.9 UNLESS IT COMPLIES
WITH THE REQUIREMENTS OF THIS SECTION, BUT ONLY TO THE EXTENT SUCH NON-EXCLUDED
TAXES OR OTHER TAXES WOULD HAVE BEEN REQUIRED TO BE DEDUCTED AND WITHHELD BY THE
LENDER IF THE LENDER WERE TREATED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES MAKING SUCH PAYMENTS UNDER THE LOAN DOCUMENTS ON BEHALF OF THE
BORROWER.

3.10.        Indemnity.  The Borrower agrees to indemnify each Lender and each
Agent and to hold each Lender and each Agent harmless from any loss or expense
(but excluding any loss of anticipated profits) that such Lender or such Agent
may sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

3.11.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.8, 3.9(a) or
3.14 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided,

41


--------------------------------------------------------------------------------




further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 3.8,
3.9(a) or 3.14.

3.12.        Replacement of Lenders.  The Borrower may replace, with a
replacement financial institution reasonably satisfactory to the Administrative
Agent, any Lender that (a) requests payment of any amounts payable under
Section 3.8, 3.9(a) or 3.14, (b) defaults in its obligation to make Loans
hereunder or (c) declines to deliver any requested consent to any waiver,
amendment or other modification of any provision of any Loan Document that would
require the consent of more than the Required Lenders, in each case, only if
(i) such replacement, waiver, amendment or modification does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in case of clause (a) only,
prior to any such replacement, such Lender shall have taken no action under
Section 3.11 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.8 or 3.9(a), (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 3.10 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.8 or
3.9(a), as the case may be, (ix) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender, and (x) in the case of clause (c)
only, the requested waiver, amendment or other modification has been approved by
the Borrower, the Administrative Agent and the Required Lenders.

3.13.        Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.


(B)  THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 10.6, AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN
WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER AND ANY NOTE
EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH
THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.


(C)  THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER MAINTAINED
PURSUANT TO SECTION 3.13(A) SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE
BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR ANY SUCH ACCOUNT, OR ANY
ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION

42


--------------------------------------------------------------------------------





OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO THE
BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(D)  THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE AGENT BY
ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY
NOTE OF THE BORROWER EVIDENCING ANY REVOLVING LOANS OR SWINGLINE LOANS, AS THE
CASE MAY BE, OF SUCH LENDER, SUBSTANTIALLY IN THE FORMS OF EXHIBIT H-1 OR H-2,
RESPECTIVELY, WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT.

3.14.        Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 3.10.


SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

4.1.          Financial Condition.  (a)  The unaudited pro forma consolidated
balance sheet and related statements income and cash flows of the Borrower and
its consolidated Subsidiaries as at the date of the most recent consolidated
quarterly balance sheet referred to in the second sentence of clause (b) below
(including the notes thereto), adjusted to give effect to the consummation of
the transactions contemplated hereby, in the case of such balance sheets, on
such date and, in the case of such income statements, on the first day of the
relevant period (the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i)  the Loans to be made on the
Closing Date and the use of proceeds thereof and (ii) the payment of fees and
expenses in connection with the foregoing.  The Pro Forma Financial Statements
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of Borrower and its consolidated Subsidiaries as at
December 31, 2005, assuming that the events specified in the preceding sentence
had actually occurred at such date.


(B)  THE AUDITED CONSOLIDATED BALANCE SHEETS OF EACH OF (I) THE BORROWER AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2005, (II) 19E AND ITS SUBSIDIARIES AS AT JUNE
30, 2003 AND JUNE 30, 2004, AND (III) THE ELVIS OPERATING COMPANIES AS AT
DECEMBER 31, 2003 AND DECEMBER 31, 2004, AND, IN EACH CASE, THE RELATED
STATEMENTS OF INCOME OR CHANGES IN NET ASSETS (AS APPLICABLE) AND CASH FLOWS FOR
SUCH PERIOD, IN EACH CASE, REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED

43


--------------------------------------------------------------------------------





REPORT FROM DELOITTE & TOUCHE, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION OF THE BORROWER, 19E AND ITS SUBSIDIARIES AND THE ELVIS OPERATING
COMPANIES AS AT SUCH DATES, AND THE CONSOLIDATED RESULTS OF THEIR RESPECTIVE
OPERATIONS AND THEIR RESPECTIVE CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE
MONTHS AND YEARS THEN ENDED.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS AT MARCH 31, 2006 AND THE RELATED UNAUDITED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE PERIOD THEN ENDED, PRESENT FAIRLY
THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT
SUCH DATE, AND THE CONSOLIDATED RESULTS OF THEIR RESPECTIVE OPERATIONS AND THEIR
RESPECTIVE CASH FLOWS FOR SUCH PERIOD (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES
AND NOTES THERETO, HAVE BEEN PREPARED ON A CONSOLIDATED BASIS IN ACCORDANCE WITH
GAAP (OR, IN THE CASE OF 19E AND ITS SUBSIDIARIES, IN ACCORDANCE WITH UK GAAP
TOGETHER WITH APPROPRIATE RECONCILIATIONS) APPLIED CONSISTENTLY THROUGHOUT THE
PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM OF ACCOUNTANTS
AND DISCLOSED IN THEIR REPORTS THEREON).  EXCEPT AS SET FORTH ON SCHEDULE 4.1,
NONE OF THE BORROWER OR ITS SUBSIDIARIES HAS ANY MATERIAL GUARANTEE OBLIGATIONS,
CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR
UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING ANY INTEREST RATE OR FOREIGN
CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER OBLIGATION IN RESPECT OF
DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS
REFERRED TO IN THIS PARAGRAPH.  DURING THE PERIOD FROM DECEMBER 31, 2005 TO AND
INCLUDING THE DATE HEREOF THERE HAS BEEN NO DISPOSITION BY ANY GROUP MEMBER OF
ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY.

4.2.          No Change.  Since December 31, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3.          Corporate Existence; Compliance with Law.  Each Group Member
(a) is duly incorporated, organized or formed, validly existing and (where
applicable) in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee, to license the property it exploits as licensee, and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing (where applicable) under
the laws of each jurisdiction where its ownership, lease, licensing or operation
of property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to cause a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to cause a Material Adverse Effect.

4.4.          Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
each Loan Document to which it is a party and grant the Liens to be granted
under the Security Documents and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational, company or corporate action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and grant the Liens
to be granted under the Security Documents and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery,

44


--------------------------------------------------------------------------------




performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.5.          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

4.6.          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7.          No Default.  No Group Member, nor to the Borrower’s knowledge,
Fremantle, is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

4.8.          Ownership of Property; Liens.  The Borrower and each Material
Subsidiary has title in fee simple or freehold to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, and none of such property is subject to any Lien except
as permitted by Section 7.3.  None of the Pledged Equity Interests is subject to
any Lien.

4.9.          Intellectual Property.


(A)  EACH GROUP MEMBER OWNS, HAS THE RIGHT TO USE, OR IS LICENSED TO USE, ALL
INTELLECTUAL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS AS CURRENTLY
CONDUCTED AND, ACCORDING TO CURRENT CONTEMPLATION, AS WILL BE CONDUCTED AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.


(B)  ALL REGISTERED AND APPLIED FOR INTELLECTUAL PROPERTY MATERIAL TO THE
CONDUCT OF ANY GROUP MEMBER’S BUSINESS AS CURRENTLY CONDUCTED AND, ACCORDING TO
CURRENT CONTEMPLATION, AS WILL BE CONDUCTED AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND (I) OWNED

45


--------------------------------------------------------------------------------





BY A GROUP MEMBER OR, (II) TO THE BORROWER’S KNOWLEDGE, RECORDED OR CO-OWNED BY
FREMANTLE (AND RELATING TO THE BUSINESS OF ANY GROUP MEMBER) IS VALID,
SUBSISTING AND ENFORCEABLE AND HAS NOT BEEN ABANDONED, AND ALL INTELLECTUAL
PROPERTY MATERIAL TO THE CONDUCT OF ANY GROUP MEMBER’S BUSINESS AS PRESENTLY
CONDUCTED IS FREE FROM ALL ENCUMBRANCES, EXCEPT FOR LIENS EXPRESSLY PERMITTED
UNDER SECTION 7.3.


(C)  THE RIGHTS OF EACH GROUP MEMBER IN OR TO THE MATERIAL INTELLECTUAL PROPERTY
OWNED BY OR, TO THE BORROWER’S KNOWLEDGE, LICENSED TO SUCH GROUP MEMBER, OR, TO
THE KNOWLEDGE OF THE BORROWER, RECORDED OR CO-OWNED BY FREMANTLE (AND RELATING
TO THE BUSINESS OF ANY GROUP MEMBER), DO NOT INFRINGE UPON, MISAPPROPRIATE, OR
OTHERWISE VIOLATE THE RIGHTS OF ANY OTHER PERSON, AND NO CLAIM HAS BEEN ASSERTED
IN WRITING THAT THE USE OF SUCH INTELLECTUAL PROPERTY DOES OR MAY INFRINGE UPON,
MISAPPROPRIATE OR OTHERWISE VIOLATE THE RIGHTS OF ANY OTHER PERSON, IN EITHER
CASE, WHICH INFRINGEMENT, MISAPPROPRIATION OR VIOLATION COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE BORROWER,
THERE IS CURRENTLY NO INFRINGEMENT, MISAPPROPRIATION OR UNAUTHORIZED USE OF ANY
ITEM OF MATERIAL INTELLECTUAL PROPERTY OWNED BY OR LICENSED TO ANY GROUP MEMBER
OR, TO THE BORROWER’S KNOWLEDGE, RECORDED OR CO-OWNED BY FREMANTLE (AND RELATING
TO THE BUSINESS OF ANY GROUP MEMBER) THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(D)  NO ACTION, HEARING OR PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED, ON THE DATE HEREOF, NOR HAS THERE BEEN ANY HOLDING,
DECISION OR JUDGMENT RENDERED BY ANY GOVERNMENTAL AUTHORITY IN THE LAST
TWENTY-FOUR MONTHS SEEKING TO LIMIT, CANCEL OR INVALIDATE ANY INTELLECTUAL
PROPERTY MATERIAL TO THE CONDUCT OF THE BUSINESS OF ANY GROUP MEMBER AS
CURRENTLY CONDUCTED OR, ACCORDING TO CURRENT CONTEMPLATION, AS WILL BE CONDUCTED
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH, IN ANY SUCH
CASE, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT.


(E)  TO THE KNOWLEDGE OF THE BORROWER, EACH GROUP MEMBER HAS MADE, WHERE
POSSIBLE, ALL FILINGS AND RECORDATIONS NECESSARY TO ADEQUATELY EFFECT, REFLECT
AND PROTECT ITS OWNERSHIP INTEREST IN OR EXCLUSIVE LICENSES TO ITS MATERIAL
UNITED STATES TRADEMARKS AND COPYRIGHTS AND MATERIAL NON-UNITED STATES
TRADEMARKS AND COPYRIGHTS OWNED BY SUCH GROUP MEMBER INCLUDING, WITHOUT
LIMITATION, RECORDATION OF ITS INTERESTS IN THE MATERIAL TRADEMARKS OWNED BY
SUCH GROUP MEMBER WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND IN
CORRESPONDING NATIONAL AND INTERNATIONAL PATENT AND/OR TRADEMARK OFFICES, AND
RECORDATION OF ANY OF ITS INTERESTS IN THE MATERIAL COPYRIGHTS OWNED BY OR
EXCLUSIVELY LICENSED TO SUCH GROUP MEMBER WITH THE UNITED STATES COPYRIGHT
OFFICE AND IN INTERNATIONAL COPYRIGHT OFFICES.


(F)  EACH GROUP MEMBER HAS PERFORMED ALL ACTS, INCLUDING ANY TRANSFERS OR
ASSIGNMENTS, NECESSARY TO ENSURE THAT ALL RIGHTS OF PUBLICITY TO USE THE NAME
AND LIKENESS OF ELVIS PRESLEY ARE OWNED AND CONTROLLED BY BORROWER.


(G)  IN THE LAST 12 MONTHS, NO GROUP MEMBER HAS GIVEN OR RECEIVED WRITTEN NOTICE
PURPORTING TO AVOID, REPUDIATE, RESCIND OR TERMINATE ANY AGREEMENT THAT
AUTHORIZES THE USE OF ANY MATERIAL INTELLECTUAL PROPERTY THAT IS LICENSED TO ANY
GROUP MEMBER BY A THIRD PARTY, AND TO THE KNOWLEDGE OF EACH GROUP MEMBER THE
TERMS OF ANY AGREEMENT AUTHORIZING THE USE OF ANY MATERIAL INTELLECTUAL PROPERTY
TO WHICH A GROUP MEMBER IS A PARTY HAVE BEEN COMPLIED WITH BY ALL PARTIES IN ALL
MATERIAL RESPECTS.

46


--------------------------------------------------------------------------------



4.10.        TAXES.  EACH GROUP MEMBER HAS FILED OR CAUSED TO BE FILED ALL
UNITED STATES FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO
BE FILED AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR
ON ANY ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER MATERIAL
TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY
GOVERNMENTAL AUTHORITY (OTHER THAN ANY TAXES THE AMOUNT OR VALIDITY OF WHICH ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE
BOOKS OF THE BORROWER OR ITS SUBSIDIARIES, AS THE CASE MAY BE); NO MATERIAL TAX
LIEN HAS BEEN FILED, AND, TO THE KNOWLEDGE OF THE BORROWER, NO MATERIAL CLAIM IS
BEING ASSERTED, WITH RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE OTHER THAN
THOSE PERMITTED BY SECTION 7.3.  NO LOAN PARTY AND NO SUBSIDIARY THEREOF INTENDS
TO TREAT ANY REVOLVING EXTENSION OF CREDIT OR ANY OTHER TRANSACTION CONTEMPLATED
HEREBY AS BEING A “REPORTABLE TRANSACTION” (WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.6011-4).

4.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12.        Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act in
respect of any Group Member incorporated in the United States or any other
applicable Requirement of Law dealing with such matters in respect of any Group
Member; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

4.13.        ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
intended to be qualified under Section 401 of the Code has received a favorable
opinion or determination letter from the Internal Revenue Service regarding such
qualified status or an application for such letter is currently pending and to
the knowledge of the Borrower or any Commonly Controlled Entity no such Plan
has, since receipt of the most recent favorable determination letter, been
amended or operated in a way which could reasonably be expected to adversely
affect such qualified status.  Other than as set forth on Schedule 4.13, no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period.  Other than as set
forth on Schedule 4.13, the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets

47


--------------------------------------------------------------------------------




of such Plan allocable to such accrued benefits by a material amount.  Neither
the Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a liability under ERISA that would reasonably be expected
to cause a Material Adverse Effect, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made.  No such Multiemployer
Plan is in Reorganization or Insolvent.  Neither the Borrower nor any of its
Subsidiaries has any liability (and by entering into this Agreement will not
trigger any liability) with respect to any employee benefit plan (including a
pension scheme) that is not subject to the laws of the United States or a
political subdivision thereof that could reasonably be expected to result in a
Material Adverse Effect and all such employee benefit plans and any pension
schemes are funded to the extent required by applicable law based on reasonable
actuarial assumptions applicable in the jurisdiction in which the relevant
pension scheme is maintained.

4.14.        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to enter into this Agreement
or the transactions contemplated hereby.

4.15.        Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date,
(a) Schedule 4.15 sets forth the name and jurisdiction of incorporation,
organization or formation of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and
(b) Schedule 4.15 sets forth all outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares and other
than as created by the Loan Documents) of any nature relating to any Capital
Stock of the Borrower or any Subsidiary.

4.16.        Use of Proceeds.  The proceeds of the Revolving Loans shall be
used, together with the proceeds of the Swingline Loans and the Letters of
Credit, for general corporate purposes and to finance Permitted Acquisitions and
Permitted Joint Ventures.

4.17.        Environmental Matters.  Except as, individually, could not
reasonably be expected to cause any Group Member to incur liability in excess of
a Material Environmental Amount, or, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(A)   THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED BY ANY GROUP
MEMBER (THE “PROPERTIES”) DO NOT CONTAIN, AND TO THE KNOWLEDGE OF THE BORROWER,
HAVE NOT PREVIOUSLY CONTAINED, ANY HAZARDOUS SUBSTANCES IN AMOUNTS OR
CONCENTRATIONS OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION
OF, OR COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;

48


--------------------------------------------------------------------------------




(B)   NO GROUP MEMBER HAS RECEIVED NOTICE, ACTUAL OR THREATENED, OF ANY
VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY
REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS OPERATED BY ANY GROUP MEMBER
(THE “BUSINESS”);

(C)   NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS PENDING
OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO
WHICH ANY GROUP MEMBER IS OR WILL BE NAMED AS A PARTY WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS, NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES,
CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE
OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO
THE PROPERTIES OR THE BUSINESS;

(D)   THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS SUBSTANCES
AT OR FROM THE PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN
VIOLATION OF OR IN AMOUNTS OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY
UNDER ENVIRONMENTAL LAWS;

(E)   (I) THERE IS NOT NOW, NOR HAS THERE BEEN PREVIOUSLY, LOCATED ON ANY OF THE
PROPERTIES ANY: (A) UNDERGROUND STORAGE TANKS, AS DEFINED UNDER ANY
ENVIRONMENTAL LAW, OR (B) AREAS OR VESSELS USED OR INTENDED FOR THE TREATMENT,
STORAGE OR DISPOSAL OF HAZARDOUS SUBSTANCES; AND (II) NO GROUP MEMBER HAS
TRANSPORTED, OR ARRANGED FOR THE TRANSPORT, STORAGE, TREATMENT OR DISPOSAL, BY
CONTRACT, AGREEMENT OR OTHERWISE, OF ANY HAZARDOUS SUBSTANCES AT, ON, UNDER OR
TO ANY OF THE PROPERTIES OR ANY LOCATION INCLUDING ANY LOCATION USED FOR THE
TREATMENT, STORAGE OR DISPOSAL OF HAZARDOUS SUBSTANCES, OTHER THAN DE MINIMIS
QUANTITIES USED IN CONNECTION WITH THE BUSINESS IN ACCORDANCE WITH ALL
ENVIRONMENTAL LAWS; AND

(F)    EACH GROUP MEMBER HAS OBTAINED AND IS IN COMPLIANCE WITH ALL
ENVIRONMENTAL PERMITS WITH RESPECT TO THE BUSINESS AND THE PROPERTIES AND ALL
OPERATIONS AT THE PROPERTIES ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, AND THERE IS NO CONTAMINATION IN VIOLATION OF, OR THAT IS REASONABLY
LIKELY TO GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW AT, UNDER OR ABOUT
THE PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS.

4.18.        Accuracy of Information, etc.  No statement or information, other
than the projections described in Section 5.1(c) and pro forma financial
information, contained in this Agreement, any other Loan Document, or any other
document, certificate or statement furnished by or on behalf of any Loan Party
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained herein or therein taken as a whole not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect

49


--------------------------------------------------------------------------------




that has not been expressly disclosed herein, in the other Loan Documents or in
any other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

4.19.        Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof.  In the case of
the Pledged Equity Interests described in the Guarantee and Collateral
Agreement, when certificates representing such Pledged Equity Interests and
related transfer powers are delivered to the Administrative Agent, and in the
case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, to the extent that a security interest therein can be perfected
by the filing of a financing statement, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Equity Interests, Liens permitted by Section 7.3).


(B)  SUBJECT TO THE RESERVATIONS, EACH OF THE UK DEBENTURE AND THE UK CHARGE
OVER SHARES IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST
IN THE COLLATERAL DESCRIBED THEREIN AND PROCEEDS AND PRODUCTS THEREOF.  IN THE
CASE OF THE PLEDGED EQUITY INTERESTS DESCRIBED IN EACH OF THE UK DEBENTURE AND
THE UK CHARGE OVER SHARES, WHEN CERTIFICATES REPRESENTING SUCH PLEDGED EQUITY
INTERESTS AND RELATED BLANK EXECUTED STOCK TRANSFER FORMS ARE DELIVERED TO THE
ADMINISTRATIVE AGENT, AND IN THE CASE OF THE OTHER COLLATERAL DESCRIBED IN EACH
OF THE UK DEBENTURE AND THE UK CHARGE OVER SHARES, WHEN THE FILINGS SPECIFIED ON
SCHEDULE 4.19 IN APPROPRIATE FORM ARE FILED IN THE OFFICES OR REGISTERS
SPECIFIED ON SCHEDULE 4.19 TO THE EXTENT THAT A SECURITY INTERESTS THEREIN CAN
BE PERFECTED BY ANY SUCH FILING AND ALL NOTICES REQUIRED TO BE SERVED UNDER SUCH
SECURITY DOCUMENTS ARE DULY SERVED BEFORE ANY COMPETING NOTICE COMES INTO
EFFECT, EACH OF THE UK DEBENTURE AND THE UK CHARGE OVER SHARES SHALL (SUBJECT TO
THE RESERVATIONS) CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST
IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL AND THE
PROCEEDS THEREOF, AS SECURITY FOR THE SECURED OBLIGATIONS (AS DEFINED IN EACH OF
THE UK DEBENTURE AND THE UK CHARGE OVER SHARES), IN EACH CASE PRIOR AND SUPERIOR
IN RIGHT TO ANY OTHER PERSON (EXCEPT, IN THE CASE OF COLLATERAL OTHER THAN
PLEDGED EQUITY INTERESTS, LIENS PERMITTED UNDER SECTION 7.3 AND EXCEPT IN
RELATION TO THE SHARES OF CAPITAL STOCK OF ANY SUBSIDIARY FORMED AND EXISTING
UNDER LAWS OF ENGLAND AND WALES IF AND TO THE EXTENT THAT THE PLEDGE OF SUCH
SHARES IS PROHIBITED PURSUANT TO THE APPLICABLE GOVERNING OR OTHER JOINT VENTURE
DOCUMENTS AS IN EFFECT AS OF THE CLOSING DATE).

4.20.        Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

4.21.        Senior Indebtedness.  The Obligations constitute senior
indebtedness of the Borrower and each Subsidiary Guarantor.

50


--------------------------------------------------------------------------------




4.22.        Foreign Assets Control Regulations and Anti-Money Laundering. 
(a)  Neither the making of Loans under this Agreement nor the use of the
proceeds thereof shall cause the Borrower or any of its Subsidiaries to violate
any material provision of the U.S. Bank Secrecy Act, as amended, and any
applicable regulations thereunder or any of the sanctions programs administered
by the U.S. Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”) of the United States Department of Treasury, any regulations
promulgated thereunder by OFAC or under any affiliated or successor governmental
or quasi-governmental office, bureau or agency and any enabling legislation or
executive order relating thereto.  Without limiting the foregoing, neither the
Borrower nor any of its Subsidiaries (i) is a person whose property or interests
in property are blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 200l Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) knowingly engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
knowingly associated with any such person in any manner violative of such
Section 2, or (iii) is a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other OFAC regulation or executive order.


(B)  THE BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE, IN ALL MATERIAL
RESPECTS, WITH THE PATRIOT ACT.  NO PART OF THE PROCEEDS OF THE LOANS HEREUNDER
WILL KNOWINGLY BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY
GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.


4.23.        DOUBLE VISION FILM.

As of the Closing Date, Double Vision Film Limited owns no material property or
assets other than such property and assets as are subject to (i) a Charge and
Deed of Assignment dated 31 March 2003 and made between Double Vision Film
Limited and Columbia Tristar Home Entertainment Inc.; (ii) a Security Deposit
Agreement and Charge on Cash Deposit dated 29 May 2003 and made between Double
Vision Film Limited and The Governor and Company of the Bank of Scotland; and
(iii) a Charge over Cash Deposit dated 29 March 2003 and made between Double
Vision Film Limited and Sovereign Finance Plc.


SECTION 5.  CONDITIONS PRECEDENT

5.1.          Conditions to Initial Extension of Credit.  The effectiveness of
this agreement and the agreement of each Lender to make the extension of credit
requested to be made by it on the Closing Date is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit, of the
following conditions precedent:

(A)   CREDIT AGREEMENT; SECURITY DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) THIS AGREEMENT, OR, IN THE CASE OF THE LENDERS, AN ADDENDUM,
EXECUTED AND DELIVERED BY EACH AGENT, THE BORROWER AND EACH PERSON THAT IS A
LENDER AS OF THE CLOSING DATE, (II) THE GUARANTEE AND COLLATERAL AGREEMENT,
EXECUTED AND DELIVERED BY THE BORROWER AND EACH APPLICABLE SUBSIDIARY GUARANTOR,
(III) EACH IP SECURITY AGREEMENT, EXECUTED AND DELIVERED BY THE BORROWER AND
EACH APPLICABLE SUBSIDIARY GUARANTOR, (IV) THE UK DEBENTURE, EXECUTED AND
DELIVERED BY EACH UK SUBSIDIARY GUARANTOR, (V) THE UK

51


--------------------------------------------------------------------------------




CHARGE OVER SHARES, EXECUTED AND DELIVERED BY THE BORROWER AND (VI) AN
ACKNOWLEDGMENT AND CONSENT IN THE FORM ATTACHED TO THE GUARANTEE AND COLLATERAL
AGREEMENT, EXECUTED AND DELIVERED BY EACH ISSUER (AS DEFINED THEREIN), IF ANY,
THAT IS NOT A LOAN PARTY.

(B)   PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE
RECEIVED THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 4.1.

(C)   BUSINESS PLAN AND PROJECTIONS.  THE LENDERS SHALL HAVE RECEIVED AND SHALL
BE SATISFIED WITH A BUSINESS PLAN AND FINANCIAL PROJECTIONS THROUGH 2007,
PREPARED ON A QUARTERLY BASIS, AND THROUGH 2011, PREPARED ON AN ANNUAL BASIS.

(D)   INDEBTEDNESS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT THAT THE BORROWER AND ITS SUBSIDIARIES HAVE NO
OUTSTANDING INDEBTEDNESS, OTHER THAN INDEBTEDNESS PERMITTED UNDER SECTION 7.2(D)
AND SECTION 7.2(P).

(E)   APPROVALS.  ALL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY OR, IN
THE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT, ADVISABLE IN CONNECTION
WITH THE EXTENSIONS OF CREDIT AND GRANTING OF LIENS CONTEMPLATED BY THE LOAN
DOCUMENTS, THE CONTINUING OPERATIONS OF THE GROUP MEMBERS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING SHAREHOLDER APPROVALS, IF ANY) SHALL
HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT.

(F)    LIEN AND OTHER SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE RESULTS OF (I) A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS DESIGNATED
BY THE ADMINISTRATIVE AGENT, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE
ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 7.3 OR
DISCHARGED ON OR PRIOR TO THE CLOSING DATE PURSUANT TO DOCUMENTATION
SATISFACTORY TO THE ADMINISTRATIVE AGENT, (II) IN RESPECT OF EACH GROUP MEMBER
INCORPORATED IN ENGLAND AND WALES, RECENT SEARCHES OF SUCH PERSON’S COMPANIES
FILE AT THE COMPANIES REGISTRY OF ENGLAND AND WALES SHOWING, AMONGST OTHER
THINGS, NO APPOINTMENT OF (OR THE PRESENTATION OF ANY PETITION IN RELATION TO
ANY APPOINTMENT OF) A RECEIVER, LIQUIDATOR OR ADMINISTRATOR AND (III) IN RESPECT
OF ANY REAL PROPERTY LOCATED IN ENGLAND AND WALES, OFFICIAL PRIORITY SEARCHES IN
FAVOR OF THE ADMINISTRATIVE AGENT IN RELATION TO ANY REGISTERED TITLES GIVING A
SUFFICIENT PERIOD OF PRIORITY (OF AT LEAST 15 DAYS FOLLOWING THE CLOSING DATE).

(G)   FEES.  THE LENDERS AND THE AGENTS SHALL HAVE RECEIVED ALL FEES REQUIRED TO
BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE CLOSING DATE.

(H)   CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A
CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT I, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS INCLUDING,
WITHOUT LIMITATION, THE FORMATION DOCUMENTS AND A LONG FORM GOOD STANDING
CERTIFICATE (WHERE APPLICABLE) OF EACH GROUP MEMBER CERTIFIED BY THE RELEVANT
AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH GROUP MEMBER.

52


--------------------------------------------------------------------------------




(I)    LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

(i)            the legal opinion of Paul, Hastings, Janofsky and Walker LLP,
counsel in the United States to the Borrower and its Subsidiaries, substantially
in the form of Exhibit J-1; and

(ii)           the legal opinion of Baker & McKenzie, counsel in England and
Wales to the Borrower and the UK Subsidiary Guarantors, substantially in the
form of Exhibit J-2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement, and otherwise be in such form and
of such substance, as the Administrative Agent may reasonably require.

(J)    PLEDGED EQUITY INTERESTS; TRANSFER POWERS; PLEDGED NOTES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE
SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE SECURITY DOCUMENTS, TOGETHER
WITH AN UNDATED TRANSFER POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A
DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF (OR, IN THE CASE OF THE CAPITAL
STOCK PLEDGED PURSUANT TO THE UK DEBENTURE AND THE UK CHARGE OVER SHARES, THE
EQUIVALENT THEREOF FOR EACH ENTITY INCORPORATED IN ENGLAND AND WALES), OTHER
THAN THE SHARE CERTIFICATES REPRESENTING ALL OF THE ISSUED AND OUTSTANDING SHARE
CAPITAL OF 19 ARTIST TOURS LIMITED AND DOUBLE VISION FILM LIMITED, AND (II) EACH
PLEDGED NOTE PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY
DOCUMENTS ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED
TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF.

(K)   FILINGS, REGISTRATIONS AND RECORDINGS; CONTROL AGREEMENTS.  EACH DOCUMENT
(INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT OR ACCOUNT CONTROL
AGREEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE EXECUTED, DELIVERED, FILED,
REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED LIEN ON THE COLLATERAL
DESCRIBED THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN
WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 7.3), SHALL (WITHIN THE
RELEVANT TIME PERIOD FOR FILING) BE IN PROPER FORM FOR EXECUTION, DELIVERY,
FILING, REGISTRATION OR RECORDATION (OR OTHERWISE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT).

(L)    SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND
SHALL BE REASONABLY SATISFIED WITH A SOLVENCY CERTIFICATE OF THE CHIEF FINANCIAL
OFFICER OF THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT K, WHICH SHALL
DOCUMENT THE SOLVENCY OF THE BORROWER AND ITS SUBSIDIARIES (ON A CONSOLIDATED
BASIS), AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.

(M)  NO DEFAULT; REPRESENTATIONS; OFFICER’S CERTIFICATE.  NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AFTER GIVING EFFECT TO THE
EXTENSIONS OF CREDIT (IF ANY) REQUESTED TO BE MADE ON THE CLOSING DATE.  EACH OF
THE REPRESENTATIONS AND

53


--------------------------------------------------------------------------------




WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE
EXECUTED ON BEHALF OF THE BORROWER BY A RESPONSIBLE OFFICER OF THE BORROWER
CERTIFYING (I) AS TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND THE OTHER LOAN PARTIES IN THE LOAN DOCUMENTS AND (II) THAT SINCE
DECEMBER 31, 2005, NO EVENT HAS OCCURRED, THAT ALONE OR IN CONNECTION WITH OTHER
EVENTS, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(N)   INSURANCE.  THE ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE INSURANCE
PROGRAM TO BE MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES AND SHALL HAVE
RECEIVED INSURANCE CERTIFICATES REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.

(O)   CONSOLIDATED EBITDA.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO IT THAT THE CONSOLIDATED EBITDA OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE FOUR FISCAL QUARTERS ENDING IMMEDIATELY
PRIOR TO THE CLOSING DATE, ON A PRO FORMA BASIS, AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND CONTINUING OPERATIONS (AS CONTEMPLATED TO
BE CONDUCTED AS OF THE CLOSING DATE), IS GREATER THAN OR EQUAL TO $25,500,000,
WHICH EVIDENCE SHALL BE IN ACCORDANCE WITH THE FINANCIAL STATEMENTS REFERRED TO
IN SECTION 4.1.

(P)   AGENT FOR SERVICE OF PROCESS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE THAT THE BORROWER HAS APPOINTED CKX UK HOLDINGS TO BE ITS
AGENT FOR SERVICE OF PROCESS IN CONNECTION WITH THE UK CHARGE OVER SHARES.

(Q)   SHARE REGISTER EXTRACTS; SHAREHOLDER RESOLUTIONS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) A CERTIFIED EXTRACT OF MEMBERS OF EACH GROUP
MEMBER INCORPORATED IN ENGLAND AND WALES WHOSE SHARES ARE SUBJECT TO A SECURITY
INTEREST GRANTED OR PURPORTED TO BE GRANTED UNDER THE SECURITY DOCUMENTS (EXCEPT
FOR BRILLIANT 19 LIMITED, DELIRIOUS RECORDINGS LIMITED, SHY RECORDS LIMITED AND
19 INTERNATIONAL SPORTS MANAGEMENT LIMITED) AND (II) IF REQUIRED, SHAREHOLDER
RESOLUTIONS TO AMEND THE ARTICLES OF ASSOCIATION OF ANY GROUP MEMBER
INCORPORATED IN ENGLAND AND WALES TO REMOVE ANY RESTRICTIONS ON THE
TRANSFERABILITY OF SUCH GROUP MEMBER’S SHARES UPON THE ENFORCEMENT OF THE
SECURITY INTERESTS IN RESPECT THEREOF GRANTED TO THE ADMINISTRATIVE AGENT (FOR
THE BENEFIT OF THE SECURED PARTIES).

(R)    MISCELLANEOUS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS, AGREEMENTS, CERTIFICATES AND INFORMATION AS IT SHALL REASONABLY
REQUEST.

5.2.          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE.

54


--------------------------------------------------------------------------------




(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.

(C)   COMPLIANCE WITH FINANCIAL COVENANTS.  THE BORROWER SHALL BE IN COMPLIANCE
WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.1 ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO THE EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.


SECTION 6.  AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

6.1.          Financial Statements.  Furnish to the Administrative Agent and
each Lender:

(A)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
YEAR AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE PREVIOUS YEAR, TOGETHER WITH CALCULATIONS DEMONSTRATING THAT THE BORROWER IS
IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.1, REPORTED ON
WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR QUALIFICATION
ARISING OUT OF THE SCOPE OF THE AUDIT, BY DELOITTE & TOUCHE OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING;

(B)   AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE
BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER
AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR,
TOGETHER WITH CALCULATIONS DEMONSTRATING THAT THE BORROWER IS IN COMPLIANCE WITH
THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.1, CERTIFIED BY A RESPONSIBLE
OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS); AND

(C)   AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH MONTH OCCURRING DURING EACH FISCAL YEAR OF THE BORROWER (OTHER THAN
THE THIRD, SIXTH, NINTH AND TWELFTH SUCH MONTH), THE UNAUDITED CONSOLIDATED
BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH MONTH
AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH MONTH AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH MONTH,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES

55


--------------------------------------------------------------------------------




FOR THE PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED
IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for regular year-end adjustments).

6.2.          Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender:

(A)   CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 6.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT
WITH RESPECT TO THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.1, EXCEPT AS
SPECIFIED IN SUCH CERTIFICATE;

(B)   CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 6.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT, TO THE
BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH LOAN PARTY DURING SUCH PERIOD
HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND
SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR SATISFIED BY IT,
AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) IN THE CASE OF
QUARTERLY OR ANNUAL FINANCIAL STATEMENTS, (X) A COMPLIANCE CERTIFICATE
CONTAINING ALL INFORMATION AND CALCULATIONS NECESSARY FOR DETERMINING COMPLIANCE
BY EACH LOAN PARTY WITH THE PROVISIONS OF THIS AGREEMENT REFERRED TO THEREIN AS
OF THE LAST DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF THE BORROWER, AS THE
CASE MAY BE, AND, IF APPLICABLE, FOR DETERMINING THE APPLICABLE MARGINS AND
COMMITMENT FEE RATE, AND (Y) TO THE EXTENT NOT PREVIOUSLY DISCLOSED TO THE
ADMINISTRATIVE AGENT, A DESCRIPTION OF ANY CHANGE IN THE JURISDICTION OF
ORGANIZATION OF ANY LOAN PARTY AND A LISTING OF ANY INTELLECTUAL PROPERTY
ACQUIRED BY ANY LOAN PARTY SINCE THE DATE OF THE MOST RECENT LIST DELIVERED
PURSUANT TO THIS CLAUSE (Y) (OR, IN THE CASE OF THE FIRST SUCH LIST SO
DELIVERED, SINCE THE CLOSING DATE);

(C)   AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED CONSOLIDATED BUDGET FOR THE
FISCAL YEAR FOLLOWING SUCH YEAR THEN ENDED (INCLUDING A PROJECTED CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF EACH FISCAL
QUARTER OF SUCH FOLLOWING FISCAL YEAR, THE RELATED CONSOLIDATED STATEMENTS OF
PROJECTED CASH FLOW, PROJECTED CHANGES IN FINANCIAL POSITION AND PROJECTED
INCOME AND A DESCRIPTION OF THE UNDERLYING ASSUMPTIONS APPLICABLE THERETO), AND,
AS SOON AS AVAILABLE, SIGNIFICANT REVISIONS, IF ANY, OF SUCH BUDGET AND
PROJECTIONS WITH RESPECT TO SUCH FISCAL YEAR, PREPARED ON A QUARTERLY BASIS
(COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL IN EACH CASE BE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT SUCH
PROJECTIONS ARE BASED ON REASONABLE ESTIMATES, INFORMATION AND ASSUMPTIONS AND
THAT SUCH RESPONSIBLE OFFICER HAS NO REASON TO BELIEVE THAT SUCH PROJECTIONS ARE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT;

56


--------------------------------------------------------------------------------




(D)   IF THE BORROWER IS NOT THEN A REPORTING COMPANY UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, WITHIN 45 DAYS AFTER THE END OF EACH FISCAL
QUARTER OF THE BORROWER (OR 90 DAYS, IN THE CASE OF THE LAST FISCAL QUARTER OF
ANY FISCAL YEAR), A NARRATIVE DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL
QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO
THE END OF SUCH FISCAL QUARTER, AS COMPARED TO THE PORTION OF THE PROJECTIONS
COVERING SUCH PERIODS AND TO THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;

(E)   AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE DAYS OF OBTAINING
KNOWLEDGE THEREOF, NOTICE OF ANY DEVELOPMENT, EVENT, OR CONDITION THAT,
INDIVIDUALLY OR IN THE AGGREGATE WITH OTHER DEVELOPMENTS, EVENTS OR CONDITIONS,
COULD REASONABLY BE EXPECTED TO RESULT IN THE PAYMENT BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF A MATERIAL ENVIRONMENTAL AMOUNT;

(F)    WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT THE BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF
ITS DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE
SAME ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT THE BORROWER
MAY MAKE TO, OR FILE WITH, THE SEC; AND

(G)   PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.

6.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except to the extent that (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) such obligation is not
material to the Group Members taken as a whole.

6.4.          Maintenance of Existence; Compliance.  (a)  (i)  Preserve, renew
and keep in full force and effect its organizational, company or corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5.          Maintenance of Property; Insurance.  (a)  Keep all property useful
and used in the ordinary course of its business in good working order and
condition, ordinary wear and tear excepted, or replace or substitute such
property as necessary, except where failure to keep such property in good
working order or replace such property could not reasonably be expected to cause
a Material Adverse Effect and (b) maintain with financially sound and reputable
insurance companies insurance on all tangible property useful and used in the
ordinary course of its business in at least such amounts and against at least
such risks (but including in any event public liability and business
interruption) as are insured against as of the date hereof or as are

57


--------------------------------------------------------------------------------




otherwise required to be maintained under any material contract or agreement or
other requirement applicable to any Group Member, in each case, except where the
failure to maintain such insurance could not reasonably be expected to cause a
Material Adverse Effect.

6.6.          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender, during normal business hours, from time to time
upon three Business Days’ prior notice (unless an Event of Default shall have
occurred and be continuing, in which case, no such notice shall be required), to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants; provided that
all such visits shall be arranged through the Administrative Agent, which shall
use reasonable efforts to coordinate such visits so as to minimize the total
number thereof, and any officer of any of the Group Members, if it so chooses,
may be present at such visit (except to the extent that such visit involves
discussions with such Group Member’s independent accountants or auditors and the
Administrative Agent has requested that such officer or officers not be
present).  Physical access to any of the properties of any Group Member shall be
governed by the rules, policies and procedures of such property relating to
visits thereto by the public.

6.7.          Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

(A)   THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B)   ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
ANY GROUP MEMBER OR, TO THE KNOWLEDGE OF THE BORROWER, FREMANTLE OR
(II) LITIGATION, INVESTIGATION OR PROCEEDING THAT MAY EXIST AT ANY TIME BETWEEN
ANY GROUP MEMBER OR, TO THE KNOWLEDGE OF THE BORROWER, FREMANTLE ON THE ONE
HAND, AND ANY GOVERNMENTAL AUTHORITY ON THE OTHER HAND, THAT IN EITHER CASE, IF
NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)   ANY LITIGATION OR PROCEEDING AFFECTING ANY GROUP MEMBER (I) IN WHICH THE
AMOUNT INVOLVED IS $1,000,000 OR MORE AND NOT COVERED BY INSURANCE, (II) IN
WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT, WHICH, IF GRANTED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR (III) WHICH
RELATES TO ANY LOAN DOCUMENT;

(D)   THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THEREOF:  (I) THE OCCURRENCE OF
ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN, A FAILURE TO MAKE ANY REQUIRED
CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN
OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY
MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR
ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY PLAN, AND, IN

58


--------------------------------------------------------------------------------




EACH CASE IN CLAUSES (I) AND (II) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH
ALL OTHER EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED TO RESULT
IN ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), A
LIEN IN FAVOR OF THE PBGC OR A MATERIAL ADVERSE EFFECT; AND

(E)   ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

6.8.          Intellectual Property.


(A)  CONSISTENT WITH PAST PRACTICES (I) CONTINUE TO USE EACH MATERIAL TRADEMARK
IN A MANNER THAT MAINTAINS SUCH MATERIAL TRADEMARK IN FULL FORCE FREE FROM ANY
CLAIM OF ABANDONMENT FOR NON-USE, AND (II) USE SUCH MATERIAL TRADEMARK WITH THE
APPROPRIATE NOTICE OF REGISTRATION AND ALL OTHER NOTICES AND LEGENDS REQUIRED BY
APPLICABLE REQUIREMENTS OF LAW.


(B)  NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS IMMEDIATELY IF IT KNOWS
THAT ANY APPLICATION OR REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL
PROPERTY OWNED BY, OR TO THEIR KNOWLEDGE, LICENSED TO, ANY GROUP MEMBER MAY
BECOME FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE
DETERMINATION OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF,
OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR
TRIBUNAL IN ANY COUNTRY) REGARDING SUCH GROUP MEMBER’S OR, TO THE BORROWER’S
KNOWLEDGE, FREMANTLE’S RECORDED INTEREST OR CO-OWNERSHIP OF, OR THE VALIDITY OF,
ANY MATERIAL INTELLECTUAL PROPERTY OR SUCH GROUP MEMBER’S OR, TO THE BORROWER’S
KNOWLEDGE, FREMANTLE’S RIGHT TO REGISTER THE SAME OR TO OWN AND MAINTAIN THE
SAME, UNLESS SUCH FORFEITURE, ABANDONMENT OR DEDICATION OR SUCH ADVERSE
DETERMINATION OR DEVELOPMENT COULD NOT REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT OR CONSTITUTE AN EVENT OF DEFAULT.


(C)  PROMPTLY UPON A GROUP MEMBER’S ACQUISITION, EXCLUSIVE LICENSE OF, OR
CREATION OF ANY INVENTION, TRADEMARK, COPYRIGHTABLE WORK OR OTHER INTELLECTUAL
PROPERTY (OR RIGHTS IN ANY OF THE FOREGOING) THAT CAN BE REGISTERED, THE VALUE
OF WHICH IS MATERIAL IN THE CONTEXT OF THE GROUP MEMBERS AS A WHOLE, APPLY FOR
REGISTRATION THEREOF OR REQUIRE AN AGENT TO SO APPLY WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE AND THE
APPROPRIATE INTERNATIONAL OFFICE TO REGISTER SUCH INVENTION, TRADEMARK,
COPYRIGHTABLE WORK OR OTHER INTELLECTUAL PROPERTY OR EXCLUSIVE LICENSE THEREOF,
AS APPLICABLE, IF SUCH GROUP MEMBER SHALL DEEM THAT IT IS APPROPRIATE UNDER THE
CIRCUMSTANCES TO EFFECT, REFLECT OR PROTECT SUCH INTELLECTUAL PROPERTY IN ITS
REASONABLE DISCRETION.  WHENEVER A GROUP MEMBER, EITHER BY ITSELF OR THROUGH ANY
AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE
REGISTRATION OF ANY MATERIAL INTELLECTUAL PROPERTY OR THE RECORDATION OF ANY
EXCLUSIVE LICENSE WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED
STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR
ANY POLITICAL SUBDIVISION THEREOF, SUCH GROUP MEMBER SHALL REPORT SUCH FILING TO
THE ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS AFTER THE LAST DAY OF THE
FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  IF ANY PORTION OF THE INTELLECTUAL
PROPERTY OWNED OR LICENSED

59


--------------------------------------------------------------------------------





BY ANY GROUP MEMBER IS INCLUDED OR PURPORTED TO BE INCLUDED IN THE COLLATERAL,
SUBJECT ALWAYS TO THE ABILITY TO COMPLY WITH LOCAL LAWS, UPON REQUEST OF THE
ADMINISTRATIVE AGENT, EACH APPLICABLE LOAN PARTY (IF ANY) SHALL EXECUTE AND
DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND
PAPERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, IN ANY PATENT, TRADEMARK OR COPYRIGHT AND (IN THE CASE OF TRADEMARKS)
THE GOODWILL AND GENERAL INTANGIBLES OF SUCH LOAN PARTY RELATING THERETO OR
REPRESENTED THEREBY; PROVIDED THAT THE SECURITY INTEREST GRANTED IN RESPECT
THEREOF SHALL NOT ATTACH TO ANY APPLICATIONS FOR TRADEMARKS AND SERVICE MARKS
FILED IN THE U.S. PATENT AND TRADEMARK OFFICE (THE “PTO”) ON THE BASIS OF A
GROUP MEMBER’S INTENT TO USE ANY SUCH MARK PURSUANT TO 15 U.S.C. § 1051 SECTION
1(B) UNLESS AND UNTIL EVIDENCE OF USE OF THE MARK IN INTERSTATE COMMERCE IS
SUBMITTED TO THE PTO PURSUANT TO 15 U.S.C. § 1060(A), AT WHICH POINT THE
SECURITY INTEREST GRANTED UNDER THE GUARANTY AND COLLATERAL AGREEMENT SHALL
ATTACH TO EACH SUCH APPLICATION.


(D)  TAKE ALL REASONABLE AND NECESSARY STEPS, INCLUDING, WITHOUT LIMITATION, IN
ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED
STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR
GROUP OF COUNTRIES OR ANY POLITICAL SUBDIVISION OF ANY OF THE FOREGOING, TO
MAINTAIN AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION)
AND TO MAINTAIN EACH REGISTRATION OF THE MATERIAL INTELLECTUAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF
USE AND AFFIDAVITS OF INCONTESTABILITY, UNLESS THE FAILURE TO SECURE SUCH
APPLICATIONS OR REGISTRATIONS COULD NOT REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT.


(E)  IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY OF A GROUP MEMBER IS
INFRINGED, MISAPPROPRIATED OR DILUTED BY ANOTHER PERSON, SUCH LOAN PARTY SHALL
TAKE SUCH ACTIONS AS SUCH GROUP MEMBER SHALL REASONABLY DEEM APPROPRIATE UNDER
THE CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, INITIATING A SUIT SEEKING
INJUNCTIVE RELIEF AND ANY AND ALL DAMAGES FOR INFRINGEMENT, MISAPPROPRIATION OR
DILUTION, TO PROTECT SUCH INTELLECTUAL PROPERTY AND WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ACTIONS.

6.9.          Environmental Laws.  (a)  Comply in all material respects with,
and use commercially reasonable efforts to cause all tenants and subtenants, if
any, to comply in all material respects with, all applicable Environmental Laws
and Environmental Permits, and obtain and comply in all material respects with
and maintain, and ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all material Environmental
Permits.


(B)  CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING, AND
ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER ENVIRONMENTAL LAWS AND
PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL ORDERS AND DIRECTIVES
OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS.

6.10.        Interest Rate Hedging.  If and to the extent that the Borrower
obtains any New Term Loan Commitments in accordance with Section 2.15 or incurs
funded floating rate Indebtedness under Section 7.2(m) or (n), and the aggregate
amount of outstanding Indebtedness in respect thereof equals or exceeds
$100,000,000, within a period of time reasonably determined by the
Administrative Agent, enter into, and thereafter maintain, Hedging Agreements to
the

60


--------------------------------------------------------------------------------




extent necessary to provide that at least 50% of the aggregate principal amount
of such Indebtedness is subject to either a fixed interest rate or interest rate
protection for a period ending on the earlier of (x) three (3) years after the
incurrence thereof and (y) the Revolving Termination Date, in each case, which
Hedge Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

6.11.        Additional Collateral, etc.  (a)  With respect to any property
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (b), (c) or (d) below and (y) any property subject to a
Lien expressly permitted by Section 7.3(g)) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
and subject always to the ability to comply with local laws, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Security Documents or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property (subject to Liens on assets other than Capital Stock permitted
under Section 7.3 and as otherwise permitted to not be so granted according to
the terms of the Collateral Documents), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Security Documents or by law or as may be requested by the Administrative
Agent and the delivery of certificates and transfer powers in respect of any
newly formed or acquired Subsidiary (or, in any such case, the equivalent
thereof required in any other jurisdiction).


(B)  WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $1,000,000 ACQUIRED AFTER THE
CLOSING DATE BY ANY LOAN PARTY (OTHER THAN ANY PROPERTY SUBJECT TO A LIEN
EXPRESSLY PERMITTED BY SECTION 7.3(G)) AS TO WHICH THE ADMINISTRATIVE AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, DOES NOT HAVE A PERFECTED LIEN, AND SUBJECT
ALWAYS TO THE ABILITY TO COMPLY WITH LOCAL LAWS, PROMPTLY (I) EXECUTE AND
DELIVER A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, COVERING SUCH REAL PROPERTY, (II) IF REQUESTED
BY THE ADMINISTRATIVE AGENT, PROVIDE THE SECURED PARTIES WITH (X) TITLE AND
EXTENDED COVERAGE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST
EQUAL TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL
BE REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF IN RELATION TO UNITED STATES REAL PROPERTY, TOGETHER WITH A
SURVEYOR’S CERTIFICATE AND (Y) ANY CONSENTS OR ESTOPPELS REASONABLY DEEMED
NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH
MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY THE ADMINISTRATIVE AGENT,
DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS
DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(C)  WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN AN EXCLUDED FOREIGN
SUBSIDIARY) CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER
(WHICH, FOR THE PURPOSES OF THIS PARAGRAPH (C), SHALL INCLUDE ANY EXISTING
SUBSIDIARY THAT CEASES TO BE AN EXCLUDED FOREIGN SUBSIDIARY), AND SUBJECT ALWAYS
TO THE ABILITY TO COMPLY WITH LOCAL LAWS (INCLUDING AS TO FINANCIAL ASSISTANCE),
PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE

61


--------------------------------------------------------------------------------





AGENT SUCH AMENDMENTS TO THE SECURITY DOCUMENTS AS THE ADMINISTRATIVE AGENT
REASONABLY DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY ANY LOAN
PARTY, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING
SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT LOAN PARTY, (III) CAUSE
SUCH NEW SUBSIDIARY, IF IT SATISFIES THE REQUIREMENTS SET FORTH IN THE
DEFINITION OF “SUBSIDIARY GUARANTOR”, (A) TO BECOME A PARTY TO (I) THE GUARANTEE
AND COLLATERAL AGREEMENT (AS A GUARANTOR AND AS A GRANTOR THEREUNDER) OR SUCH
FURTHER SECURITY DOCUMENTS, AND (II) IF SUCH ENTITY IS INCORPORATED UNDER THE
LAWS OF ENGLAND AND WALES, THE UK DEBENTURE, (B) TO TAKE SUCH ACTIONS NECESSARY
OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED
PARTIES A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED
IN THE RELEVANT SECURITY DOCUMENTS OF SUCH NEW SUBSIDIARY, INCLUDING THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (OR THE EQUIVALENT THEREOF IN
ANY OTHER APPLICABLE JURISDICTION) IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY
THE SECURITY DOCUMENTS OR BY LAW OR AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF SUCH SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH
APPROPRIATE INSERTIONS AND ATTACHMENTS, (IV) IF REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (V) (IF
APPLICABLE) DELIVERY TO THE ADMINISTRATIVE AGENT OF ANY SUCH DOCUMENTS AS MAY BE
REQUIRED IN COMPLIANCE WITH RELEVANT FINANCIAL ASSISTANCE LAWS (EACH
SATISFACTORY TO THE ADMINISTRATIVE AGENT).


(D)  WITH RESPECT TO ANY NEW EXCLUDED FOREIGN SUBSIDIARY CREATED OR ACQUIRED
AFTER THE CLOSING DATE BY ANY LOAN PARTY, PROMPTLY (I) EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT (OR SUCH OTHER SECURITY DOCUMENTS) AS THE ADMINISTRATIVE AGENT DEEMS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL
STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY ANY SUCH LOAN PARTY (PROVIDED THAT
IN NO EVENT SHALL MORE THAN 65% OF THE TOTAL OUTSTANDING VOTING CAPITAL STOCK OF
ANY SUCH NEW EXCLUDED FOREIGN SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II)
DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL
STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF THE RELEVANT LOAN PARTY, AS THE CASE MAY BE, AND TAKE
SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT, DESIRABLE TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST
THEREIN, AND (III) IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE,
WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)  IN THE EVENT THAT ANY GROUP MEMBER IS PREVENTED FROM COMPLYING WITH ITS
OBLIGATIONS UNDER THIS SECTION 6.11 OR ELSEWHERE IN THIS ARTICLE 6 AS A RESULT
OF ANY LOCAL LAWS (INCLUDING AS TO FINANCIAL ASSISTANCE), THEN EACH LOAN PARTY
WILL USE ALL REASONABLE EFFORTS TO OVERCOME THE RELEVANT LEGAL PROHIBITION (AND,
IN THE CASE OF A FINANCIAL ASSISTANCE OR SIMILAR PROHIBITION, WILL PROCURE THAT
THE RELEVANT GROUP MEMBER WILL UNDERTAKE ALL WHITEWASH OR SIMILAR PROCEDURES
WHICH ARE POSSIBLE, WHETHER UNDER THE COMPANIES ACT 1985 OF ENGLAND AND WALES OR
OTHERWISE) TO ENABLE THE RELEVANT OBLIGATION TO BE COMPLIED WITH AS SOON AS IS
REASONABLY PRACTICABLE.

62


--------------------------------------------------------------------------------



6.12.        FURTHER ASSURANCES.  SUBJECT ALWAYS TO THE ABILITY TO COMPLY WITH
LOCAL LAWS (INCLUDING AS TO FINANCIAL ASSISTANCE), FROM TIME TO TIME EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL INSTRUMENTS,
CERTIFICATES OR DOCUMENTS, AND TAKE ALL SUCH ACTIONS, AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSES OF IMPLEMENTING OR EFFECTUATING
THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR OF MORE FULLY
PERFECTING OR RENEWING THE RIGHTS OR PRIORITY OF THE ADMINISTRATIVE AGENT AND
THE SECURED PARTIES WITH RESPECT TO THE COLLATERAL (OR WITH RESPECT TO ANY
ADDITIONS THERETO OR REPLACEMENTS OR PROCEEDS THEREOF OR WITH  RESPECT TO ANY
OTHER PROPERTY OR ASSETS HEREAFTER ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY
WHICH MAY BE DEEMED TO BE PART OF THE COLLATERAL) PURSUANT HERETO OR THERETO
(PROVIDED THAT, IN RELATION TO THE SHARES OF CAPITAL STOCK OF ANY SUBSIDIARY
FORMED AND EXISTING UNDER LAWS OF ENGLAND AND WALES, THE UK SUBSIDIARY
GUARANTORS SHALL NOT BE REQUIRED TO PERFECT THE SECURITY INTEREST IN SUCH SHARES
OF CAPITAL STOCK IF AND TO THE EXTENT THAT SUCH ACTION IS PROHIBITED PURSUANT TO
THE APPLICABLE GOVERNING OR OTHER JOINT VENTURE DOCUMENTS AS IN EFFECT AS OF THE
CLOSING DATE).  UPON THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY SECURED
PARTY OF ANY POWER, RIGHT, PRIVILEGE OR REMEDY PURSUANT TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS WHICH REQUIRES ANY CONSENT, APPROVAL, RECORDING
QUALIFICATION OR AUTHORIZATION OF ANY GOVERNMENTAL AUTHORITY, THE BORROWER WILL
EXECUTE AND DELIVER, OR WILL CAUSE THE EXECUTION AND DELIVERY OF, ALL
APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND OTHER DOCUMENTS AND PAPERS THAT
THE ADMINISTRATIVE AGENT OR SUCH LENDERS MAY BE REQUIRED TO OBTAIN FROM THE
BORROWER OR ANY OF ITS SUBSIDIARIES FOR SUCH GOVERNMENTAL CONSENT, APPROVAL,
RECORDING, QUALIFICATION OR AUTHORIZATION.


6.13.        USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS ONLY FOR THE
PURPOSES DESCRIBED IN SECTION 4.16.


6.14.        POST-CLOSING OBLIGATIONS.  WITHIN 30 BUSINESS DAYS FOLLOWING THE
CLOSING DATE, DELIVER OR CAUSE TO BE DELIVERED (A) A CERTIFIED EXTRACT OF
MEMBERS FOR EACH OF BRILLIANT 19 LIMITED, DELIRIOUS RECORDINGS LIMITED, SHY
RECORDS LIMITED AND 19 INTERNATIONAL SPORTS MANAGEMENT LIMITED, (B) SHARE
CERTIFICATES REPRESENTING ALL OF THE ISSUED AND OUTSTANDING SHARE CAPITAL OF 19
ARTIST TOURS LIMITED AND DOUBLE VISION FILM LIMITED AND (C) ACCOUNT CONTROL
AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, DULY EXECUTED AND DELIVERED BY JPMORGAN CHASE BANK FOR EACH OF THE
FOLLOWING ENTITIES AND ACCOUNTS: (I) 19 ENTERTAINMENT, INC. (ACCT # 904-886980),
(II) ON THE ROAD PRODUCTIONS (ACCT # 904-944743), (III) ALL GIRL PRODUCTIONS
(ACCT # 904-017184), (IV) 19 TOURING LLC (ACCT # 904-886832), (V) DANCE NATION
PRODUCTIONS (ACCT # 904-068072), (VI) SOUTHSIDE PRODUCTIONS (ACCT # 904-043657),
(VII) 19 RECORDING SERVICES, INC. (ACCT # 904-029069), (VIII) 19 RECORDINGS,
INC. (ACCT # 904-117812) AND (IX) J2K PRODUCTIONS, INC. (ACCT # 904-017192).  IN
SATISFACTION OF ITS OBLIGATIONS UNDER CLAUSE (C) ABOVE, THE BORROWER SHALL BE
PERMITTED TO CAUSE ANY OR ALL OF THE ACCOUNTS SPECIFIED IN CLAUSE (C) TO BE
CLOSED AND THE FUNDS DEPOSITED THEREIN TO BE TRANSFERRED TO ANOTHER ACCOUNT THAT
IS SUBJECT TO AN ACCOUNT CONTROL AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


6.15.        UK FINANCIAL ASSISTANCE.  THE BORROWER WILL ENSURE THAT ALL
PAYMENTS AMONG THE BORROWER AND ANY OF ITS APPLICABLE SUBSIDIARIES (OR ANY OF
THEM) HAVE BEEN AND WILL BE MADE IN COMPLIANCE WITH APPLICABLE LOCAL LAWS OR
REGULATIONS CONCERNING FINANCIAL ASSISTANCE BY A COMPANY FOR THE ACQUISITION OF
OR SUBSCRIPTION FOR ITS OWN SHARES OR CONCERNING THE PROTECTION OF SHAREHOLDERS’
CAPITAL.

63


--------------------------------------------------------------------------------




SECTION 7.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:


7.1.  FINANCIAL CONDITION COVENANTS.  (A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT
THE CONSOLIDATED LEVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS OF THE BORROWER TO EXCEED THE RATIO OF 4.5:1.0.


(B)  CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER ENDING WITH ANY FISCAL QUARTER SET FORTH BELOW TO BE LESS THAN THE
RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:


Fiscal Quarter

Consolidated Interest
Coverage Ratio

Closing Date through Fiscal Quarter ending
9/30/2007

2.0:1.0

Fiscal Quarter ending 12/31/2007 through
Fiscal Quarter ending 6/30/2009

2.5:1.0

Fiscal Quarter ending 9/30/2009 and thereafter

3.0:1.0


 


7.2.  INDEBTEDNESS.  CREATE, ISSUE, INCUR, ASSUME, BECOME LIABLE IN RESPECT OF
OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:

(A)   INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

(B)   UNSECURED INDEBTEDNESS (I) OF THE BORROWER TO ANY SUBSIDIARY GUARANTOR
(PROVIDED THAT SUCH INDEBTEDNESS IS SUBORDINATED TO THE PAYMENT OF THE
OBLIGATIONS IN ACCORDANCE WITH THE SUBORDINATION PROVISIONS AND THE NOTES ISSUED
IN RESPECT THEREOF HAVE BEEN PLEDGED TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES), (II) OF ANY SUBSIDIARY GUARANTOR TO THE
BORROWER (PROVIDED THAT SUCH INDEBTEDNESS IS SUBORDINATED TO THE PAYMENT OF THE
OBLIGATIONS IN ACCORDANCE WITH THE SUBORDINATION PROVISIONS AND THE NOTES ISSUED
IN RESPECT THEREOF HAVE BEEN PLEDGED TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES), (III) OF ANY SUBSIDIARY TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR (PROVIDED THAT SUCH INDEBTEDNESS IS SUBORDINATED TO THE
PAYMENT OF THE OBLIGATIONS IN ACCORDANCE WITH THE SUBORDINATION PROVISIONS AND
THE NOTES ISSUED IN RESPECT THEREOF HAVE BEEN PLEDGED TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES), AND (IV) OF ANY SUBSIDIARY THAT
IS NOT A SUBSIDIARY GUARANTOR TO ANY OTHER SUBSIDIARY (PROVIDED THAT SUCH
INDEBTEDNESS IS SUBORDINATED TO THE PAYMENT OF THE OBLIGATIONS IN ACCORDANCE
WITH THE SUBORDINATION PROVISIONS);

(C)   INDEBTEDNESS IN RESPECT OF BANKERS’ ACCEPTANCES AND BID, PERFORMANCE AND
SURETY OR APPEAL BONDS, WORKERS’ COMPENSATION CLAIMS AND PAYMENT OBLIGATIONS IN
CONNECTION WITH SELF-INSURANCE OR SIMILAR OBLIGATIONS, IN EACH CASE IN THE
ORDINARY COURSE

64


--------------------------------------------------------------------------------




OF BUSINESS, INCLUDING GUARANTEES OR OBLIGATIONS OF THE BORROWER WITH RESPECT TO
LETTERS OF CREDIT, ISSUED IN THE ORDINARY COURSE OF BUSINESS, SUPPORTING SUCH
OBLIGATIONS;

(D)   INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.2(D)
AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF (WITHOUT (I)
SHORTENING THE MATURITY OR WEIGHTED AVERAGE LIFE THEREOF OR (II) INCREASING THE
PRINCIPAL AMOUNT THEREOF, OTHER THAN TO PAY ANY CUSTOMARY FEES AND PREMIUMS
REQUIRED TO BE PAID UNDER THE TERMS OF THE INSTRUMENT GOVERNING SUCH
INDEBTEDNESS AND TO PAY REASONABLE EXPENSES INCURRED IN CONNECTION WITH SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION);

(E)   INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY DRAWN AGAINST
INSUFFICIENT FUNDS, SO LONG AS SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN
FIVE BUSINESS DAYS OF INCURRENCE;

(F)    INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, CAPITAL LEASE OBLIGATIONS)
SECURED BY LIENS PERMITTED BY SECTION 7.3(G) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $1,000,000 AT ANY ONE TIME OUTSTANDING;

(G)   HEDGE AGREEMENTS PERMITTED UNDER SECTION 7.12;

(H)   INDEBTEDNESS REPRESENTED BY GUARANTEES BY THE BORROWER OR ANY SUBSIDIARY
GUARANTOR OF INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY OTHERWISE PERMITTED
TO BE INCURRED UNDER THIS AGREEMENT, PROVIDED THAT SUCH GUARANTEES ARE
SUBORDINATED TO THE OBLIGATIONS (AND ANY GUARANTEE THEREOF) ON THE SAME TERMS AS
THE UNDERLYING INDEBTEDNESS IN RESPECT THEREOF;

(I)    INDEBTEDNESS CONSISTING OF GUARANTEES, INDEMNITIES OR OBLIGATIONS IN
RESPECT OF PURCHASE PRICE ADJUSTMENTS IN CONNECTION WITH THE ACQUISITION OR
DISPOSITION OF ASSETS OR THE CAPITAL STOCK OF SUBSIDIARIES PERMITTED BY THIS
AGREEMENT;

(J)    INDEBTEDNESS INCURRED UNDER COMMERCIAL LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF A GROUP MEMBER IN THE ORDINARY COURSE OF BUSINESS (AND NOT FOR THE
PURPOSE OF, DIRECTLY OR INDIRECTLY, INCURRING INDEBTEDNESS OR PROVIDING CREDIT
SUPPORT OR A SIMILAR ARRANGEMENT IN RESPECT OF INDEBTEDNESS), PROVIDED THAT ANY
DRAWING UNDER ANY SUCH LETTER OF CREDIT IS REIMBURSED IN FULL WITHIN SEVEN DAYS;

(K)   INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR COMPRISING
“EARN-OUT” OBLIGATIONS PAYABLE IN CONNECTION WITH ANY PERMITTED ACQUISITION OR
PERMITTED JOINT VENTURE MADE BY THE BORROWER OR SUCH SUBSIDIARY GUARANTOR IN AN
AGGREGATE AMOUNT NOT TO EXCEED 5.0% OF THE AGGREGATE CONSIDERATION PAID BY THE
BORROWER OR SUCH SUBSIDIARY GUARANTOR IN CONNECTION WITH SUCH PERMITTED
ACQUISITION OR PERMITTED JOINT VENTURE (AND ANY RENEWALS OR EXTENSIONS THEREOF);

(L)    ACQUIRED INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000;

(M)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR, SECURED ON A
SECOND PRIORITY BASIS BY THE COLLATERAL, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$375,000,000 AT ANY ONE TIME OUTSTANDING, WHEN TAKEN TOGETHER WITH ANY
INDEBTEDNESS

65


--------------------------------------------------------------------------------




AND UNDRAWN COMMITMENTS OUTSTANDING PURSUANT TO CLAUSE (A) OF THIS SECTION 7.2,
PROVIDED THAT (I) ANY ENTITY PROVIDING ANY GUARANTEE OR OTHER CREDIT SUPPORT IN
RESPECT OF ANY OBLIGATIONS INCURRED UNDER THIS CLAUSE (M) SHALL ALSO BE A
SUBSIDIARY GUARANTOR HEREUNDER AND (II) THE LENDERS IN RESPECT OF SUCH
INDEBTEDNESS SHALL HAVE ENTERED INTO AN INTERCREDITOR AGREEMENT ON TERMS AND
CONDITIONS REASONABLY SATISFACTORY TO THE REQUIRED LENDERS;

(N)   SUBORDINATED DEBT OF THE BORROWER (AND NOT OF ANY OF ITS SUBSIDIARIES) IN
AN AGGREGATE AMOUNT NOT TO EXCEED $500,000,000 AT ANY ONE TIME OUTSTANDING AND
GUARANTEE OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR IN RESPECT OF SUCH
SUBORDINATED DEBT, PROVIDED THAT SUCH GUARANTEE OBLIGATIONS ARE SUBORDINATED TO
THE OBLIGATIONS (AND ANY GUARANTEE THEREOF) ON THE SAME TERMS AS SUCH
SUBORDINATED DEBT;

(O)   NON-RECOURSE INDEBTEDNESS IN AN AMOUNT FOR ANY PERMITTED JOINT VENTURE NOT
TO EXCEED 65% OF THE FAIR MARKET VALUE OF THE ASSETS OWNED BY SUCH PERMITTED
JOINT VENTURE; AND

(P)   OBLIGATIONS OF THE BORROWER TO REPURCHASE ALL OR A PORTION OF ITS
OUTSTANDING CAPITAL STOCK FROM SIMON FULLER PURSUANT TO THAT CERTAIN LOCK-IN AND
PUT AND CALL OPTION DEED DATED AS OF MARCH 17, 2005 (AS SUCH DEED IS IN EFFECT
AS OF THE CLOSING DATE), TO THE EXTENT SUCH OBLIGATIONS CONSTITUTE INDEBTEDNESS.


7.3.  LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR:

(A)   LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR CLAIMS EITHER (I)
NOT DELINQUENT OR (II) THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE BORROWER OR THE OTHER APPLICABLE GROUP MEMBERS, AS THE CASE
MAY BE, IN CONFORMITY WITH GAAP;

(B)   COMMON LAW OR STATUTORY LIENS OF LANDLORDS AND LIENS OF CARRIERS,
WAREHOUSEMEN, MECHANICS, MATERIALMEN, REPAIRMEN, MARITIME AND OTHER LIENS
IMPOSED BY LAW INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT ARE NOT OVERDUE
FOR A PERIOD OF MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS;

(C)   PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;

(D)   DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN
FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

(E)   EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES
INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

66


--------------------------------------------------------------------------------




(F)    LIENS IN EXISTENCE ON THE DATE HEREOF LISTED ON SCHEDULE 7.3(F), SECURING
INDEBTEDNESS PERMITTED BY SECTION 7.2(D), PROVIDED THAT NO SUCH LIEN IS SPREAD
TO COVER ANY ADDITIONAL PROPERTY AFTER THE CLOSING DATE AND THAT THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;

(G)   LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY
INCURRED PURSUANT TO SECTION 7.2(F) TO FINANCE THE ACQUISITION OF FIXED OR
CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS SHALL BE CREATED WITHIN 120 DAYS OF
THE DATE ON WHICH SUCH PROPERTY OR EQUIPMENT IS ACQUIRED, (II) SUCH LIENS DO NOT
AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH
INDEBTEDNESS AND (III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT
INCREASED;

(H)   LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

(I)    ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO BY THE
BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;

(J)    JUDGMENT LIENS (OTHER THAN WITH RESPECT TO JUDGMENTS OF A SIZE SUFFICIENT
TO CAUSE AN EVENT OF DEFAULT UNDER THIS AGREEMENT) SO LONG AS SUCH LIEN IS
ADEQUATELY BONDED AND ANY APPROPRIATE LEGAL PROCEEDINGS WHICH MAY HAVE BEEN DULY
INITIATED FOR THE REVIEW OF SUCH JUDGMENT SHALL NOT HAVE BEEN FINALLY TERMINATED
OR THE PERIOD WITHIN WHICH SUCH PROCEEDINGS MAY BE INITIATED SHALL NOT HAVE
EXPIRED;

(K)   LIENS SECURING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO COMMERCIAL
LETTERS OF CREDIT WHICH ENCUMBER DOCUMENTS AND OTHER PROPERTY RELATING TO SUCH
LETTERS OF CREDIT AND PRODUCTS AND PROCEEDS THEREOF;

(L)    LEASES, SUBLEASES, NON-EXCLUSIVE LICENSES AND NON-EXCLUSIVE SUBLICENSES
GRANTED BY THE BORROWER AND ITS SUBSIDIARIES TO OTHERS ON ARM’S-LENGTH TERMS
THAT DO NOT MATERIALLY INTERFERE WITH THE ORDINARY COURSE OF BUSINESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES;

(M)  BANKERS’ LIENS, RIGHTS OF SETOFF AND SIMILAR LIENS WITH RESPECT TO CASH AND
CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE BANK ACCOUNTS IN THE ORDINARY COURSE
OF BUSINESS;

(N)   LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF
LAW TO SECURE PAYMENTS OF CUSTOM DUTIES IN CONNECTION WITH THE IMPORTATION OF
GOODS;

(O)   LIENS BY WAY OF RENT DEPOSIT CREATED IN FAVOR OF COMMERCIAL LANDLORDS,
PROVIDED THAT THE AMOUNT OF INDEBTEDNESS SECURED THEREBY DOES NOT IN THE
AGGREGATE EXCEED $1,000,000 OR ITS EQUIVALENT IN OTHER CURRENCIES;

(P)   LIENS SECURING INDEBTEDNESS OF THE BORROWER PURSUANT TO SECTION 7.2(L) OR
(M);

(Q)   LIENS NOT OTHERWISE PERMITTED BY THIS SECTION ON ASSETS OF THE BORROWER
AND ITS SUBSIDIARIES SO LONG AS NEITHER (I) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE

67


--------------------------------------------------------------------------------




OBLIGATIONS SECURED THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED
AS OF THE DATE SUCH LIEN IS INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS
TO THE BORROWER AND ALL SUBSIDIARIES) $5,000,000 AT ANY ONE TIME; AND

(R)    LIENS SECURING NON-RECOURSE INDEBTEDNESS PERMITTED UNDER SECTION 7.2(O),
PROVIDED THAT SUCH LIENS SHALL EXTEND ONLY TO THE ASSETS OF (AND CAPITAL STOCK
OR OTHER OWNERSHIP INTERESTS IN) THE APPLICABLE PERMITTED JOINT VENTURE THAT IS
THE BORROWER OF SUCH NON-RECOURSE INDEBTEDNESS.


7.4.  FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER, CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR DISPOSE OF, ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY OR BUSINESS, EXCEPT THAT:

(A)   (I) ANY SUBSIDIARY GUARANTOR MAY BE MERGED OR CONSOLIDATED WITH OR INTO
THE BORROWER OR ANY OTHER SUBSIDIARY GUARANTOR (PROVIDED THAT IF SUCH MERGER OR
CONSOLIDATION INVOLVES THE BORROWER, THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING ENTITY), (II) ANY SUBSIDIARY OF THE BORROWER THAT IS NOT A SUBSIDIARY
GUARANTOR MAY BE MERGED WITH OR CONSOLIDATED INTO THE BORROWER OR ANY SUBSIDIARY
GUARANTOR (PROVIDED THAT THE BORROWER OR THE APPLICABLE SUBSIDIARY GUARANTOR
SHALL BE THE CONTINUING OR SURVIVING CORPORATION) AND (III) ANY SUBSIDIARY OF
THE BORROWER THAT IS NOT A SUBSIDIARY GUARANTOR MAY BE MERGED WITH OR
CONSOLIDATED INTO ANY OTHER SUBSIDIARY OF THE BORROWER THAT IS NOT A SUBSIDIARY
GUARANTOR; AND

(B)   ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE OF ANY OR ALL OF ITS ASSETS
(UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY SUBSIDIARY
GUARANTOR (PROVIDED IF THE RELEVANT ASSET WAS THE SUBJECT OF A LIEN PURSUANT TO
ANY SECURITY DOCUMENT, THE BORROWER OR THE APPLICABLE SUBSIDIARY GUARANTOR SHALL
GRANT SECURITY TO A SIMILAR EXTENT AND OF A COMPARABLE QUALITY OVER SUCH ASSET
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES
(SUCH SECURITY TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT));

(C)   IN CONNECTION WITH A PERMITTED ACQUISITION OR PERMITTED JOINT VENTURE, ANY
PERSON THAT IS THE SUBJECT OF SUCH PERMITTED ACQUISITION OR PERMITTED JOINT
VENTURE (OTHER THAN ANY PERMITTED JOINT VENTURE THAT HAS OBLIGATIONS OWING IN
RESPECT OF ANY NON-RECOURSE INDEBTEDNESS) MAY BE MERGED OR CONSOLIDATED WITH OR
INTO THE BORROWER OR ANY SUBSIDIARY GUARANTOR (PROVIDED THAT THE BORROWER OR THE
APPLICABLE SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING
CORPORATION); AND

(D)   TRANSACTIONS PERMITTED UNDER SECTION 7.5 SHALL BE PERMITTED.


7.5.  DISPOSITION OF PROPERTY.  DISPOSE OF ANY OF ITS PROPERTY, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR SELL
ANY SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK TO ANY PERSON, EXCEPT:

(A)   THE DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY COURSE OF
BUSINESS;

68


--------------------------------------------------------------------------------




(B)   THE SALE OF INVENTORY OR LICENSING OF INTELLECTUAL PROPERTY IN THE
ORDINARY COURSE OF BUSINESS ON A NON-EXCLUSIVE BASIS, AND THE ABANDONMENT OR
OTHER DISPOSITION OF INTELLECTUAL PROPERTY THAT IS NEGLIGIBLE AND NON-MATERIAL
TO THE BUSINESS OF THE GROUP MEMBERS AS A WHOLE;

(C)   DISPOSITIONS PERMITTED BY SECTION 7.4(B);

(D)   THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE BORROWER
PROVIDED THAT IF SUCH CAPITAL STOCK WAS THE SUBJECT OF A LIEN PURSUANT TO ANY
SECURITY DOCUMENT, THE BORROWER SHALL GRANT SECURITY TO A SIMILAR EXTENT AND OF
A COMPARABLE QUALITY OVER SUCH ASSET IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES (SUCH SECURITY TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT);

(E)   THE DISPOSITION OF ASSETS WITH AN AGGREGATE FAIR MARKET VALUE NOT TO
EXCEED $5,000,000;

(F)    THE DISPOSITION OF CASH NOT OTHERWISE PROHIBITED BY THIS AGREEMENT; AND

(G)   THE DISPOSITION BY CKX G.O.A.T. HOLDING CORP. AND/OR G.O.A.T., INC. IN AN
AGGREGATE AMOUNT OF UP TO 5% OF THE MEMBERSHIP INTERESTS IN THE GOAT OPERATING
COMPANY TO THE MUHAMMAD ALI FAMILY TRUST IF AND TO THE EXTENT REQUIRED UNDER THE
EXPRESS TERMS OF THE GOAT OPERATING AGREEMENT, AS IN EFFECT ON THE CLOSING DATE.


7.6.  RESTRICTED PAYMENTS.  DECLARE OR PAY ANY DIVIDEND (OTHER THAN DIVIDENDS
PAYABLE SOLELY IN COMMON STOCK OF THE PERSON MAKING SUCH DIVIDEND) ON, OR MAKE
ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR OTHER ANALOGOUS
FUND FOR, THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION
OF, ANY CAPITAL STOCK OF ANY GROUP MEMBER, WHETHER NOW OR HEREAFTER OUTSTANDING,
OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY OR
INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY (COLLECTIVELY, “RESTRICTED PAYMENTS”), EXCEPT THAT:

(A)   (I) ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR AND (II) ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS IN A
PROPORTIONATE MANNER TO THE BORROWER (OR A SUBSIDIARY GUARANTOR, AS APPLICABLE)
AND THE OTHER HOLDERS OF SUCH SUBSIDIARY’S CAPITAL STOCK IN RESPECT OF SUCH
HOLDERS’ PROPORTIONATE OWNERSHIP OF SUCH SUBSIDIARY;

(B)   SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM, THE BORROWER MAY PURCHASE ITS COMMON STOCK
OR COMMON STOCK OPTIONS FROM PRESENT OR FORMER OFFICERS OR EMPLOYEES OF ANY
GROUP MEMBER UPON THE DEATH, DISABILITY OR TERMINATION OF EMPLOYMENT OF SUCH
OFFICER OR EMPLOYEE, PROVIDED, THAT THE AGGREGATE AMOUNT OF PAYMENTS UNDER THIS
CLAUSE (B) AFTER THE DATE HEREOF SHALL NOT EXCEED $2,500,000;

(C)   ELVIS PRESLEY ENTERPRISES, LLC AND ELVIS PRESLEY ENTERPRISES INC. (AND, TO
THE EXTENT REQUIRED, THE EPE HOLDING CORPORATION) MAY PAY DIVIDENDS TO THE TRUST
PURSUANT

69


--------------------------------------------------------------------------------




TO THE APPLICABLE ELVIS OPERATING COMPANY CHARTER DOCUMENTS, AS IN EFFECT ON THE
CLOSING DATE;

(D)   PURCHASES BY ANY GROUP MEMBER OF THE CAPITAL STOCK OF ANY GROUP MEMBER OR
PERMITTED JOINT VENTURE FROM ANY PERSON THAT IS NOT A GROUP MEMBER OR PERMITTED
JOINT VENTURE IN AN AGGREGATE AMOUNT NOT TO EXCEED $30,000,000 FROM AND AFTER
THE CLOSING DATE (PROVIDED THAT (I) THE BORROWER SHALL BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.1 ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO ANY SUCH PURCHASE (AS CERTIFIED BY A RESPONSIBLE OFFICER OF THE
BORROWER), (II) THE AMOUNT PAID BY THE BORROWER AND ITS SUBSIDIARIES IN RESPECT
OF ANY “PUT” OR SIMILAR OBLIGATION ARISING IN CONNECTION WITH ANY INDIVIDUAL
PERMITTED ACQUISITION OR PERMITTED JOINT VENTURE SHALL NOT EXCEED 30% OF THE
AGGREGATE CONSIDERATION PAID BY THE BORROWER AND ITS SUBSIDIARIES FOR SUCH
PERMITTED ACQUISITION OR PERMITTED JOINT VENTURE (AS CERTIFIED BY A RESPONSIBLE
OFFICER OF THE BORROWER), (III) THE AMOUNT PAID BY THE BORROWER AND ITS
SUBSIDIARIES IN CONNECTION WITH THE EXERCISE OF ANY “CALL” OR SIMILAR RIGHT BY
ANY OF THEM (OTHER THAN ANY SUCH EXERCISE BY THE BORROWER OF ITS “CALL” RIGHTS
TO PURCHASE ITS CAPITAL STOCK FROM SIMON FULLER PURSUANT TO THAT CERTAIN LOCK-IN
AND PUT AND CALL OPTION DEED DATED AS OF MARCH 17, 2005, AS IN EFFECT ON THE
CLOSING DATE) SHALL NOT EXCEED $15,000,000 IN THE AGGREGATE AND (IV) THE DOLLAR
CAPS SPECIFIED ABOVE SHALL BE REDUCED BY THE DOLLAR AMOUNT OF ANY INVESTMENTS
MADE PURSUANT TO SECTION 7.8(K));

(E)   TO THE EXTENT THAT AMOUNTS AVAILABLE TO BE USED FOR SUCH PURPOSE IN
ACCORDANCE WITH CLAUSE (D) ABOVE HAVE BEEN FULLY UTILIZED (OR ARE BEING FULLY
UTILIZED IN CONNECTION WITH SUCH REPURCHASE), REPURCHASES BY THE BORROWER OF ALL
OR A PORTION OF ITS CAPITAL STOCK FROM SIMON FULLER, AS A RESULT OF THE EXERCISE
BY THE BORROWER OF ITS RIGHTS UNDER THAT CERTAIN LOCK-IN AND PUT AND CALL OPTION
DEED DATED AS OF MARCH 17, 2005, AS IN EFFECT ON THE CLOSING DATE, IN AN
AGGREGATE AMOUNT NOT TO EXCEED $10,000,000;

(F)    THE GOAT OPERATING COMPANY MAY PAY DIVIDENDS TO THE MUHAMMAD ALI FAMILY
TRUST PURSUANT TO THE GOAT OPERATING AGREEMENT, AS IN EFFECT ON THE CLOSING
DATE;

(G)   REPURCHASES BY THE BORROWER OF ALL OR A PORTION OF ITS CAPITAL STOCK FROM
SIMON FULLER AS AND TO THE EXTENT REQUIRED AS A RESULT OF THE EXERCISE BY SIMON
FULLER OF HIS RIGHTS UNDER THAT CERTAIN LOCK-IN AND PUT AND CALL OPTION DEED
DATED AS OF MARCH 17, 2005, AS IN EFFECT ON THE CLOSING DATE; AND

(H)   INVESTMENTS PERMITTED UNDER SECTION 7.8(L) OR SECTION 7.8(M), IN EITHER
CASE, TO THE EXTENT THAT SUCH INVESTMENTS WOULD CONSTITUTE RESTRICTED PAYMENTS.


7.7.  CAPITAL EXPENDITURES.  MAKE OR COMMIT TO MAKE ANY CAPITAL EXPENDITURE,
EXCEPT (A) CAPITAL EXPENDITURES OF THE BORROWER AND ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS NOT EXCEEDING $10,000,000 IN ANY FISCAL YEAR OF THE
BORROWER (PROVIDED THAT (I) ANY PORTION OF SUCH AMOUNT, IF NOT SO EXPENDED IN
THE FISCAL YEAR FOR WHICH IT IS PERMITTED, MAY BE CARRIED OVER FOR EXPENDITURE
IN THE NEXT SUCCEEDING FISCAL YEAR (BUT NOT FOR EXPENDITURE IN ANY FURTHER
SUCCEEDING FISCAL YEAR) AND (II) CAPITAL EXPENDITURES MADE PURSUANT TO THIS
CLAUSE (A) DURING ANY FISCAL YEAR SHALL BE DEEMED MADE, FIRST, IN RESPECT OF
AMOUNTS PERMITTED FOR SUCH FISCAL

70


--------------------------------------------------------------------------------





YEAR AS PROVIDED ABOVE (WITHOUT REGARD TO THIS PROVISO) AND, SECOND, IN RESPECT
OF AMOUNTS CARRIED OVER FROM THE PRIOR FISCAL YEAR PURSUANT TO CLAUSE (I)
ABOVE), AND (B) CAPITAL EXPENDITURES CONSISTING OF PERMITTED ACQUISITIONS AND
PERMITTED JOINT VENTURES OTHERWISE PERMITTED UNDER SECTION 7.8.


7.8.  INVESTMENTS.  MAKE ANY ADVANCE, LOAN, EXTENSION OF CREDIT (BY WAY OF
GUARANTY OR OTHERWISE) OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY CAPITAL
STOCK, BONDS, NOTES, DEBENTURES OR OTHER DEBT SECURITIES OF, OR ANY ASSETS
CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON
(ALL OF THE FOREGOING, “INVESTMENTS”), EXCEPT:

(A)   EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

(B)   INVESTMENTS IN CASH AND CASH EQUIVALENTS;

(C)   GUARANTEE OBLIGATIONS PERMITTED BY SECTION 7.2;

(D)   LOANS AND ADVANCES TO EMPLOYEES, DIRECTORS AND OFFICERS OF ANY GROUP
MEMBER IN THE ORDINARY COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT
AND RELOCATION EXPENSES) IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO
EXCEED $1,000,000 AT ANY ONE TIME OUTSTANDING;

(E)   INTERCOMPANY INVESTMENTS BY (I) THE BORROWER IN ANY SUBSIDIARY GUARANTOR
OR ANY SUBSIDIARY OF THE BORROWER THAT CONCURRENTLY WITH SUCH INVESTMENT BECOMES
A SUBSIDIARY GUARANTOR (PROVIDED THAT, IN EACH CASE, SUCH INVESTMENTS THAT
CONSIST OF INTERCOMPANY INDEBTEDNESS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN
ACCORDANCE WITH THE SUBORDINATION PROVISIONS AND ANY NOTES ISSUED IN RESPECT
THEREOF HAVE BEEN PLEDGED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES), (II) ANY SUBSIDIARY GUARANTOR IN THE BORROWER OR ANY OTHER
SUBSIDIARY GUARANTOR OR ANY SUBSIDIARY OF THE BORROWER THAT CONCURRENTLY WITH
SUCH INVESTMENT BECOMES A SUBSIDIARY GUARANTOR (PROVIDED THAT, IN EACH CASE,
SUCH INVESTMENTS THAT CONSIST OF INTERCOMPANY INDEBTEDNESS SHALL BE SUBORDINATED
TO THE OBLIGATIONS IN ACCORDANCE WITH THE SUBORDINATION PROVISIONS AND ANY NOTES
ISSUED IN RESPECT THEREOF HAVE BEEN PLEDGED TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES); (III) ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY
GUARANTOR IN THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR ANY SUBSIDIARY OF THE
BORROWER THAT CONCURRENTLY WITH SUCH INVESTMENT BECOMES A SUBSIDIARY GUARANTOR
CONSISTING OF INTERCOMPANY INDEBTEDNESS (PROVIDED THAT, IN EACH CASE, SUCH
INDEBTEDNESS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN ACCORDANCE WITH THE
SUBORDINATION PROVISIONS), OR (IV) ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY
GUARANTOR IN ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR (PROVIDED
THAT, IN EACH CASE, SUCH INVESTMENTS THAT CONSIST OF INTERCOMPANY INDEBTEDNESS
SHALL BE SUBORDINATED TO THE OBLIGATIONS IN ACCORDANCE WITH THE SUBORDINATION
PROVISIONS AND ANY NOTES ISSUED IN RESPECT THEREOF HAVE BEEN PLEDGED TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES);

(F)    INTERCOMPANY INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
ANY PERSON (PROVIDED THAT SUCH INVESTMENTS THAT CONSIST OF INTERCOMPANY
INDEBTEDNESS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN ACCORDANCE WITH THE
SUBORDINATION PROVISIONS AND

71


--------------------------------------------------------------------------------




ANY NOTES ISSUED IN RESPECT THEREOF HAVE BEEN PLEDGED TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, TO THE EXTENT OTHERWISE REQUIRED
HEREUNDER), THAT, PRIOR AND AFTER GIVING EFFECT TO SUCH INVESTMENT, IS A FOREIGN
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, GUARANTEE OBLIGATIONS WITH RESPECT TO
OBLIGATIONS OF ANY SUCH FOREIGN SUBSIDIARY, LOANS MADE TO ANY SUCH FOREIGN
SUBSIDIARY AND INVESTMENTS RESULTING FROM MERGERS WITH OR SALES OF ASSETS TO ANY
SUCH FOREIGN SUBSIDIARY) IN AN AGGREGATE AMOUNT (VALUED AT COST) NOT TO EXCEED
$1,000,000 DURING THE TERM OF THIS AGREEMENT;

(G)   IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS SECTION,
INVESTMENTS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT
(VALUED AT COST) NOT TO EXCEED $2,000,000 DURING THE TERM OF THIS AGREEMENT;

(H)   INVESTMENTS UNDER HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF
A GROUP MEMBER’S BUSINESS AND NOT FOR SPECULATIVE PURPOSES AND OTHERWISE IN
COMPLIANCE WITH THIS AGREEMENT;

(I)    INVESTMENTS IN SECURITIES OF TRADE CREDITORS, LICENSORS, LICENSEES OR
CUSTOMERS RECEIVED PURSUANT TO ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT
UPON THE BANKRUPTCY OR INSOLVENCY OF SUCH TRADE CREDITORS OR CUSTOMERS OR IN
GOOD FAITH SETTLEMENT OF DELINQUENT OBLIGATIONS OF SUCH TRADE CREDITORS OR
CUSTOMERS;

(J)    INVESTMENTS MADE AFTER THE CLOSING DATE CONSISTING OF PERMITTED
ACQUISITIONS AND PERMITTED JOINT VENTURES; PROVIDED THAT (I) THE AGGREGATE
CONSIDERATION PAID IN CONNECTION WITH ALL PERMITTED ACQUISITIONS AND PERMITTED
JOINT VENTURES SHALL NOT EXCEED $40,000,000 (AFTER GIVING EFFECT TO ANY NET CASH
PROCEEDS AS DESCRIBED IN CLAUSE (III) BELOW), (II) THE AGGREGATE CONSIDERATION
PAID IN CONNECTION WITH ALL PERMITTED JOINT VENTURES SHALL NOT EXCEED
$20,000,000 (AFTER GIVING EFFECT TO ANY NET CASH PROCEEDS AS DESCRIBED IN CLAUSE
(IV) BELOW), (III) THE DOLLAR CAP SPECIFIED IN CLAUSE (I) ABOVE SHALL BE
INCREASED BY AN AMOUNT EQUAL TO THE NET CASH PROCEEDS OF ANY ASSET SALE
CONSISTING OF A PERMITTED ACQUISITION OR PERMITTED JOINT VENTURE PREVIOUSLY
CONSUMMATED PURSUANT TO THIS CLAUSE (J), AS CERTIFIED BY A RESPONSIBLE OFFICER
OF THE BORROWER (PROVIDED THAT SUCH DOLLAR CAP SHALL IN NO EVENT BE GREATER THAN
$40,000,000 AFTER GIVING EFFECT TO ANY SUCH INCREASE) AND (IV) THE DOLLAR CAP
SPECIFIED IN CLAUSE (II) ABOVE SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE NET
CASH PROCEEDS OF ANY ASSET SALE CONSISTING OF A PERMITTED JOINT VENTURE
PREVIOUSLY CONSUMMATED PURSUANT TO THIS CLAUSE (J), AS CERTIFIED BY A
RESPONSIBLE OFFICER OF THE BORROWER (PROVIDED THAT SUCH DOLLAR CAP SHALL IN NO
EVENT BE GREATER THAN $20,000,000 AFTER GIVING EFFECT TO ANY SUCH INCREASE);

(K)   PURCHASES BY ANY GROUP MEMBER OF THE CAPITAL STOCK OF ANY GROUP MEMBER OR
PERMITTED JOINT VENTURE FROM A PERSON THAT IS NOT A GROUP MEMBER OR PERMITTED
JOINT VENTURE IN AN AGGREGATE AMOUNT NOT TO EXCEED $30,000,000 FROM AND AFTER
THE CLOSING DATE (PROVIDED THAT (I) THE BORROWER SHALL BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN SECTION 7.1 ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO ANY SUCH PURCHASE (AS CERTIFIED BY A RESPONSIBLE OFFICER OF THE
BORROWER), (II) THE AMOUNT PAID BY THE BORROWER AND ITS SUBSIDIARIES IN RESPECT
OF ANY “PUT” OR SIMILAR OBLIGATION ARISING IN CONNECTION WITH ANY INDIVIDUAL
PERMITTED ACQUISITION OR PERMITTED JOINT VENTURE SHALL NOT EXCEED 30% OF THE
AGGREGATE CONSIDERATION PAID BY THE BORROWER AND ITS SUBSIDIARIES FOR SUCH

72


--------------------------------------------------------------------------------




PERMITTED ACQUISITION OR PERMITTED JOINT VENTURE (AS CERTIFIED BY A RESPONSIBLE
OFFICER OF THE BORROWER), (III) THE AMOUNT PAID BY THE BORROWER AND ITS
SUBSIDIARIES IN CONNECTION WITH THE EXERCISE OF ANY “CALL” OR SIMILAR RIGHT BY
ANY OF THEM SHALL NOT EXCEED $15,000,000 IN THE AGGREGATE AND (IV) THE DOLLAR
CAPS SPECIFIED ABOVE SHALL BE REDUCED BY THE DOLLAR AMOUNT OF ANY RESTRICTED
PAYMENTS MADE PURSUANT TO SECTION 7.6(D));

(L)    PURCHASES BY EPE HOLDING CORPORATION FROM THE PROMENADE TRUST OF (I) ALL
OR ANY PART OF THE SERIES B PREFERRED STOCK AND/OR COMMON STOCK OF ELVIS PRESLEY
ENTERPRISES, INC., AS AND TO THE EXTENT REQUIRED AS A RESULT OF THE EXERCISE BY
THE PROMENADE TRUST OF ITS RIGHTS UNDER THE TERMS OF THE SHAREHOLDERS AGREEMENT,
DATED FEBRUARY 7, 2005, AS IN EFFECT ON THE CLOSING DATE AND (II) ALL OR ANY
PART OF THE SERIES B MEMBERSHIP INTERESTS IN ELVIS PRESLEY ENTERPRISES, LLC, AS
AND TO THE EXTENT REQUIRED AS A RESULT OF THE EXERCISE BY THE PROMENADE TRUST OF
ITS RIGHTS UNDER THE TERMS OF THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF ELVIS PRESLEY ENTERPRISES, LLC, DATED AS OF FEBRUARY 7, 2005, AS IN EFFECT ON
THE CLOSING DATE; AND

(M)  PURCHASES BY CKX G.O.A.T. HOLDING CORP. AND/OR G.O.A.T., INC. OF ALL OF THE
MEMBERSHIP INTERESTS OF THE GOAT OPERATING COMPANY OWNED BY THE MUHAMMAD ALI
FAMILY TRUST AS AND TO THE EXTENT REQUIRED AS RESULT OF THE EXERCISE BY THE
MUHAMMAD ALI FAMILY TRUST OF ITS RIGHTS UNDER THE GOAT OPERATING AGREEMENT, AS
IN EFFECT ON THE CLOSING DATE.


7.9.  OPTIONAL PAYMENTS AND MODIFICATIONS OF CERTAIN DEBT INSTRUMENTS. 
(A)  MAKE OR OFFER TO MAKE ANY OPTIONAL OR VOLUNTARY PAYMENT, PREPAYMENT,
REPURCHASE OR REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR
SEGREGATE FUNDS WITH RESPECT TO ANY INDEBTEDNESS REFERRED TO IN SECTION 7.2(L),
(M) OR (N), (B) AMEND, MODIFY, WAIVE OR OTHERWISE CHANGE, OR CONSENT OR AGREE TO
ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE TO, ANY OF THE TERMS OF ANY
INDEBTEDNESS REFERRED TO IN SECTION 7.2(L), (M), (N) OR (O) (OTHER THAN ANY SUCH
AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE THAT (I) WOULD EXTEND THE
MATURITY OR REDUCE THE AMOUNT OF ANY PAYMENT OF PRINCIPAL THEREOF OR REDUCE THE
RATE OR EXTEND ANY DATE FOR PAYMENT OF INTEREST THEREON AND (II) DOES NOT
INVOLVE THE PAYMENT OF A CONSENT FEE), (C) AMEND, MODIFY, WAIVE OR OTHERWISE
CHANGE, OR CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER
CHANGE TO, ANY OF THE TERMS OF THE PRESLEY PREFERRED EQUITY (OTHER THAN ANY SUCH
AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE THAT (X) (I) WOULD EXTEND THE
SCHEDULED REDEMPTION DATE OR REDUCE THE AMOUNT OF ANY SCHEDULED REDEMPTION
PAYMENT OR REDUCE THE RATE OR EXTEND ANY DATE FOR PAYMENT OF DIVIDENDS THEREON
AND (II) DOES NOT INVOLVE THE PAYMENT OF A CONSENT FEE) OR (Y) WOULD BE REQUIRED
IN CONNECTION WITH EFFECTING ANY MERGER OR CONSOLIDATION CONTEMPLATED BY
SECTION 7.4(B)).


7.10.        TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION,
INCLUDING ANY PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY, THE RENDERING OF
ANY SERVICE OR THE PAYMENT OF ANY MANAGEMENT, ADVISORY OR SIMILAR FEES, WITH ANY
AFFILIATE (OTHER THAN THE BORROWER OR ANY SUBSIDIARY GUARANTOR) UNLESS SUCH
TRANSACTION IS (A) OTHERWISE PERMITTED UNDER THIS AGREEMENT, (B) SET FORTH ON
SCHEDULE 7.10, OR (C) UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE
RELEVANT GROUP MEMBER, THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE.

73


--------------------------------------------------------------------------------





7.11.        SALES AND LEASEBACKS


7.12.        HEDGE AGREEMENTS.  ENTER INTO ANY HEDGE AGREEMENT, EXCEPT (A) HEDGE
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY
SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF CAPITAL STOCK)
AND (B) HEDGE AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR
EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO
ANOTHER FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING
LIABILITY OR INVESTMENT OF THE BORROWER OR ANY SUBSIDIARY.


7.13.        CHANGES IN FISCAL PERIODS.  PERMIT THE FISCAL YEAR OF THE BORROWER
TO END ON A DAY OTHER THAN DECEMBER 31 OR CHANGE THE BORROWER’S METHOD OF
DETERMINING FISCAL QUARTERS.


7.14.        NEGATIVE PLEDGE CLAUSES.  ENTER INTO OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY AGREEMENT THAT PROHIBITS OR LIMITS OR IMPOSES ANY CONDITION UPON
THE ABILITY OF ANY GROUP MEMBER (OTHER THAN ANY GROUP MEMBER THAT IS NOT
REQUIRED TO BECOME A SUBSIDIARY GUARANTOR AS PROVIDED IN THE DEFINITION THEREOF)
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR
REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS OR ANY REFINANCING THEREOF, OTHER THAN ANY AGREEMENTS
GOVERNING ANY PURCHASE MONEY LIENS OR CAPITAL LEASE OBLIGATIONS OTHERWISE
PERMITTED HEREBY (IN WHICH CASE, ANY PROHIBITION SHALL ONLY BE EFFECTIVE AGAINST
THE ASSETS FINANCED THEREBY), EXCEPT AGREEMENTS BY A PERMITTED JOINT VENTURE TO
LIMIT LIENS ON ITS ASSETS UNDER THE TERMS OF ANY NON-RECOURSE INDEBTEDNESS OF
SUCH PERMITTED JOINT VENTURE.


7.15.        CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS.  ENTER INTO OR SUFFER
TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY OF THE BORROWER TO (A) MAKE RESTRICTED PAYMENTS IN
RESPECT OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY HELD BY, OR PAY ANY INDEBTEDNESS
OWED TO, THE BORROWER OR ANY SUBSIDIARY GUARANTOR, (B) MAKE LOANS OR ADVANCES
TO, OR OTHER INVESTMENTS IN, THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR
(C) TRANSFER ANY OF ITS ASSETS TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR,
EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF
(I) ANY RESTRICTIONS EXISTING UNDER THE LOAN DOCUMENTS, (II) APPLICABLE LAW OR
ANY RULE, REGULATION OR ORDER, (III) CUSTOMARY NON-ASSIGNMENT PROVISIONS OR
RESTRICTIONS ON CASH OR OTHER DEPOSITS CONTAINED IN ANY CONTRACT OR ANY LEASE
GOVERNING A LEASEHOLD INTEREST OF ANY GROUP MEMBER, (IV) RESTRICTIONS ON THE
TRANSFER OF ASSETS SUBJECT TO ANY LIEN PERMITTED UNDER THIS AGREEMENT IMPOSED BY
THE HOLDER OF SUCH LIEN, (V) RESTRICTIONS IMPOSED BY ANY AGREEMENT TO SELL
ASSETS OR CAPITAL STOCK PERMITTED UNDER THIS AGREEMENT TO ANY PERSON PENDING THE
CLOSING OF SUCH SALE, (VI) CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND
OTHER SIMILAR AGREEMENTS ENTERED INTO BY THE BORROWER OR ONE OF ITS SUBSIDIARIES
AND ANY PERSON (OTHER THAN THE BORROWER OR ANY AFFILIATE OF THE BORROWER), IN
EACH CASE, RELATING SOLELY TO THE RESPECTIVE JOINT VENTURE OR SIMILAR ENTITY OR
THE EQUITY INTERESTS THEREIN AND ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, (VII) PURCHASE MONEY OBLIGATIONS (INCLUDING ANY CAPITALIZED LEASE
OBLIGATIONS) RELATING TO PROPERTY ACQUIRED IN THE ORDINARY COURSE OF BUSINESS,
(VIII) RESTRICTIONS IMPOSED UNDER THE ELVIS OPERATING COMPANY CHARTER DOCUMENTS,
AS IN EFFECT

74


--------------------------------------------------------------------------------





ON THE CLOSING DATE OR (IX) RESTRICTIONS IMPOSED ON ANY PERMITTED JOINT VENTURE
UNDER THE TERMS OF ANY NON-RECOURSE INDEBTEDNESS.


7.16.        LINES OF BUSINESS.  ENTER INTO ANY BUSINESS, EITHER DIRECTLY OR
THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES IN WHICH THE BORROWER AND
ITS SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT, THAT ARE DESCRIBED
IN CLAUSE (B) OF THE DEFINITION OF “PERMITTED ACQUISITION” AND “PERMITTED JOINT
VENTURE” OR THAT ARE REASONABLY RELATED THERETO.


7.17.        CERTAIN AMENDMENTS.  AMEND, SUPPLEMENT OR OTHERWISE MODIFY
(PURSUANT TO A WAIVER OR OTHERWISE) THE TERMS AND CONDITIONS OF (A) ANY GROUP
MEMBER’S ORGANIZATIONAL OR CONSTITUTIONAL DOCUMENTS OR (B) ANY MATERIAL
AGREEMENT (INCLUDING WITHOUT LIMITATION THE FULLER EMPLOYMENT AGREEMENT AND THE
FULLER NON-COMPETE AGREEMENT), IN EACH CASE, EXCEPT FOR ANY SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR (IN THE CASE OF ANY GROUP MEMBER’S ORGANIZATIONAL OR
CONSTITUTIONAL DOCUMENTS) THAT WOULD IMPOSE ANY RESTRICTIONS ON THE
TRANSFERABILITY OF SUCH GROUP MEMBER’S SHARES UPON THE ENFORCEMENT OF THE
SECURITY INTERESTS IN RESPECT THEREOF GRANTED TO THE ADMINISTRATIVE AGENT (IN
ITS CAPACITY AS SUCH).


7.18.        ACCOUNTING CHANGES.  PERMIT, OR CAUSE ANY OF ITS SUBSIDIARIES TO
MAKE OR PERMIT, ANY MATERIAL CHANGE IN ITS ACCOUNTING POLICIES OR REPORTING
PRACTICES, EXCEPT AS MAY BE REQUIRED BY OR PERMITTED UNDER GAAP.


7.19.        INTELLECTUAL PROPERTY.


(A)  KNOWINGLY PERFORM ANY ACT OR KNOWINGLY INSTRUCT OR AUTHORIZE ITS LICENSEES
TO PERFORM ANY ACT WHEREBY ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC.


(B)  KNOWINGLY PERFORM ANY ACT OR KNOWINGLY INSTRUCT OR AUTHORIZE ITS LICENSEES
TO PERFORM ANY ACT THAT INFRINGES, MISAPPROPRIATES OR VIOLATES THE INTELLECTUAL
PROPERTY RIGHTS OF ANY OTHER PERSON.


7.20.        HAZARDOUS SUBSTANCES.  KNOWINGLY PERMIT, OR CAUSE ANY OF ITS
SUBSIDIARIES TO KNOWINGLY PERMIT, ANY HAZARDOUS SUBSTANCES TO BE BROUGHT ON TO
OR LOCATED ON ANY OF THE PROPERTIES, EXCEPT IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH, AND IN A MANNER NOT REASONABLY LIKELY TO LEAD TO ANY LIABILITY
PURSUANT TO, ALL APPLICABLE ENVIRONMENTAL LAWS ONLY IN SUCH QUANTITIES AND TYPES
AS REASONABLY NEEDED TO CONDUCT THE BUSINESS.  IF ANY SUCH HAZARDOUS SUBSTANCE
IS BROUGHT ONTO ANY PROPERTY BY ANY GROUP MEMBER OR FOUND LOCATED THEREON DUE TO
THE ACTIONS OF ANY GROUP MEMBER IN VIOLATION OF THIS SECTION, THE BORROWER SHALL
DILIGENTLY UNDERTAKE ALL REMOVAL, REMEDIAL AND OTHER RESPONSE ACTIONS REQUIRED
UNDER APPLICABLE ENVIRONMENTAL LAWS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT
ALL MATERIALS OF ENVIRONMENTAL CONCERN HANDLING PRACTICES AND ENVIRONMENTAL
PRACTICES AND PROCEDURES ARE THE SOLE RESPONSIBILITY OF SUCH LOAN PARTY AND ITS
SUBSIDIARIES.  EACH LOAN PARTY FURTHER ACKNOWLEDGES THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER IS AN ENVIRONMENTAL CONSULTANT, ENGINEER,
INVESTIGATOR OR INSPECTOR OF ANY TYPE WHATSOEVER.  NO ACT (OR DECISION NOT TO
ACT) OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATED TO THIS AGREEMENT

75


--------------------------------------------------------------------------------





OR ANY LOAN DOCUMENT SHALL GIVE RISE TO ANY OBLIGATION OR LIABILITY ON THE PART
OF THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO ENVIRONMENTAL MATTERS
OR PURSUANT TO ENVIRONMENTAL LAWS.  IN NO EVENT SHALL ANY INFORMATION OBTAINED
FROM THE ADMINISTRATIVE AGENT OR ANY LENDER OR THEIR RESPECTIVE EMPLOYEES,
REPRESENTATIVES OR AGENTS PURSUANT TO THIS AGREEMENT OR ANY LOAN DOCUMENT
CONCERNING THE ENVIRONMENTAL CONDITION OF THE PROPERTIES OR THE BUSINESS OF ANY
LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY BE CONSIDERED BY ANY LOAN PARTY
OR ANY SUBSIDIARY OF ANY LOAN PARTY (OR ANY OTHER RECIPIENT OF SUCH INFORMATION)
AS CONSTITUTING LEGAL OR ENVIRONMENTAL CONSULTING, ENGINEERING, INVESTIGATING OR
INSPECTING ADVICE, AND NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY OF ANY LOAN
PARTY (NOR ANY OTHER RECIPIENT OF SUCH INFORMATION) SHALL RELY ON SAID
INFORMATION.  THE RESPONSIBILITY FOR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
RESPECT TO THE PROPERTIES OR BUSINESS RESTS SOLELY WITH EACH LOAN PARTY AND ITS
SUBSIDIARIES.  NOTHING IN THIS SECTION 7.20 SHALL LIMIT ANY RIGHTS THAT ANY LOAN
PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES MAY HAVE TO SEEK CONTRIBUTION OR
ALLOCATE RESPONSIBILITY PURSUANT TO ENVIRONMENTAL LAW FROM ANY THIRD PARTY
(OTHER THAN ANY SECURED PARTY).


SECTION 8.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(A)   THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR REIMBURSEMENT
OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE BORROWER SHALL
FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION, OR ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN FIVE BUSINESS
DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE
TERMS HEREOF; OR

(B)   ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN PARTY
HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY CERTIFICATE,
DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO
HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED
MADE; OR

(C)   (I)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN SECTIONS 6.4(A)(I), 6.7(A), 7.1, 7.2, 7.3, 7.4, 7.5, 7.6,
7.8, 7.9, 7.10, 7.11, 7.13, 7.14, 7.15, 7.16, 7.17, 7.18 OR 7.19 OF THIS
AGREEMENT OR SECTION 5.4 OR 5.7(B) OF THE GUARANTEE AND COLLATERAL AGREEMENT, OR
CLAUSES 4.3(B), 9.1, OR 19.1 THROUGH 19.3 OF THE UK DEBENTURE OR CLAUSES 7.1(I)
OR 8.1 OF THE UK CHARGE OVER SHARES OR (II) AN “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN ANY MORTGAGE SHALL HAVE OCCURRED AND BE CONTINUING; OR

(D)   ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS

76


--------------------------------------------------------------------------------




PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE TO THE BORROWER FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

(E)   ANY GROUP MEMBER (I) DEFAULTS IN MAKING ANY PAYMENT OF ANY PRINCIPAL OF
ANY INDEBTEDNESS (INCLUDING ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE LOANS)
ON THE SCHEDULED DUE DATE WITH RESPECT THERETO; OR (II) DEFAULTS IN MAKING ANY
PAYMENT OF ANY INTEREST ON ANY SUCH INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF
ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS
CREATED; OR (III) DEFAULTS IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER
EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT
OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR BENEFICIARY OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR BENEFICIARY) TO
CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE
PRIOR TO ITS STATED MATURITY OR TO BECOME SUBJECT TO A MANDATORY OFFER TO
PURCHASE BY THE OBLIGOR THEREUNDER OR (IN THE CASE OF ANY SUCH INDEBTEDNESS
CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME PAYABLE; PROVIDED, THAT A
DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I), (II) OR (III) OF THIS
PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF DEFAULT UNLESS, AT
SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE TYPE DESCRIBED IN
CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL HAVE OCCURRED AND BE
CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING PRINCIPAL AMOUNT OF
WHICH EXCEEDS IN THE AGGREGATE $2,500,000; OR

(F)    (I) THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL COMMENCE ANY CASE,
PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR
(B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR,
LIQUIDATOR, ADMINISTRATIVE RECEIVER, ADMINISTRATOR OR OTHER SIMILAR OFFICIAL FOR
IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE BORROWER OR ANY
MATERIAL SUBSIDIARY SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE BORROWER OR ANY MATERIAL
SUBSIDIARY ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN
CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY
SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR
UNBONDED FOR A PERIOD OF 60 DAYS (UNLESS (X) SUCH CASE, PROCEEDING OR OTHER
ACTION IS A WINDING-UP PETITION INSTITUTED UNDER THE LAWS OF ENGLAND WHICH IS
FRIVOLOUS OR VEXATIOUS, IN WHICH CASE SUCH PERIOD SHALL BE SHORTENED TO 14 DAYS
OR (Y) ANY OTHER SUCH CASE, PROCEEDING OR OTHER ACTION IS INSTITUTED UNDER THE
LAWS OF ENGLAND, IN WHICH CASE SUCH PERIOD SHALL BE SHORTENED TO ZERO DAYS); OR
(III) THERE SHALL BE COMMENCED AGAINST THE BORROWER OR ANY MATERIAL SUBSIDIARY
ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF
ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY
SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF (UNLESS SUCH CASE,
PROCEEDING OR OTHER ACTION IS INSTITUTED UNDER THE LAWS OF ENGLAND, IN WHICH
CASE SUCH PERIOD SHALL BE SHORTENED TO

77


--------------------------------------------------------------------------------




14 DAYS); OR (IV) THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL TAKE ANY ACTION
IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE
IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE; OR (V) THE
BORROWER OR ANY MATERIAL SUBSIDIARY SHALL GENERALLY NOT, OR SHALL BE UNABLE TO,
OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR

(G)   (I)  ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED
IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF ANY GROUP MEMBER OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT
TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE
SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN,
WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) ANY
GROUP MEMBER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE
OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION
WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER
PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A
PLAN; AND IN EACH CASE IN CLAUSES (I) AND (III) THROUGH (VI) ABOVE, SUCH EVENT
OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

(H)   ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY GROUP MEMBER
INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE
AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) OF
$1,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN
VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE
ENTRY THEREOF; OR

(I)    ANY OF THE LOAN DOCUMENTS SHALL CEASE, FOR ANY REASON OTHER THAN AS SET
FORTH IN SECTION 10.14, TO BE IN FULL FORCE AND EFFECT, OR ANY GROUP MEMBER OR
ANY AFFILIATE OF ANY GROUP MEMBER SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF
THE SECURITY DOCUMENTS COVERING COLLATERAL HAVING A FAIR MARKET VALUE IN EXCESS
OF $1,000,000 SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY
PURPORTED TO BE CREATED THEREBY; OR

(J)    THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND COLLATERAL
AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR ANY
LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

(K)   (I) THE SILLERMAN GROUP SHALL CEASE TO OWN BENEFICIALLY AT LEAST 20% OF
THE OUTSTANDING VOTING CAPITAL STOCK OF THE BORROWER (PROVIDED THAT ISSUANCES OF
ADDITIONAL SHARES OF THE BORROWER SHALL NOT CAUSE AN EVENT OF DEFAULT UNDER THIS
CLAUSE (K) UNLESS AND UNTIL THE SILLERMAN GROUP CEASES TO OWN BENEFICIALLY AT
LEAST 10% OF THE VOTING CAPITAL STOCK OF THE BORROWER ON A FULLY DILUTED BASIS);
(II) THE BOARD OF DIRECTORS OF THE BORROWER SHALL CEASE TO CONSIST OF A MAJORITY
OF CONTINUING DIRECTORS; (III) THE BORROWER SHALL CEASE TO OWN AND CONTROL,
LEGALLY AND BENEFICIALLY, DIRECTLY OR INDIRECTLY, 100% OF

78


--------------------------------------------------------------------------------





EACH CLASS OF OUTSTANDING CAPITAL STOCK OF EACH ENTITY THAT IS A SUBSIDIARY
GUARANTOR AS OF THE CLOSING DATE, IN EACH CASE, FREE AND CLEAR OF ALL LIENS
(EXCEPT LIENS CREATED BY THE SECURITY DOCUMENTS); OR (IV) ANY GROUP OR PERSON
(WITHIN THE MEANING OF RULE 13D-5 PROMULGATED UNDER THE EXCHANGE ACT), OTHER
THAN THE SILLERMAN GROUP, SHALL BECOME THE “BENEFICIAL OWNER” (WITHIN THE
MEANING OF RULE 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT A PERSON
SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SECURITIES THAT SUCH
PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS CURRENTLY EXERCISABLE OR
IS EXERCISABLE ONLY UPON THE OCCURRENCE OF A SUBSEQUENT CONDITION), DIRECTLY OR
INDIRECTLY, OF MORE THAN 20% OF THE OUTSTANDING VOTING CAPITAL STOCK OF THE
BORROWER; OR

(L)    (I) ANY PORTION OF THE INTELLECTUAL PROPERTY (OTHER THAN AS SPECIFIED IN
CLAUSE (I) OF THE DEFINITION THEREOF), THAT IS INCLUDED IN OR PURPORTED TO BE
INCLUDED IN THE COLLATERAL, BECOMES INVALIDATED, FALLS INTO THE PUBLIC DOMAIN OR
OTHERWISE BECOMES IMPAIRED OR (II) ANY GROUP MEMBER’S RIGHTS IN RIGHTS OF
PUBLICITY OR RIGHTS IN RIGHTS TO A LIVING OR DECEASED NATURAL PERSON’S NAME AND
LIKENESS BECOMES IMPAIRED, UNLESS, IN EITHER CASE, SUCH AN EVENT COULD NOT
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT; OR

(M)  FREMANTLE SHALL BREACH ANY CONTRACTUAL OBLIGATION OWED TO ANY GROUP MEMBER
AND FAIL TO CURE SUCH BREACH FOR A PERIOD OF 60 DAYS WHERE SUCH BREACH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default
(where such default is continuing), either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have

79


--------------------------------------------------------------------------------




expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements.  After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and any Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto).  Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.


SECTION 9.  THE AGENTS


9.1.  APPOINTMENT.  EACH LENDER (AND, IF APPLICABLE, EACH OTHER SECURED PARTY)
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS EACH AGENT AS THE AGENT OF SUCH
LENDER (AND, IF APPLICABLE, EACH OTHER SECURED PARTY) UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY AUTHORIZES SUCH
AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO SUCH AGENT BY THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS
ARE REASONABLY INCIDENTAL THERETO.   NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY ELSEWHERE IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER OR OTHER SECURED PARTY, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ
INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST ANY
AGENT.


9.2.  DELEGATION OF DUTIES.  EACH AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT
AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
SUCH DUTIES.  NO AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF
ANY AGENTS OR ATTORNEYS IN-FACT SELECTED BY IT WITH REASONABLE CARE.


9.3.  EXCULPATORY PROVISIONS.  NEITHER ANY AGENT NOR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE
(I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH
PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARE FOUND BY A FINAL AND
NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OR
(II) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS OR ANY OTHER SECURED PARTY
FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY LOAN
PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY SPECIFIED HEDGE AGREEMENT OR IN ANY CERTIFICATE, REPORT,
STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE
AGENTS UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY SPECIFIED HEDGE AGREEMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY SPECIFIED HEDGE AGREEMENT OR FOR ANY FAILURE OF ANY LOAN PARTY A
PARTY THERETO TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE AGENTS
SHALL NOT BE UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO
THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR
CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY SPECIFIED HEDGE
AGREEMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY LOAN PARTY.

80


--------------------------------------------------------------------------------



9.4.  RELIANCE BY AGENTS.  EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT, WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR TELETYPE MESSAGE,
STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE
AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR
PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO
THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH
AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE
OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT,
NEGOTIATION OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE ADMINISTRATIVE
AGENT.  EACH AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED
BY THIS AGREEMENT, ALL LENDERS) AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND
EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY
SUCH ACTION.  THE AGENTS SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS
AGREEMENT, ALL LENDERS), AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF
THE LOANS AND ALL OTHER SECURED PARTIES.


9.5.  NOTICE OF DEFAULT.  NO AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR NOTICE
OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER UNLESS SUCH AGENT
HAS RECEIVED NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT”.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A
NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE THEREOF TO THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE REQUIRED LENDERS (OR, IF
SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS OR ANY OTHER INSTRUCTING GROUP OF
LENDERS SPECIFIED BY THIS AGREEMENT); PROVIDED THAT UNLESS AND UNTIL THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL
DEEM ADVISABLE IN THE BEST INTERESTS OF THE SECURED PARTIES.

9.6.          Non-Reliance on Agents and Other Lenders.  Each Lender (and each
other Secured Party) expressly acknowledges that neither the Agents nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party.  Each Lender (and each other Secured Party) represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement or any
Specified Hedge Agreement.  Each Lender (and each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own

81


--------------------------------------------------------------------------------




credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7.          Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

9.8.          Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.

9.9.          Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed),

82


--------------------------------------------------------------------------------




whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Either Syndication Agent may, at any time, by
notice to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
resigning Syndication Agent hereunder shall automatically be assumed by, and
inure to the benefit of, the Administrative Agent, without any further act by
the resigning Syndication Agent, the Administrative Agent or any Lender.  Either
Documentation Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Documentation Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the resigning Documentation
Agent hereunder shall automatically be assumed by, and inure to the benefit of,
the Administrative Agent, without any further act by the resigning Documentation
Agent, the Administrative Agent or any Lender.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

9.10.        Agents Generally.  Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.

9.11.        The Lead Arranger.  The Lead Arranger, in its capacity as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement and other Loan Documents.

9.12.        Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.


SECTION 10.  MISCELLANEOUS

10.1.        Amendments and Waivers.  Except as otherwise provided below and in
Section 2.15, neither this Agreement, any other Loan Document, nor any terms
hereof or thereof

83


--------------------------------------------------------------------------------




may be amended, supplemented or modified except in accordance with the
provisions of this Section.  The Required Lenders and each Loan Party party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section without the written
consent of such Lender; (iii) reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents or, except as set forth in Section 10.14 or in the Guarantee and
Collateral Agreement, release all or substantially all of the Collateral or
release any Subsidiary Guarantor from its obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
(iv) effect modifications to Section 10.6 that further restrict assignments by
Lenders thereunder without the written consent of each Lender affected thereby;
(v) reduce the percentage specified in the definition of Required Lenders
without the written consent of all Lenders; (vi) amend, modify or waive any
provision of Section 9 without the written consent of each Agent adversely
affected thereby; (vii) amend, modify or waive any provision of Section 2.3 or
2.4 without the written consent of the Swingline Lender; (viii) amend, modify or
waive any provision of Sections 2.7 to 2.14 without the written consent of the
Issuing Lender, or (ix) amend, modify or waive any Loan Document so as to alter
the ratable treatment of the Borrower Hedge Agreement Obligations (as defined in
the Guarantee and Collateral Agreement) and the Borrower Credit Agreement
Obligations in a manner adverse to any Qualified Counterparty with Obligations
then outstanding without the written consent of any such Qualified
Counterparty.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

10.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise

84


--------------------------------------------------------------------------------




expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

The Borrower:

CKX, Inc.
650 Madison Avenue, 16th Floor
New York, New York 10022
Attention: General Counsel
Telecopy: (212) 753-3188
Telephone: (212) 407-9101

 

 

with a copy to:

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attention: William Schwitter, Esq.
Telecopy: (212) 230-7834
Telephone: (212) 318-6400

 

 

The Administrative Agent:

Bear Stearns Corporate Lending Inc.
383 Madison Avenue
New York, New York 10179
Attention: Kevin Cullen
Telecopy: (212) 272-9184
Telephone: (212) 272-5724

 

 

with a copy to:

Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, New York 10022
Attention: Michèle Penzer, Esq.
Telecopy: (212) 751-4864
Telephone: (212) 906-1245

 

 

The Syndication Agents:

UBS Loan Finance
677 Washington Boulevard, 6th Floor South
Stamford, Connecticut 06901
Attention: Deborah Porter
Telecopy: 203-719-3888
Telephone: 203-719-6391

 

 

 

The Bank of New York
One Wall Street, 16th Floor
New York, New York 10019
Attention: Ellie Mai
Telecopy: 212-635-8679

 

85


--------------------------------------------------------------------------------




 

Telephone: 212-635-8737

 

 

The Documentation Agents:

Lehman Brothers Loan Portfolio Group
745 7th Avenue, 5th Floor
New York, New York 10019
Attention: Craig J. Malloy
Telecopy: 646-785-4617
Telephone: 212-526-7150

 

 

 

Credit Suisse
One Madison Avenue
New York, NY 10010
Attention: Ed Markowski
Telecopy:(212) 538-6851
Telephone: (212) 538-3380

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse each Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of a single New
York counsel to such Agent (and appropriate local or special counsel), the

86


--------------------------------------------------------------------------------




reasonable fees and disbursements of audit and accounting professionals and
filing and recording fees and expenses (and excluding corporate overhead and
other non out-of-pocket expenses), with statements with respect to the foregoing
to be submitted to the Borrower prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
monthly basis or such other periodic basis as such Agent shall deem appropriate,
(b) to pay or reimburse each Lender and Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of a single New York counsel to each Lender and Agent
(and appropriate local or special counsel) and the fees and disbursements of
audit and accounting professionals (and excluding corporate overhead and other
non out-of-pocket expenses), (c) to pay, indemnify, and hold each Lender and
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties or the
Business or the unauthorized use by Persons of information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such Persons and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
to have resulted from the gross negligence or willful misconduct of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, violations, settlements,
damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee.  All amounts due under this Section 10.5 shall be payable not
later than 10 days after written demand therefor.  Statements payable by the
Borrower pursuant to this Section 10.5 shall be submitted to the General Counsel
of the Borrower (Telephone No. (212) 407-9101) (Telecopy No. (212) 753-3188), at
the address of the Borrower set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

87


--------------------------------------------------------------------------------




10.6.        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (and any attempted assignment or transfer in violation of this Section
10.6 shall be null and void).


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person or, (y) any assignment by the Administrative Agent
(or its affiliates); and

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Assignee that is
a Lender, an Affiliate of a Lender or an Approved Fund immediately prior to
giving effect to such assignment; and

(C)           in the case of any assignment of a Revolving Commitment, the
Issuing Lender and the Swingline Lender.

(ii)  Assignments shall be subject to the following additional conditions:

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

88


--------------------------------------------------------------------------------




(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D)          in the case of an assignment to a CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such CLO; and

(E)           at any time prior to the date that is six months after the Closing
Date, after giving effect to any such assignment, an assigning Lender that was a
Lender as of the Closing Date shall (together with its affiliates) retain
Revolving Commitments and/or Revolving Extensions of Credit representing, in the
aggregate, not less than 67% of the Revolving Commitments of such Lender and its
affiliates as in effect as of the Closing Date.

For the purposes of this Section, the terms “Approved Fund” and “CLO” have the
following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an affiliate of such Lender.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.8,
3.9, 3.10 and 10.5).  An assignee shall not be entitled to the benefits of
Section 3.9 unless such Assignee complies with Sections 3.9(d) and (e).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

89


--------------------------------------------------------------------------------




(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Lender and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT,
WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 10.1 AND (2) DIRECTLY
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 3.8, 3.9 AND 3.10 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 10.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH
PARTICIPANT SHALL BE SUBJECT TO SECTION 10.7(A) AS THOUGH IT WERE A LENDER.

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 3.8 or 3.9 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  Any Participant shall not be entitled to the benefits of
Section 3.9 unless such Participant complies with Sections 3.9(d) and (e).

90


--------------------------------------------------------------------------------




(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(E)  THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES.


(F)  NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY OR ALL OF
THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE
CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SECTION 10.6(A).  EACH OF THE BORROWER, EACH LENDER AND
THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A
CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY
AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY
SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT
LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY
HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO
INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF
FORBEARANCE.

10.7.        Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefited Lender”) shall receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.


(B)  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER, AS THE CASE MAY BE.  EACH

91


--------------------------------------------------------------------------------





LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER
ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE
TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.

10.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9.        Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.10.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12.      Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

(A)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(B)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER, AS THE
CASE MAY BE AT ITS ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER ADDRESS OF
WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

92


--------------------------------------------------------------------------------




(D)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E)   WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

10.13.      Acknowledgments.  The Borrower hereby acknowledges that:

(A)   IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)   NO AGENT OR LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO THE
BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE AGENTS AND LENDERS, ON ONE
HAND, AND THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH
IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

(C)   NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWER AND THE LENDERS.

10.14.      Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 10.1) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in paragraph (b) below.


(B)  AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT
OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE BEEN
TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING AND THE NET TERMINATION
LIABILITY UNDER OR IN RESPECT OF SPECIFIED HEDGE AGREEMENTS AT SUCH TIME SHALL
HAVE BEEN CASH COLLATERALIZED OR PAID IN FULL, THE COLLATERAL SHALL BE RELEASED
FROM THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND THE SECURITY DOCUMENTS AND
ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION)
OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY UNDER THE SECURITY DOCUMENTS
SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY
ACT BY ANY PERSON AND THE ADMINISTRATIVE AGENT AGREES (AT THE SOLE COST AND
EXPENSE OF THE BORROWER) TO TAKE SUCH ACTIONS AS MAY REASONABLY BE REQUESTED BY
THE BORROWER TO EVIDENCE SUCH RELEASE AND TERMINATION.

10.15.      Confidentiality.  Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to or in connection with this Agreement that is designated by such Loan
Party as confidential; provided that nothing herein shall prevent any Agent or
any Lender from disclosing any such information (a) to any Agent,

93


--------------------------------------------------------------------------------





ANY OTHER LENDER OR ANY LENDER’S AFFILIATE, (B) SUBJECT TO AN AGREEMENT TO
COMPLY WITH THE PROVISIONS OF THIS SECTION, TO ANY ACTUAL OR PROSPECTIVE
TRANSFEREE OR ANY DIRECT OR INDIRECT COUNTERPARTY TO ANY HEDGE AGREEMENT (OR ANY
PROFESSIONAL ADVISOR TO SUCH COUNTERPARTY), (C) TO ITS EMPLOYEES, DIRECTORS,
AGENTS, ATTORNEYS, ACCOUNTANTS, AUDITORS (INCLUDING INDEPENDENT AUDITORS) AND
OTHER PROFESSIONAL ADVISORS OR THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE
REQUEST OR DEMAND OF ANY GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF
ANY COURT OR OTHER GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED
PURSUANT TO ANY REQUIREMENT OF LAW, (F) IF REQUIRED TO DO SO IN CONNECTION WITH
ANY LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY DISCLOSED,
(H) TO THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR
ORGANIZATION OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO
INFORMATION ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS
ISSUED WITH RESPECT TO SUCH LENDER, OR (I) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

10.16.      WAIVERS OF JURY TRIAL.  THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.17.      Delivery of Addenda.  Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.

10.18.      USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Publ. L.
107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall, promptly upon the reasonable request of the
Administrative Agent or any Lender, provide all documentation and other
information reasonably requested in order to comply with their respective
ongoing obligations under applicable “know your customers” and anti-money
laundering rules and regulations, including the Patriot Act.

[Remainder of this page intentionally left blank]

94


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

CKX, INC.

 

 

 

 

 

By:

/s/ THOMAS BENSON

 

 

Name:

Thomas P. Benson

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

BEAR, STEARNS & CO. INC., as Exclusive
Advisor, Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

By:

/s/ KEITH C. BARNISH

 

 

Name:

Keith C. Barnish

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Victor Bulzacchelli

 

 

Name:

Victor F. Bulzacchelli

 

 

Title:

Vice President

 

95


--------------------------------------------------------------------------------




 

 

 

THE BANK OF NEW YORK,
as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Mehrasa Raygani

 

 

Name:

Mehrasa Raygani

 

 

Title:

Vice President

 

96


--------------------------------------------------------------------------------




 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ DOREEN BARR    /s/ MIKAIL FAYBUSOVICH

 

 

Name:

Doreen Barr/Mikail Faybusovich

 

 

Title:

Vice President/Associate

 

97


--------------------------------------------------------------------------------




 

LEHMAN COMMERCIAL PAPER, INC.,
as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ CRAIG MALLOY

 

 

Name:

Craig Malloy

 

 

Title:

Authorized Signatory

 

98


--------------------------------------------------------------------------------




 

UBS SECURITIES LLC,
as Co-Syndication Agent

 

 

 

 

 

By:

/s/ DANIEL W. LADD III

 

 

Name:

Daniel W. Ladd III

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Francisco Pinto-Leite

 

 

Name:

Francisco Pinto-Leite

 

 

Title:

Executive Director and Counsel Region Americas Legal

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC,
as a Lender

 



 

 

 

By:

/s/ Richard TaVrow

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 

 

 

 

 

By:

/s/ IRJA R. OTSA

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

99


--------------------------------------------------------------------------------


Annex A

PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS




Pricing Level




Applicable Margin
for Eurodollar Loans




Applicable Margin for Base
Rate Loans


I




150




50




II




175




75




III




200




100




IV




225




125



 

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted
on and after the first Adjustment Date (as defined below) occurring after the
Closing Date, based on changes in the Consolidated Leverage Ratio, with such
adjustments to become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which (i) the relevant financial
statements are delivered to the Lenders pursuant to Section 6.1 or (ii) the
Borrower delivers evidence of the Consolidated Leverage Ratio in connection with
any Permitted Acquisition or Permitted Joint Venture (or similar transaction as
to which the Borrower is seeking an approval or modification from the Required
Lenders) and, in either case, to remain in effect until the next adjustment to
be effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply.  On each Adjustment Date, the Applicable Margin
for Revolving Loans and Swingline Loans shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements or other information relating to
such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is less than 3.00 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.50 to 1.00 but greater
than or equal to 3.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 4.00 to 1.00 but greater
than or equal to 3.50 to 1.00.


--------------------------------------------------------------------------------


“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is greater than or equal to 4.00 to 1.00.


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF ADDENDUM

Reference is made to the Revolving Credit Agreement, dated as of  May 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CKX, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), Bear, Stearns & Co.
Inc., as sole lead arranger (in such capacity, the “Lead Arranger”), and Bear
Stearns Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.17 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitments set forth in Schedule 1
hereto, effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this     day of                      , 20    .

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1


--------------------------------------------------------------------------------




 

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

1.

 

Name of Lender:

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

2.

 

Commitment:

 

 

 

A-2


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Revolving Credit Agreement, dated as of  May 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CKX, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), Bear, Stearns & Co.
Inc., as sole lead arranger (in such capacity, the “Lead Arranger”), and Bear
Stearns Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings so defined.

1.     The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:

2.     The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the Loans, Letters of Credit and Commitments,
in the amount as set forth on Schedule 1 hereto.

3.     The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Interest and (i) requests that the Administrative
Agent, upon request by the Assignee, exchange the attached Notes for a new Note
or Notes payable to the Assignee and (ii) if the Assignor has retained any
interest in the Loans, Letters of Credit and Commitments, requests that the
Administrative Agent exchange the attached Notes for a new Note or Notes payable
to the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).

4.     The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit

B-1


--------------------------------------------------------------------------------




 

Agreement, together with copies of the financial statements delivered pursuant
to Section 5.1 and Section 6.1 thereof and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
3.10(d) of the Credit Agreement.

5.     The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

6.     Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

7.     From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

B-2


--------------------------------------------------------------------------------




 

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION

Name of Assignor:                                             

Name of Assignee:                                             

Effective Date of Assignment:                           

Amount of Loans and Letters of Credit
Assigned

 

Commitment Percentage Assigned(1)

 

 

 

$                     

 

       .      %

 

 

 

 

[Name of Assignee]

 

[Name of Assignor]

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Title:

 

Title:

 

--------------------------------------------------------------------------------

(1)             Calculate the Commitment Percentage that is assigned to at least
15 decimal places and show as a percentage of the aggregate commitments of all
Lenders.

B-3


--------------------------------------------------------------------------------




 

Accepted:

 

[Consented To:

BEAR STEARNS CORPORATE LENDING
INC., as Administrative Agent

 

[CKX, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Title:

 

 

Title: ]

 

 

 

 

 

[BEAR STEARNS CORPORATE LENDING
INC., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title: ]

 

B-4


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 6.2(b) of
the Revolving Credit Agreement, dated as of  May 24, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CKX, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), Bear, Stearns & Co. Inc., as sole lead
arranger (in such capacity, the “Lead Arranger”), and Bear Stearns Corporate
Lending Inc., as administrative agent (in such capacity, the “Administrative
Agent”).  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings so defined.

1.             I am the duly elected, qualified and acting [Chief Financial
Officer] of the Borrower.

2.             I have reviewed and am familiar with the contents of this
Certificate.

3.             I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Borrower during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].

4.             Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Sections 7.1(a) and 7.1(b) of the
Credit Agreement.

IN WITNESS WHEREOF, I execute this Certificate on behalf of the Borrower this
[    ] day of [        ], [      ].

 

CKX, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D-1

 

FORM OF GUARANTY AND COLLATERAL AGREEMENT


--------------------------------------------------------------------------------


EXHIBIT D-2

 

FORM OF UK CHARGE OVER SHARES

D-1


--------------------------------------------------------------------------------


EXHIBIT E

 

[RESERVED]

E-1


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF PREPAYMENT OPTION NOTICE

Attention of [          ]

Telecopy No. [          ]

[Date]

Ladies and Gentlemen:

The undersigned, Bear Stearns Corporate Lending Inc., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, refers to the
Credit Agreement, dated as of May 24, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Administrative Agent, CKX, Inc., a Delaware corporation (the “Borrower”), the
several banks, financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), and Bear, Stearns & Co. Inc., as sole lead
arranger and sole bookrunner (in such capacity, the “Arranger”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Administrative Agent hereby
gives notice of an offer of prepayment made by the Borrower pursuant to
[Section 4.2(d)] of the Credit Agreement of the Tranche [B] [C] Prepayment
Amount.  Amounts applied to prepay the Tranche B] [C] Term Loans shall be
applied pro rata to the Tranche B] [C] Term Loan held by you.  The portion of
the prepayment amount to be allocated to the Tranche B] [C] Term Loan held by
you and the date on which such prepayment will be made to you (should you elect
to receive such prepayment) are set forth below:

(A)

 

Total Tranche B] [C] Term Loan Prepayment Amount

 

 

(B)

 

Portion of Tranche B] [C] Term Loan Prepayment Amount to be received by you

 

 

(C)

 

Prepayment Date (10 Business Days after the date of this Prepayment Option
Notice)

 

 

 

IF YOU DO NOT WISH TO RECEIVE ALL OF THE TRANCHE B] [C] TERM LOAN PREPAYMENT
AMOUNT TO BE ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE INDICATED IN
PARAGRAPH B) ABOVE, please sign this notice in the space provided below and
indicate the percentage (not exceeding [50%]) of the Tranche B] [C] Term Loan
Prepayment Amount otherwise payable which you do not wish to receive.  Please
return this notice as so completed via telecopy to the attention of
[                                   ] at
                                          , no later than [10:00] .m.,
New York City time, on the Prepayment Date, at Telecopy No.
[                                   ].  IF YOU DO NOT RETURN THIS NOTICE, YOU
WILL RECEIVE 100% OF THE TRANCHE [B] [C]

F-1


--------------------------------------------------------------------------------




 

TERM LOAN PREPAYMENT ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE.

 

BEAR STEARNS CORPORATE LENDING INC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

,

 

as Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Percentage of Tranche [B] [C]
Prepayment Amount
Declined:     %

F-2


--------------------------------------------------------------------------------


EXHIBIT G

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Revolving Credit Agreement, dated as of  May 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CKX, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), Bear, Stearns & Co.
Inc., as sole lead arranger (in such capacity, the “Lead Arranger”), and Bear
Stearns Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings so defined. 
[                                 ] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 3.10(d) of the Credit Agreement.  The
Non-U.S. Lender hereby represents and warrants that:

I.                                         The Non-U.S. Lender is the sole
record and beneficial owner of the Loans, Letters of Credit and Commitments or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

II.                                     The Non-U.S. Lender is not a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).  In this regard, the Non-U.S. Lender further represents
and warrants that:

(a)                                  the Non-U.S. Lender is not subject to
regulatory or other legal requirements as a bank in any jurisdiction; and

(b)                                 the Non-U.S. Lender has not been treated as
a bank for purposes of any tax, securities law or other filing or submission
made to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

III.                                 The Non-U.S. Lender is not a 10-percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code.

IV.                                 The Non-U.S. Lender is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

G-1


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 200    

 

 

G-2


--------------------------------------------------------------------------------


EXHIBIT H-1

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$                           

 

New York, New York

 

 

May 24, 2006

 

FOR VALUE RECEIVED, the undersigned, CKX, Inc., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay
                                      (the “Lender”) or its registered assigns
at the Funding Office specified in the Credit Agreement (as hereinafter defined)
in lawful money of the United States and in immediately available funds, on the
Revolving Termination Date the principal amount of (a)                DOLLARS
($            ), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement.  The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto.  Each such endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed. The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of any
Revolving Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of May 24, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lender, the other banks,
financial institutions and other entities from time to time parties thereto,
Bear Stearns Corporate Lending Inc., as Administrative Agent, and Bear, Stearns
& Co. Inc., as sole lead arranger and sole bookrunner, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

H-1-1


--------------------------------------------------------------------------------




 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

CKX, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

H-1-2


--------------------------------------------------------------------------------




 

Schedule A to Revolving Credit Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Date

 

Amount of Base Rate
Loans

 

Amount Converted to
Base Rate Loans

 

Amount of Principal of
Base Rate Loans
Repaid

 

Amount of Base Rate
Loans Converted to
Eurodollar Loans

 

Unpaid Principal
Balance of Base Rate
Loans

 

Notation Made
By

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

H-1-3


--------------------------------------------------------------------------------




 

Schedule B to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

Date

 

Amount of
Eurodollar Loans

 

Amount
Converted to
Eurodollar Loans

 

Interest Period and
Eurodollar Rate
with Respect
Thereto

 

Amount of
Principal of
Eurodollar Loans
Repaid

 

Amount of
Eurodollar Loans
Converted to Base
Rate Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation Made
By

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
 

H-1-4


--------------------------------------------------------------------------------


EXHIBIT H-2

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$                            

 

New York, New York

 

 

May 24, 2006

 

FOR VALUE RECEIVED, the undersigned, CKX, Inc., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay to Bear Stearns Corporate
Lending Inc. (the “Swingline Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of
(a)                       DOLLARS ($                      ), or, if less,
(b) the aggregate unpaid principal amount of all Swingline Loans made by the
Swingline Lender to the Borrower pursuant to Section 2.3 of the Credit
Agreement, as hereinafter defined.  The Borrower further agrees to pay interest
in like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed. The failure to make
any such endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of May 24, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lender, the other banks,
financial institutions and other entities from time to time parties thereto,
Bear Stearns Corporate Lending Inc., as Administrative Agent, and Bear, Stearns
& Co. Inc., as sole lead arranger and sole bookrunner, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

H-2-1


--------------------------------------------------------------------------------




 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

CKX, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

H-2-2


--------------------------------------------------------------------------------




 

Schedule A to Swingline Note

LOANS AND REPAYMENTS OF SWINGLINE LOANS

Date

 

Amount of Swingline Loans

 

Amount of Principal of
Swingline Loans Repaid

 

Unpaid Principal Balance of
Swingline Loans

 

Notation Made By

 

         

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

H-2-3


--------------------------------------------------------------------------------


EXHIBIT I

FORM OF CLOSING CERTIFICATE

Pursuant to Section .1(     ) of the Credit Agreement dated as of May 24, 2006 
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among CKX, Inc., a Delaware corporation (the “Borrower”), the several
banks, financial institutions and other entities from time to time parties to
the Credit Agreement (the “Lenders”), Bear, Stearns & Co. Inc., as sole lead
arranger and sole bookrunner (in such capacity, the “Arranger”), [Bear Stearns
Corporate Lending Inc., as syndication agent (in such capacity, the “Syndication
Agent”),] and Bear Stearns Corporate Lending Inc., as administrative agent (in
such capacity, the “Administrative Agent”), the undersigned [INSERT TITLE OF
OFFICER] of CKX, Inc. (the “Company”) hereby certifies as follows:

1.  The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

2.                                        is the duly elected and qualified
Corporate Secretary of the Company and the signature set forth for such officer
below is such officer’s true and genuine signature.

3.  No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof. 
[Borrower only]

4.  The conditions precedent set forth in Section 6.1 of the Credit Agreement
were satisfied as of the Closing Date [except as set forth on Schedule I
hereto].  [Borrower only]

  The undersigned Corporate Secretary of the Company certifies as follows:

1.  There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2.  The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization.

3.  Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on
                             ; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect [and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.]

I-1


--------------------------------------------------------------------------------




 

4.  Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Company as in effect on the date hereof.

5.  Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been amended, repealed, modified or restated.

6.  The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
such officers have held such offices with the Company at all times since the
date indicated next to their respective titles to and including the date hereof,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

Name

 

Office

 

Date

 

Signature

                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

Date: May 24, 2006

 

 

 

I-2


--------------------------------------------------------------------------------




 

SCHEDULE I

[Waived Conditions Precedent]

[Describe any conditions precedent waived on
Closing Date and terms of any waiver]

I-3


--------------------------------------------------------------------------------




 

ANNEX 1

[Board Resolutions]

I-4


--------------------------------------------------------------------------------




 

ANNEX 2

[By-Laws]

I-5


--------------------------------------------------------------------------------




 

ANNEX 3

[Certificate of Incorporation]

I-6


--------------------------------------------------------------------------------


EXHIBIT J-1

OPINION OF PAUL, HASTINGS, JANOFSKY & WALKER LLP

[To be provided separately]

J-1-1


--------------------------------------------------------------------------------


EXHIBIT J-2

OPINION OF BAKER & MCKENZIE

[To be provided separately]

J-2-1


--------------------------------------------------------------------------------


EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

I,                                                 , the Chief Financial Officer
of each Group Member hereby certify that I am the Chief Financial Officer of
each Group Member and that I am familiar with their properties, businesses,
assets, finances and operations and I am duly authorized to execute this
certificate on behalf of the Group Members pursuant to Section 5(1) of the
Revolving Credit Agreement, dated as of  May 24, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among CKX,
Inc., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), Bear, Stearns & Co. Inc., as sole lead
arranger (in such capacity, the “Lead Arranger”), and Bear Stearns Corporate
Lending Inc., as administrative agent (in such capacity, the “Administrative
Agent”).  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

I further certify that I am generally familiar with the properties, business and
assets of the Group Members and have carefully reviewed the Loan Documents and
the contents of this certificate and, in connection herewith, have reviewed such
other documentation and information and have made such investigation and
inquiries as I have deemed necessary and prudent therefor.

I understand that the Agents and the Lenders are relying on the truth and
accuracy of this certificate in connection with the transactions contemplated by
the Loan Documents.

1.             I do hereby further certify that:

(a)           Each Group Member is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business;

(b)           On the date hereof, before and after giving effect to the
transactions contemplated by the Credit Agreement and the other Loan Documents,
the fair value of the property of each Group Member is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Group Member;

(c)           On the date hereof, before and after giving effect to the
transactions contemplated by the Credit Agreement and the other Loan Documents,
the present fair saleable value of the assets of each Group Member is not less
than the amount that will be required to pay the probable liability of such
Group Member on its debts as they become absolute and matured;

(d)           No Group Member intends to and no Group Member believes that it
will incur debts or liabilities that will be beyond its ability to pay such
debts and liabilities as they mature; and

K-1


--------------------------------------------------------------------------------




 

(e)           On the date hereof, before and after giving effect to the
transactions contemplated by the Credit Agreement and the other Loan Documents,
no Group Member is engaged in business or a transaction, nor is about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital;

2.             In making the certifications set forth above, the undersigned has
considered or taken the following actions, among other things:

(a)           the financial statements (the “Financial Statements”) delivered to
the Administrative Agent pursuant to Section 5(b) of the Credit Agreement;

(b)           the values of the Group Members’ real property, equipment,
inventory, accounts receivable, customer lists, supply contracts, joint venture
interests, licenses, leases and all other property of such party, real and
personal, tangible and intangible;

(c)           consulted with officers of the Group Members concerning, among
other matters, pending and threatened litigation, uninsured risks, guaranties of
obligations of any other Person and other contingent obligations and have, using
my best judgment, also taken into account the maximum realistic exposure of each
Group Member to liabilities which would not be included in reserves otherwise
reflected on the Financial Statements; and

(d)           made such other investigations and inquiries as I have, to the
best of my experience, deemed appropriate and have taken into account the nature
of the particular business anticipated to be conducted by the Group Members
after consummation of the transactions referred to above.

[The remainder of this page intentionally left blank.]

K-2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency Certificate
as of the date first written above.

 

CKX, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

K-3


--------------------------------------------------------------------------------


EXHIBIT L

SUBORDINATION PROVISIONS

Section 1.                      Definitions and Rules of Interpretation. 
Reference is made to that certain Revolving Credit Agreement, dated as of  May
24, 2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CKX, Inc., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), Bear, Stearns & Co.
Inc., as sole lead arranger (in such capacity, the “Lead Arranger”), and Bear
Stearns Corporate Lending Inc., as administrative agent (in such capacity, the
“Administrative Agent”).  Except as otherwise expressly provided, capitalized
terms used herein without definition shall have the same meaning assigned to
such terms in the Credit Agreement.  In addition, the following terms shall have
the following meanings:

1.1                                     “Senior Secured Obligations” shall mean
the Obligations under and as defined in the Guarantee and Collateral Agreement.

1.2                                     “Senior Secured Parties” shall mean,
collectively, the Secured Parties under and as defined in the Credit Agreement
and the Lenders.

1.3                                     “Subordinated Obligations” shall mean
any Indebtedness and each other obligation of the Borrower owing to any
Subordinated Lender.

1.4                                     “Subordinated Lenders” shall mean each
and every lender to whom any of the Subordinated Obligations is owed and any
holder of any document evidencing such Subordinated Obligations.

Section 2.                      Ranking of Senior Secured Obligations.  Until
the repayment in full in cash of all of the Senior Secured Obligations, the
termination or cash collateralization of  all outstanding Letters of Credit (in
an amount equal to 102.5% of the face amount thereof) and the termination of all
Commitments (the “Loan Maturity Date”), (i) the Subordinated Lenders, the
Borrower and each of its Subsidiaries hereby agree that all Subordinated
Obligations are and shall be subordinated in right of payment and liquidation in
relation to all Senior Secured Obligations to the extent and in the manner
hereinafter set forth, (ii) no payments or other distributions whatsoever in
respect of any part of the Subordinated Obligations shall be made nor shall any
property or assets of the Borrower or any of its Subsidiaries (nor any property
or assets of the Borrower that constitute Collateral) be applied to the purchase
or other acquisition or retirement of any part of the Subordinated Obligations,
and (iii) each of the Subordinated Lenders agrees that it will not ask, demand,
sue for, take or receive from or for the account of the Borrower or any of its
Subsidiaries (whether directly or indirectly), by set-off or in any other
manner, the Subordinated Obligations, or any security therefor, except with the
prior written consent of each of the Senior Secured Parties.

L-1


--------------------------------------------------------------------------------




 

Section 3.                      No Payment in Certain Circumstances.  At all
times prior to the Loan Maturity Date, and without limitation of the rights of
the Senior Secured Parties under the terms of the Loan Documents:

3.1                                                         upon any
distribution or application of the assets of the Borrower or any of its
Subsidiaries in connection with any liquidation, dissolution or other proceeding
for the winding up of the Borrower or any of its Subsidiaries (whether partial
or complete) or any proceeding for insolvency or bankruptcy (whether voluntary
or involuntary) or any receivership, reorganization or other similar case or
proceeding in connection therewith, or any assignment for the benefit of
creditors or arrangement with creditors, whether or not pursuant to the
insolvency, bankruptcy or similar laws of any jurisdiction, or the sale of all
or substantially all of the assets of the Borrower or any of its Subsidiaries or
any other marshalling of assets and liabilities of the Borrower or any of its
Subsidiaries:

3.1.1                                                the Senior Secured
Obligations shall first be irrevocably and indefeasibly paid in full in cash,
all outstanding Letters of Credit shall have been terminated or cash
collateralized in an amount equal to 102.5% of the face amount thereof and all
Commitments shall have been terminated before any of the Subordinated Lenders
shall be entitled to receive any payment on account of the Subordinated
Obligations or any other interests in the Borrower or any of its Subsidiaries
arising from the Subordinated Obligations whether in cash, securities or other
assets; and

3.1.2                                                any payment or distribution
of assets of the Borrower or any of its Subsidiaries of any kind or character in
respect of the Subordinated Obligations to which any of the Subordinated Lenders
would be entitled if the Subordinated Obligations were not subordinated pursuant
to the terms hereof shall be made by the trustee, liquidator or agent or other
Person making such payment or distribution directly to the Senior Secured
Parties until the Senior Secured Obligations are irrevocably and indefeasibly
paid in full in cash, all outstanding Letters of Credit shall have been
terminated or cash collateralized in an amount equal to 102.5% of the face
amount thereof and all Commitments shall have been terminated and each of the
Subordinated Lenders irrevocably authorizes and empowers the Administrative
Agent, acting for and on behalf of the Senior Secured Parties, to receive and
collect on its behalf any and all such payments or distributions;

3.3                                                         if, for any reason
whatsoever and whether pursuant to a bankruptcy, liquidation or similar
proceeding or otherwise, the Borrower or any of its Subsidiaries shall make or
any of the Subordinated Lenders shall receive any payment or distribution of any
kind or character, whether in cash, securities or other property, on account or
in respect of the Subordinated Obligations in contravention of any of the terms
set forth herein, such Subordinated Lender shall hold any such payment or
distribution in trust for the benefit of the Senior Secured Parties, promptly
notify the Administrative Agent in writing of the receipt of such payment or
distribution and promptly pay over or deliver such distribution or payment to
the Administrative Agent, or to any other

L-2


--------------------------------------------------------------------------------




 

Person nominated by the Administrative Agent, to hold for the account of the
Senior Secured Parties.  In the event of failure of any Subordinated Lender to
make any such endorsement or assignment, the Administrative Agent is irrevocably
authorized by the Subordinated Lenders to make the same; provided, however, that
nothing in this sentence shall be deemed to restrict any rights of the Senior
Secured Parties to enforce in any manner provided under applicable law the
obligation of a Subordinated Lender to make any such endorsement or assignment;
and

3.4                                                         notwithstanding any
provision to the contrary herein or in any other agreement or document, no
payment or delivery shall be made to the Subordinated Lenders of any securities,
assets, debts, loans, advances, liabilities or obligations which are issued or
received upon any merger, consolidation, sale, lease, transfer or other disposal
by any Person succeeding to the Borrower or any of its Subsidiaries or acquiring
the Borrower’s or any of its Subsidiary’s property or assets, unless such
securities, assets, debts, loans, advances, liabilities and obligations are (i)
if the Subordinated Obligations (or any note or other instrument representing
the Subordinated Obligations) are pledged to the Senior Secured Parties, pledged
in favor of the Senior Secured Parties and (ii) subordinate and junior at least
to the extent provided herein to the irrevocable and indefeasible payment in
full in cash of all Senior Secured Obligations and to the payment of any
securities, assets, debts, loans, advances, liabilities or obligations which are
issued in exchange or substitution for any such Senior Secured Obligations.

Section 4.                      Authorizations to Administrative Agent.  At all
times prior to the Loan Maturity Date, and without limitation of the rights of
the Senior Secured Parties under the terms of the Loan Documents, each
Subordinated Lender (i) irrevocably authorizes and empowers (without imposing
any obligation on) the Administrative Agent to claim, enforce, demand, sue for,
collect and receive all payments and distributions on or in respect of the
Subordinated Obligations which are required to be paid or delivered to any
Senior Secured Party, as provided herein, and to file and prove all claims
therefor, give receipts and take all such other action, in the name of such
Subordinated Lender or otherwise, necessary or appropriate for the enforcement
of these subordination provisions, (ii) irrevocably authorizes and empowers
(without imposing any obligation on) the Administrative Agent to vote the
Subordinated Obligations in favor of or in opposition to any matter which may
come before any meeting of creditors of the Borrower or any of its Subsidiaries
generally or in connection with, or in anticipation of, any insolvency or
bankruptcy case or proceeding, or any proceeding under any laws relating to the
relief of debtors, readjustment of indebtedness, arrangements, reorganizations,
compositions or extensions relative to the Borrower or any of its Subsidiaries,
and (iii) agrees to execute and deliver to the Administrative Agent all such
further instruments confirming the above authorization, and all such powers of
attorney, proofs of claim, assignments of claim and other instruments, and to
take all such other action deemed necessary or requested by any Senior Secured
Party in its sole discretion, in order to enable the Administrative Agent to
accomplish the foregoing.

L-3


--------------------------------------------------------------------------------




 

Section 5.                      Non-Impairment.  None of the Senior Secured
Obligations shall be impaired (or deemed to be impaired) by the Senior Secured
Parties taking the following actions:

5.1                                                         agreeing with the
Borrower or any of its Subsidiaries, any Subordinated Lender or any other Person
as to any amendment, variation, assignment, novation, extension or departure
(however substantial or material) of, to or from any Loan Document (including
changing the manner, place or terms of payment of or extending the time of
payment of, or renewing or altering, the Senior Secured Obligations, or
otherwise amending or supplementing in any manner the Senior Secured Obligations
or any instrument evidencing the same or any agreement under which the Senior
Secured Obligations are outstanding, or any Loan Document) so that any such
amendment, variation, assignment, novation or departure shall, whatever its
nature, be binding upon the Subordinated Lenders in all circumstances;

5.2                                                         releasing, granting
any time, any indulgence or any waiver of any kind to, or composition with the
Borrower or any of its Subsidiaries, any Subordinated Lender or any other Person
(including, without limitation, the waiver of any breach of the Loan Documents
or the exercise or the failure to exercise any rights against the Borrower or
any of its Subsidiaries and/or any other Person), or entering into any
transaction or arrangements whatsoever with or in relation to the Borrower or
any of its Subsidiaries, any Subordinated Lender and/or any other Person;

5.3                                                         taking, accepting,
varying, dealing with, exchanging, renewing, enforcing, failing to enforce, take
up or perfect, abstaining from enforcing, surrendering or releasing any
security, right of recourse, set-off or combination or other right, remedy or
interest held by the Senior Secured Parties in connection with the Senior
Secured Obligations or any part thereof, or acting in relation to the Loan
Documents in such manner as it thinks fit;

5.4                                                         failing to present
or observe any formality or other requirement in respect of any instrument or
any failure to realize the full value of any security;

5.5                                                         claiming, proving
for, accepting or transferring any payment in respect of the Senior Secured
Obligations in any composition by, or winding up of, the Borrower or any of its
Subsidiaries, any Subordinated Lender and/or any other Person or abstaining from
so claiming, proving for, accepting or transferring; or

5.6                                                         actually or
purportedly assigning all or any portion of the Senior Secured Obligations to
any other Person.

To the fullest extent permitted by applicable law, no change of law or
circumstances shall release or diminish any of the Subordinated Lenders’
liabilities, agreements or duties hereunder, affect the provisions set forth
herein in any way, or afford the Subordinated Lenders any recourse against any
of the Senior Secured Parties.

Section 6.                      Benefit of Subordination Provisions.  These
subordination provisions are intended solely to define the relative rights of
the Senior Secured Parties, the Subordinated Lenders, and their respective
successors and permitted assigns.

L-4


--------------------------------------------------------------------------------




 

Section 7.                      Subordination of Liens.  Without limitation of
any other provisions of this Exhibit L, neither the Borrower nor any of its
Subsidiaries shall create or suffer to exist any Lien on any of its property
benefiting the Subordinated Obligations.  If in contravention of this Section 7,
any such Liens shall now or hereafter secure or benefit the Subordinated
Obligations, whether arising by statute, in law or equity or by contract, then,
without limiting any of the Senior Secured Parties’ rights in respect of such
breach, such Lien shall and is hereby expressly subordinated and made secondary
and inferior to the Liens now or hereafter securing or benefiting the Senior
Secured Obligations.

Section 8.                      Reinstatement.  If any payment to any of the
Senior Secured Parties by the Borrower or any of its Subsidiaries or any other
Person in respect of any of the Senior Secured Obligations is held to constitute
a preference or a voidable transfer under applicable law, or if for any other
reason any Senior Secured Party is required to refund such payment to the
Borrower, any of its Subsidiaries or to such Person or to pay the amount thereof
to any other Person, such payment to such Senior Secured Party shall not
constitute a release of any of the Subordinated Lenders from any of their
liability hereunder, and each Subordinated Lender agrees and acknowledges that
the provisions set forth herein shall continue to be effective or shall be
reinstated, as the case may be, to the extent of any such payment or payments.

Section 9.                      Restrictions on Transfers.  None of the
Subordinated Lenders may transfer (by sale, novation or otherwise) any of its
rights or obligations under the Subordinated Obligations and under these
subordination provisions unless the transferee of such interest first agrees in
writing to be bound by the terms of this Exhibit L applicable to the transferor
of such interest and executes an instrument to that effect.

Section 10.                   Affirmative Covenants of the Subordinated
Lenders.  Each of the Subordinated Lenders shall:

10.1                                                   at all times prior to the
Loan Maturity Date, promptly deliver to the Administrative Agent copies of each
amendment or modification to any agreement relating to the Subordinated
Obligations to which such Subordinated Lender is a party that would affect or
alter these subordination provisions;

10.2                                                   at all times prior to the
Loan Maturity Date, cause to be clearly inserted in any instrument which at any
time evidences any part of the Subordinated Obligations owing to such
Subordinated Lender a statement to the effect that the payment thereof is
subordinated in accordance with the terms of this Exhibit L;

10.3                                                   cause its right to
receive any payment in respect of the Subordinated Obligations to be (and, upon
the creation of the Subordinated Obligation, each Subordinated Lender
acknowledges and agrees that such Subordinated Obligation is and shall be)
subject to the Liens created by the Security Documents and, if required by
applicable law, cause any agreement or instrument evidencing such right to be
registered or filed with the appropriate Governmental Authorities in order to
perfect such Liens created by the Security Documents and cause any instrument
which at any time evidences any part of the Subordinated Obligations owing to
such Subordinated Lender and any proceeds deriving therefrom to be pledged in
favor of the Senior Secured Parties and an original of such instrument shall be
delivered to the order of the Administrative Agent with appropriate endorsements
thereto executed in blank; and

L-5


--------------------------------------------------------------------------------




 

10.4                                                   file all documents or
instruments necessary or advisable and do all things as the Administrative Agent
may reasonably request in order to carry out more effectively the intent and
purpose of these subordination provisions.

Section 11.                   Negative Covenants of the Subordinated Lenders. 
At all times prior to the Loan Maturity Date, none of the Subordinated Lenders
shall:

11.1                                                   create, agree to create
or permit to exist, any Lien (howsoever ranking in point of priority) of any
nature whatsoever in, over or affecting the Subordinated Obligations owing to
such Subordinated Lender;

11.2                                                   without the prior written
consent of the each of the Senior Secured Parties, sue for payment of, or
accelerate the maturity of, or initiate any proceedings or take any other
actions to enforce any of the Subordinated Obligations owing to such
Subordinated Lender;

11.3                                                   whether by set-off,
counter-claim or otherwise, reduce any amount owing by such Subordinated Lender
to the Borrower or any of its Subsidiaries by an amount payable by the Borrower
or any of its Subsidiaries or any of their respective Affiliates or any other
Person to such Subordinated Lender in respect of the Subordinated Obligations;

11.4                                                   initiate, support, permit
or join any creditor in bringing any proceeding against the Borrower or any of
its Subsidiaries under any bankruptcy, insolvency, reorganization, receivership
or similar law of any jurisdiction (to recover all or any part of the
Subordinated Obligations or any other liability owed to such Subordinated
Lender), except in connection with the filing of a proof of claim in any such
proceeding or otherwise at the written request of the Administrative Agent;

11.5                                                   permit to subsist or
receive any guarantee or other assurance against loss in respect of all or any
part of the Subordinated Obligations owing to such Subordinated Lender (other
than those guarantees and/or assurances against loss that a Subordinated Lender
would normally acquire in the ordinary course of business, based upon its
exercise of prudent business judgment, including, but not limited to political
risk insurance, currency and interest rate hedging agreements, and other similar
instruments; provided that such guarantees and/or assurances do not give rise to
any direct or indirect recourse against the Borrower or any of its Subsidiaries
by the providers of such guarantees and/or assurances) or accept, or otherwise
take, any collateral security for such Subordinated Obligations or commence
enforcement proceedings with respect to, or against, any collateral security for
such Subordinated Obligations;

11.6                                                   subordinate all or any
part of the Subordinated Obligations owing to such Subordinated Lender or the
proceeds thereof to any sums owing by the Borrower or any of its Subsidiaries to
any Persons other than the Senior Secured Parties; or

11.7                                                   take or omit to take any
action whereby the subordination hereunder of all or any part of the
Subordinated Obligations may be impaired.

L-6


--------------------------------------------------------------------------------




 

Section 12.                   Waiver of Subrogation.

12.1                                                   Notwithstanding anything
to the contrary herein or in any other Loan Document, at all times prior to the
Loan Maturity Date, each of the Subordinated Lenders irrevocably waives any
claim or other rights which it may now have or hereafter acquire against the
Borrower or any of its Subsidiaries that arise from the existence or performance
of its Senior Secured Obligations hereunder including any and all rights of
subrogation, reimbursement, exoneration, contribution, indemnification, any
right to participate in any claim or remedy of the Senior Secured Parties
against the Borrower or any of its Subsidiaries, or any security which the
Senior Secured Parties may now have or hereafter acquire, by any payment made
hereunder or otherwise, including the right to take or receive from the Borrower
or any Guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights.

12.2                                                   For the purposes of such
waiver of subrogation, any payments or distributions to the Senior Secured
Parties of any cash, property or securities to which the Subordinated Lenders
would be entitled except for these provisions shall, as between the Borrower or
any of its Subsidiaries, on the one hand, and the Subordinated Lenders and their
respective other creditors, on the other hand, be deemed to be a payment by the
Borrower or any of its Subsidiaries, as the case may be, to or on account of the
Senior Secured Obligations.

Section 13.                   Exercise of Powers.

13.1                                                   The Senior Secured
Parties shall be entitled to exercise their rights and powers under these
subordination provisions in such a manner and at such times as the Senior
Secured Parties in their absolute discretion may determine.  None of the Senior
Secured Parties shall be liable for any losses arising in connection with the
exercise of or failure to exercise any of its rights, powers and discretions
hereunder.

13.2                                                   The Subordinated Lenders
alone shall be responsible for their contracts, engagements, acts, omissions,
defaults and losses and for liabilities incurred by them.

L-7


--------------------------------------------------------------------------------